Exhibit 10.1

AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

dated as of July 17, 2008

among

HOLOGIC, INC.,

CERTAIN SUBSIDIARIES OF HOLOGIC, INC.,

as Guarantors,

VARIOUS LENDERS,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Sole Lead Arranger and Sole Lead Bookrunner,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

JPMORGAN CHASE BANK, N.A. and

RBS CITIZENS, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Administrative Agent and Collateral Agent,

and

ROYAL BANK OF CANADA,

as Documentation Agent

 

 

$800,000,000 Senior Secured Credit Facilities

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

Section

 

1. DEFINITIONS AND INTERPRETATION

   2   1.1. Definitions.    2  

1.2. Accounting Terms

   43  

1.3. Interpretation, Etc.

   43  

1.4. Letter of Credit Amounts

   43  

1.5. Exchange Rates

   43

Section

 

2. LOANS AND LETTERS OF CREDIT

   44  

2.1. Term Loans

   44  

2.2. Revolving Loans

   45  

2.3. Swing Line Loans

   46  

2.4. Issuance of Letters of Credit and Purchase of Participations Therein

   49  

2.5. Pro Rata Shares; Availability of Funds

   54  

2.6. Use of Proceeds

   54  

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes

   55  

2.8. Interest on Loans

   56  

2.9. Conversion/Continuation

   58  

2.10. Default Interest

   58  

2.11. Fees

   59  

2.12. Scheduled Payments/Commitment Reductions

   60  

2.13. Voluntary Prepayments/Commitment Reductions

   62  

2.14. Mandatory Prepayments/Commitment Reductions

   63  

2.15. Application of Prepayments/Reductions

   65  

2.16. General Provisions Regarding Payments

   67  

2.17. Ratable Sharing

   68  

2.18. Making or Maintaining Eurodollar Rate Loans

   69  

2.19. Increased Costs; Capital Adequacy

   71  

2.20. Taxes; Withholding, Etc.

   72  

2.21. Obligation to Mitigate

   75  

2.22. Defaulting Lenders

   75  

2.23. Removal or Replacement of a Lender

   76  

2.24. Incremental Facilities

   77

Section

 

3. CONDITIONS PRECEDENT

   79  

3.1. Closing Date

   79  

3.2. Restatement Date

   79  

3.3. Conditions to Each Credit Extension

   84

Section

 

4. REPRESENTATIONS AND WARRANTIES

   86  

4.1. Organization; Requisite Power and Authority; Qualification

   86  

4.2. Equity Interests and Ownership

   86  

4.3. Due Authorization

   87  

4.4. No Conflict

   87

 

i



--------------------------------------------------------------------------------

 

4.5. Governmental Consents

   87  

4.6. Binding Obligation

   87  

4.7. Historical Financial Statements

   87  

4.8. Projections

   88  

4.9. No Material Adverse Change

   88  

4.10. No Restricted Junior Payments

   88  

4.11. Adverse Proceedings, Etc

   88  

4.12. Payment of Taxes

   88  

4.13. Properties

   89  

4.14. Environmental Matters

   90  

4.15. No Defaults

   90  

4.16. Material Contracts

   90  

4.17. Governmental Regulation

   90  

4.18. Margin Stock

   91  

4.19. Employee Matters

   91  

4.20. Employee Benefit Plans

   91  

4.21. Certain Fees

   92  

4.22. Solvency

   92  

4.23. Related Agreements

   92  

4.24. Compliance with Statutes, Etc.

   92  

4.25. Disclosure

   93  

4.26. Senior Indebtedness

   93  

4.27. PATRIOT Act

   93

Section

 

5. AFFIRMATIVE COVENANTS

   93  

5.1. Financial Statements and Other Reports

   94  

5.2. Existence

   98  

5.3. Payment of Taxes and Claims

   99  

5.4. Maintenance of Properties

   99  

5.5. Insurance

   99  

5.6. Books and Records; Inspections

   100  

5.7. Lenders Meetings

   100  

5.8. Compliance with Laws

   100  

5.9. Environmental

   100  

5.10. Subsidiaries

   102  

5.11. Additional Material Real Estate Assets

   103  

5.12. Interest Rate Protection

   103  

5.13. Further Assurances

   103  

5.14. Third Wave Merger

   105  

5.15. Miscellaneous Covenants

   105  

5.16. Discharge of Third Wave Obligations

   105

Section

 

6. NEGATIVE COVENANTS

   106  

6.1. Indebtedness

   107  

6.2. Liens

   110  

6.3. No Further Negative Pledges

   112  

6.4. Restricted Junior Payments

   113

 

ii



--------------------------------------------------------------------------------

 

6.5. Restrictions on Subsidiary Distributions

   114  

6.6. Investments

   114  

6.7. Financial Covenants

   116  

6.8. Fundamental Changes; Disposition of Assets; Acquisitions

   117  

6.9. Disposal of Subsidiary Interests

   119  

6.10. Sales and Lease-Backs

   119  

6.11. Transactions with Shareholders and Affiliates

   120  

6.12. Conduct of Business

   120  

6.13. Amendments or Waivers of Organizational Documents and Certain Related
Agreements

   121  

6.14. Amendments or Waivers of with respect to Senior Unsecured Indebtedness and
Subordinated Indebtedness

   121  

6.15. Fiscal Year

   121  

6.16. Massachusetts Securities Corporation

   121

Section

 

7. GUARANTY

   122  

7.1. Guaranty of the Obligations

   122  

7.2. Contribution by Guarantors

   122  

7.3. Payment by Guarantors

   122  

7.4. Liability of Guarantors Absolute

   123  

7.5. Waivers by Guarantors

   125  

7.6. Guarantors’ Rights of Subrogation, Contribution, Etc.

   125  

7.7. Subordination of Other Obligations

   126  

7.8. Continuing Guaranty

   126  

7.9. Authority of Guarantors or Borrower

   126  

7.10. Financial Condition of Borrower

   126  

7.11. Bankruptcy, Etc.

   127  

7.12. Discharge of Guaranty Upon Sale of Guarantor

   127

Section

 

8. EVENTS OF DEFAULT

   128  

8.1. Events of Default

   128

Section

 

9. AGENTS

   131  

9.1. Appointment of Agents

   131  

9.2. Powers and Duties

   132  

9.3. General Immunity

   132  

9.4. Agents Entitled to Act as Lender

   133  

9.5. Lenders’ Representations, Warranties and Acknowledgment

   134  

9.6. Right to Indemnity

   134  

9.7. Successor Administrative Agent, Collateral Agent and Swing Line Lender

   134  

9.8. Collateral Documents and Guaranty

   136  

9.9. Withholding Taxes

   138

Section

 

10. MISCELLANEOUS

   139  

10.1. Notices

   139  

10.2. Expenses

   140  

10.3. Indemnity

   141

 

iii



--------------------------------------------------------------------------------

 

10.4. Set-Off

   141  

10.5. Amendments and Waivers

   142  

10.6. Successors and Assigns; Participations

   144  

10.7. Independence of Covenants

   148  

10.8. Survival of Representations, Warranties and Agreements

   148  

10.9. No Waiver; Remedies Cumulative

   148  

10.10. Marshalling; Payments Set Aside

   148  

10.11. Severability

   148  

10.12. Obligations Several; Independent Nature of Lenders’ Rights

   148  

10.13. Headings

   149  

10.14. APPLICABLE LAW

   149  

10.15. CONSENT TO JURISDICTION

   149  

10.16. WAIVER OF JURY TRIAL

   150  

10.17. Confidentiality

   150  

10.18. Usury Savings Clause

   151  

10.19. Counterparts

   151  

10.20. Effectiveness; Entire Agreement

   151  

10.21. PATRIOT Act

   152  

10.22. Electronic Execution of Assignments

   152  

10.23. No Fiduciary Duty

   152  

10.24. Amendment and Restatement

   152  

10.25. Reaffirmation and Grant of Security Interests

   153

 

iv



--------------------------------------------------------------------------------

APPENDICES:   A-1   Tranche A Term Loan Commitments   A-2   Tranche B Term Loan
Commitments   A-3   Revolving Commitments   B   Notice Addresses SCHEDULES:  
1.1A   Asset Sales   1.1B   Excluded Foreign Subsidiaries   1.1C   Closing Date
Mortgaged Properties   1.1D   Foreign Intellectual Property Security Agreements
  1.1E   Foreign Stock Pledges   1.1F   Immaterial Foreign Subsidiaries   1.1G  
Immaterial Domestic Subsidiaries   4.1   Jurisdictions of Organization and
Qualification, Capital Structure   4.2   Equity Interests and Ownership   4.11  
Adverse Proceedings   4.13(b)   Real Estate Assets   4.13(c)   Intellectual
Property   4.16   Material Contracts   6.1   Certain Indebtedness   6.2  
Certain Liens   6.3   Negative Pledges   6.4   Certain Restricted Payments   6.5
  Certain Restrictions on Subsidiary Distributions   6.6(l)   Certain
Investments   6.6(q)   Certain Third Wave Investments   6.10   Sale and
Leasebacks   6.11   Certain Affiliate Transactions EXHIBITS:   A-1   Funding
Notice   A-2   Conversion/Continuation Notice   B-1   Tranche A Term Loan Note  
B-2   Tranche B Term Loan Note   B-3   Revolving Loan Note   B-4   Swing Line
Note   C   Compliance Certificate   D-1   Opinion of Brown Rudnick LLP (New York
and Massachusetts)   D-2   Opinion of Brown Rudnick LLP (Connecticut)   D-3  
Opinion of Brown Rudnick LLP (England and Wales)   D-4   Opinion of Kemp Strang
  D-5   Opinion of Mourant du Feu & Jeune   D-6   Opinion of Taylor Wessing  
D-7   Opinion of Holman Fenwick & Willan   D-8   Opinion of Lexence   D-9  
Opinion of Froriep Renggli   D-10   Opinion of Richards, Layton & Finger, P.A.  
D-11   Opinion of Dann Pecar Newman & Kleiman, P.C.   D-12   Opinion of Backus,
Meyer, Solomon & Branch, LLP

 

v



--------------------------------------------------------------------------------

  E    Assignment Agreement   F    Certificate re Non-Bank Status   G-1   
Restatement Date Certificate   G-2    Solvency Certificate   H    Counterpart
Agreement   I    [Reserved]   J-1    Mortgage   J-2    Mortgage Modification   K
   Landlord Waiver and Consent Agreement   L    [Reserved]   M    Joinder
Agreement

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT dated as of July 17,
2008 is entered into by and among HOLOGIC, INC., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower, as Guarantors, the Lenders
party hereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as
sole lead arranger and sole lead bookrunner (in such capacities, the “Sole Lead
Arranger”), GSCP, JPMORGAN CHASE BANK, N.A. (“JPM”) and RBS CITIZENS, NATIONAL
ASSOCIATION (“Citizens”), as Co-Syndication Agents (in such capacities, the
“Co-Syndication Agents”), GSCP, as Administrative Agent (together with its
permitted successors in such capacity, the “Administrative Agent”) and as
Collateral Agent (together with its permitted successor in such capacity, the
“Collateral Agent”), and ROYAL BANK OF CANADA (“RBC”), as Documentation Agent
(in such capacity, the “Documentation Agent”).

RECITALS:

WHEREAS, capitalized terms used and not defined in these Recitals have the
respective meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, the Borrower, the Guarantors, GSCP and Banc of America Securities LLC,
as joint lead arrangers, Bank of America, N.A., as syndication agent, GSCP, as
administrative agent and as collateral agent, Citicorp North America, Inc.,
JPMorgan Chase Bank, N.A., RBS Citizens, National Association and Fifth Third
Bank, an Ohio Banking Corporation, as co-documentation agents, and the lenders
party thereto from time to time, are parties to that certain Credit and Guaranty
Agreement dated as of October 22, 2007 (as amended, restated, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”);

WHEREAS, the Borrower desires that certain of the existing lenders and other
parties hereto agree to amend and restate the Existing Credit Agreement in its
entirety to: (i) extend to the Borrower $400,000,000 aggregate principal amount
of Tranche A Term Loans and $200,000,000 aggregate principal amount of Tranche B
Term Loans, the proceeds of which will be used (together, at the Borrower’s
election, with the proceeds of Revolving Loans) to fund the Third Wave
Consideration and Related Expenditures; and (ii) make certain other changes as
more fully set forth herein, which amendment and restatement shall become
effective upon the Restatement Date;

WHEREAS, the Requisite Lenders have, on or prior to the Restatement Date,
authorized the Administrative Agent to execute this Agreement on their behalf;

WHEREAS, the Borrower has agreed to secure all of its Obligations by reaffirming
its grant to the Collateral Agent, for the benefit of the Secured Parties, of a
First Priority Lien on substantially all of its assets, including a pledge of
all of the Equity Interests of certain of its Domestic Subsidiaries and 65% of
all the Equity Interests of certain of its First-Tier Foreign Subsidiaries;

WHEREAS, Guarantors have agreed to guarantee the obligations of the Borrower
hereunder and to secure their respective Obligations by reaffirming their grant
to the Collateral



--------------------------------------------------------------------------------

Agent, for the benefit of the Secured Parties, of a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Equity Interests in certain of their respective Domestic Subsidiaries and 65% of
all the Equity Interests of certain of their respective First-Tier Foreign
Subsidiaries;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend, restate and replace
in its entirety the Existing Credit Agreement and re-evidence the Obligations
outstanding on the Restatement Date as contemplated hereby; and

WHEREAS, it is the intent of the Credit Parties to confirm that all Obligations
of the Credit Parties under the other Credit Documents, as amended hereby, shall
continue in full force and effect and that, from and after the Restatement Date,
all references to the “Credit Agreement” contained therein shall be deemed to
refer to this Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Acquisition Condition” means, with respect to any determination under
Section 6.1(n) as to whether proceeds of the issuance of Senior Unsecured
Indebtedness may be applied by the Borrower to make Permitted Acquisitions, that
both of the following conditions shall have been satisfied as at such date of
determination, in each case calculated on a pro forma basis after giving effect
to the incurrence of such Indebtedness and the proposed application of the
proceeds of such Indebtedness (including in respect of the proposed Permitted
Acquisition) in accordance with the provisions of Section 6.7(c): (i) the Senior
Secured Leverage Ratio shall be less than 2.00, and (ii) the Leverage Ratio
shall be no greater than the level therefor otherwise applicable in accordance
with Section 6.7, minus 0.25.

“Adjusted Consolidated Interest Expense” means for any period, total interest
expense in accordance with GAAP (including that portion attributable to Capital
Leases in accordance with GAAP and capitalized interest) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Interest Rate Agreements, but excluding, however, any amount not
payable in Cash and any amounts referred to in Section 2.11(f) payable on or
before the Restatement Date and excluding imputed non-cash interest charges
relating to convertible bonds now or hereafter outstanding.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of  1/16 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by the Administrative Agent to be the offered rate which appears
on the page of the Reuters Screen which displays an

 

2



--------------------------------------------------------------------------------

average British Bankers Association Interest Settlement Rate (such page
currently being LIBOR01 page) for deposits (for delivery on the first day of
such period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays an average British
Bankers Association Interest Settlement Rate for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, or (c) in the event the rates referenced in
the preceding clauses (a) and (b) are not available, the rate per annum (rounded
to the nearest 1/100 of 1%) equal to the offered quotation rate to first class
banks in the London interbank market by Bank of America, N.A. for deposits (for
delivery on the first day of the relevant period) in Dollars of amounts in same
day funds comparable to the principal amount of the applicable Loan of the
Administrative Agent, in its capacity as a Lender, for which the Adjusted
Eurodollar Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England time) on such Interest
Rate Determination Date, by (ii) an amount equal to (a) one minus (b) the
Applicable Reserve Requirement.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of the Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of any Authorized Officer of the Borrower or any of its
Subsidiaries, threatened against or affecting the Borrower or any of its
Subsidiaries or any property of the Borrower or any of its Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means (a) as applied to any Person that is not a Credit Party or an
Affiliate (as determined under clause (b) below) of a Credit Party, any other
Person directly or indirectly controlling, controlled by, or under common
control with, that Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power (i) to vote 5% or more of the
Securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management and policies
of that Person, whether through the ownership of voting securities or by
contract or otherwise; and (b) as applied to any Person that is a Credit Party,
any other Person directly or indirectly controlling, controlled by, or under
common control with, that Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power (i) to vote 10%

 

3



--------------------------------------------------------------------------------

or more of the Securities having ordinary voting power for the election of
directors of such Person or (ii) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise.

“Agent” means each of the Administrative Agent, the Co-Syndication Agents, the
Collateral Agent and the Documentation Agent.

“Agent Affiliates” as defined in Section 10.1(b)(iii).

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agilent” means Agilent Technologies, Inc.

“Agilent Acquisition” means the acquisition by Third Wave from Agilent of
certain patents and certain other Intellectual Property related to various
methods for the detection of a target nucleic acid sequence, the consideration
for which is the Agilent Deferred Payment Obligations. The Agilent Deferred
Payment Obligations are or shall be secured by the Liens of Agilent in the
patents and other Intellectual Property so purchased by Third Wave.

“Agilent Deferred Payment Obligations” means the approximate aggregate purchase
price of $3,900,000, which is or shall be payable over three (3) years,
beginning on June 1, 2008.

“Agreed Currency” means Dollars, Euro, Pounds Sterling, Japanese Yen, Swiss
Francs, and such other currencies as are acceptable to the Issuing Bank.

“Agreement” means this Amended and Restated Credit and Guaranty Agreement dated
as of July [    ], 2008, as it may be refinanced, amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Amended and Restated Collateral Questionnaire” means that certain Amended and
Restated Pre-Closing UCC Diligence Certificate dated as of July 17, 2008,
executed and delivered by the Borrower and the other Credit Parties named
therein which amends and restates (i) that certain Collateral Questionnaire
dated as of October 19, 2007 by the Borrower and the other Credit Parties named
therein and (ii) that certain Collateral Questionnaire dated as of October 17,
2007 by Cytyc Corporation and the other Credit Parties named therein that
provides information with respect to the personal and mixed property of each
Credit Party as of the Restatement Date.

“Applicable Date” as defined in Section 2.18(b).

“Applicable Margin” and “Applicable Revolving Commitment Fee Percentage” mean
(i) with respect to Revolving Loans and Tranche A Term Loans that are Eurodollar
Rate Loans and the Applicable Revolving Commitment Fee Percentage, (a) from the
Restatement Date until the date of delivery of the Compliance Certificate and
the financial statements for the first full Fiscal Quarter after the Restatement
Date, a percentage, per annum,

 

4



--------------------------------------------------------------------------------

determined by reference to Tier 2 in the following table; and (b) thereafter, a
percentage, per annum, determined by reference to the Leverage Ratio in effect
from time to time as set forth below:

 

Tier

   Leverage Ratio    Applicable Margin     Applicable Revolving
Commitment Fee
Percentage  

Tier 1

   > 4.50:1.00    2.75 %   0.50 %

Tier 2

   £ 4.50:1.00


> 3.50:1.00

   2.50 %   0.50 %

Tier 3

   £ 3.50:1.00


> 2.00:1.00

   2.25 %   0.375 %

Tier 4

   £ 2.00:1.00


> 1.00:1.00

   2.00 %   0.375 %

Tier 5

   £ 1.00:1.00    1.75 %   0.25 %

; and (ii) with respect to Swing Line Loans, Revolving Loans and Tranche A Term
Loans that are Base Rate Loans, an amount equal to (a) the Applicable Margin for
Eurodollar Rate Loans as set forth in clause (i)(a) or (i)(b) above, as
applicable, minus (b) 1.00% per annum. No change in the Applicable Margin or the
Applicable Revolving Commitment Fee Percentage shall be effective until three
(3) Business Days after the date on which Administrative Agent shall have
received the applicable financial statements and a Compliance Certificate
pursuant to Section 5.1(d) calculating the Leverage Ratio. At any time the
Borrower has not submitted to Administrative Agent the applicable information as
and when required under Section 5.1(d), the Applicable Margin and the Applicable
Revolving Commitment Fee Percentage shall be determined by reference to Tier 2
in the above table. Within one (1) Business Day after receipt of the applicable
information under Section 5.1(d), Administrative Agent shall give each Lender
telefacsimile or telephonic notice (confirmed in writing) of the Applicable
Margin and the Applicable Revolving Commitment Fee Percentage in effect from
such date. In the event that any financial statement or certificate delivered
pursuant to Section 5.1 is shown to be inaccurate (at a time when this Agreement
is in effect and unpaid Obligations under this Agreement are outstanding (other
than indemnities and other contingent obligations not yet due and payable)), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to Administrative Agent a correct certificate required by
Section 5.1 for such Applicable Period, (ii) the Applicable Margin shall be
determined by reference to Tier 1 in the above table for such Applicable Period
and (iii) the Borrower shall immediately pay to Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period. Nothing in this paragraph shall limit the right of
Administrative Agent or any Lender under Section 2.10 or Section 8.

“Applicable Period” as defined in the definition of “Applicable Margin.”

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic

 

5



--------------------------------------------------------------------------------

marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by member banks with respect to (i) any
category of liabilities which includes deposits by reference to which the
applicable Adjusted Eurodollar Rate or any other interest rate of a Loan is to
be determined, or (ii) any category of extensions of credit or other assets
which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Agents or the Lenders by means
of electronic communications pursuant to Section 10.1(b).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than the Borrower or any Guarantor), in one transaction
or a series of transactions, of all or any part of the Borrower’s or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, created, leased or licensed, including the Equity Interests
of any of the Borrower’s Subsidiaries, other than (i) inventory (or other
assets) sold, leased or licensed out in the ordinary course of business
(excluding any such sales, leases or licenses out by operations or divisions
discontinued or to be discontinued), (ii) sales, leases or licenses out of other
assets for aggregate consideration of less than $10,000,000 with respect to any
transaction or series of related transactions and less than $20,000,000 in the
aggregate during any Fiscal Year, (iii) the transactions listed on Schedule 1.1A
and (iv) the surrender or waiver of contract rights on the settlement, release
or surrender of contract, tort or other claims of any kind or the non-exclusive
cross-license of Intellectual Property (including in connection with the
settlement of Adverse Proceedings listed on Schedule 4.11).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chief executive officer, or president, and such Person’s chief
financial officer, chief accounting officer, corporate controller or treasurer
(or, in each such case, the equivalent position however titled).

 

6



--------------------------------------------------------------------------------

“Availability Period” means the period beginning on the Business Day after the
Restatement Date and ending on the Term Loan Commitment Termination Date.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, the Issuing Bank, each Lender and each Lender
Counterparty.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“Business Plan” as defined in Section 5.1(i).

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s;

 

7



--------------------------------------------------------------------------------

(iii) commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of deposit or
bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia that
(a) is at least “adequately capitalized” (as defined in the regulations of its
primary federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $100,000,000; and (v) shares of any money
market mutual fund that (a) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (i) through
(iii) above, (b) has net assets of not less than $500,000,000, and (c) has the
highest rating obtainable from either S&P or Moody’s.

“Cash Management Agreements” means those agreements entered into from time to
time by the Borrower or its Subsidiaries with a Cash Management Provider in
connection with the obtaining of any Cash Management Services that has been
designated by the Borrower and such Cash Management Provider by notice to the
Administrative Agent as a Cash Management Agreement.

“Cash Management Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by the Borrower or any of its
Subsidiaries to any Cash Management Provider pursuant to or evidenced by the
Cash Management Agreements and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising.

“Cash Management Provider” means any Lender or Affiliate of a Lender which
provides Cash Management Services to the Borrower or its Subsidiaries; provided
that each such Affiliate shall appoint the Collateral Agent as its agent and
agree to be bound by the Credit Documents as a Secured Party, subject to
Section 9.8(c).

“Cash Management Services” means any cash management, including controlled
disbursement, accounts or related services (including the Automated Clearing
House processing of electronic funds transfers through the direct Federal
Reserve Fedline system) provided to the Borrower or any of its Subsidiaries by a
Cash Management Provider.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
and/or economic interest in the Equity Interests of the Borrower or (b) shall
have obtained the power (whether or not exercised) to elect a majority of the
members of the board of directors (or similar governing body) of the Borrower;
(ii) the majority of the seats (other than vacant seats) on the board of
directors (or similar governing body) of the Borrower ceases to be occupied by
Persons who either (a) were members of the board of directors of the Borrower on
the Closing Date or (b) were nominated for election by the board of directors of
the Borrower or a nominating committee thereof, a majority of whom were
directors on the Closing Date or whose election or nomination for

 

8



--------------------------------------------------------------------------------

election was previously approved by a majority of such directors or (iii) the
occurrence of a “Change of Control” (or any comparable term) under, and as
defined in, the documents evidencing any Indebtedness permitted under
Section 6.1(l), 6.1(n) or 6.1(o).

“Citizens” as defined in the preamble hereto.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche A Term Loan Exposure, (b) Lenders having
Tranche B Term Loan Exposure, (c) Lenders having Revolving Exposure (including
the Swing Line Lender) and (d) Lenders having New Term Loan Exposure, and
(ii) with respect to Loans, each of the following classes of Loans: (a) Tranche
A Term Loans, (b) Tranche B Term Loans, (c) Revolving Loans (including Swing
Line Loans) and (d) each Series of New Term Loans.

“Closing Date” means October 22 2007, the date on which the conditions precedent
set forth in Section 3.1 of the Existing Credit Agreement were satisfied or
waived in accordance with the terms thereof.

“Closing Date Mortgaged Property” means each Real Estate Asset listed on
Schedule 1.1C.

“Co-Syndication Agents” as defined in the preamble hereto.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Foreign
Stock Pledges, the Mortgages, the Mortgage Modifications, the Intellectual
Property Security Agreements, the Foreign Intellectual Property Security
Agreements, the Landlord Personal Property Collateral Access Agreements, if any,
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement, the Existing Credit Agreement or any of the
other Credit Documents in order to grant to the Collateral Agent, for the
benefit of the Secured Parties, a Lien on any real, personal or mixed property
of that Credit Party as security for the Obligations.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Commitment Letter” as defined in Section 10.20.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Borrower and its Subsidiaries on a consolidated basis equal to
(i) Consolidated Net Income, plus, to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for (a) Adjusted Consolidated
Interest Expense, (b) provisions

 

9



--------------------------------------------------------------------------------

for federal, state, local and foreign taxes based on income or gains, (c)total
depreciation expense, (d)total amortization expense, (e) non-cash charges
related to Hedge Agreements, (f) non-cash expenses resulting from the grant,
assumption or acceleration of stock options, restricted stock, SARs and other
equity or phantom equity to any director, officer, employee or consultant of any
Credit Party pursuant to a written plan or agreement, (g) nonrecurring losses,
charges and expenses incurred in connection with (in each case, including any
such transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) (I) the Cytyc Acquisition and the other
transactions effected pursuant to the Cytyc Merger Agreement, (II) the Third
Wave Acquisition and the other transactions effected pursuant to the Third Wave
Merger Agreement, (III) the Prior Acquisitions (the amount of
transaction-related fees and expenses paid in connection with such Prior
Acquisitions not to exceed $20,000,000), (IV) Permitted Acquisitions to the
extent such losses, charges and expenses do not exceed $20,000,000 in the
aggregate per annum and $75,000,000 in the aggregate during the term of this
Agreement (or as approved by the Administrative Agent in the reasonable exercise
of its discretion), and (V) Asset Sales, other Dispositions not in the ordinary
course of business, Investments permitted by Section 6.6, issuance of or
disposition of Equity Interests, issuance, incurrence or repayment of
Indebtedness (including any refinancing transaction or amendment or modification
of any debt instrument), or disposed or discontinued operations, not to exceed
$10,000,000 per annum and $40,000,000 during the term of this Agreement, (h) any
loss associated with the write-off, write-down or impairment of assets not in
the ordinary course of business including, without limitation, the write-off of
acquired in-process research and development and intangible assets, (i) any loss
accounted for by the equity method of accounting, (j) facilities closures,
severance and other restructuring expenses not to exceed $20,000,000 per annum
or $75,000,000 during the term of this Agreement, (k) any losses attributable to
the early extinguishment of Indebtedness, (l) unrealized losses related to
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of Statement of Financial Accounting Standard No. 52, (m) losses
or reserves relating to damages and other expenses arising from Adverse
Proceedings listed on Schedule 4.11 or settlements thereof, (n) other non-cash
charges reducing Consolidated Net Income such as non-cash interest expenses or
charges relating to convertible bonds now or hereafter outstanding that may be
settled in cash upon conversion, including partial cash settlement (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period), (o) any losses, expenses or charges
associated with earn-outs in connection with acquisitions completed prior to the
Closing Date or Permitted Acquisitions, (p) any losses, expenses or charges
associated with the write-down of inventory in connection with the Third Wave
Acquisition (and the Third Wave Merger), the Cytyc Acquisition or Permitted
Acquisitions, (q) the effect of a change in accounting principles and changes as
a result of the adoption or modification of accounting principles or policies in
respect of or during such period (including changes in accounting that relate to
expensing earn-out payments) and (r) any changes relating to the recognition of
transaction expenses as a result of changes in GAAP, minus to the extent
increasing Consolidated Net Income (ii) (a) other non-cash gains increasing
Consolidated Net Income for such period (excluding any such non-cash gain to the
extent it represents the reversal of an accrual or reserve for potential cash
gain in any prior period), (b) non-cash gains related to Hedge Agreements, to
the extent taken into account in the calculation of Consolidated Net Income for
such period and calculated in accordance with GAAP, (c) interest income, (d)
gains

 

10



--------------------------------------------------------------------------------

arising from application of the equity method of accounting, (e) unrealized
gains related to mark-to-market of Indebtedness denominated in foreign
currencies resulting from the application of Statement of Financial Accounting
Standard No. 52, and (f) gains resulting from the reversal of reserves
previously taken in connection with Adverse Proceedings listed on Schedule 4.11;
provided that for the Third Wave Acquisition (and the Third Wave Merger), the
Cytyc Acquisition and if the Company or any Subsidiary has made any Prior
Acquisition, Permitted Acquisition or any Asset Sale permitted by Section 6.8(c)
during the relevant period for determining Consolidated Adjusted EBITDA, all
adjustments in determining Consolidated Adjusted EBITDA for the relevant period
(1) shall be calculated after giving pro forma effect thereto, as if the Third
Wave Acquisition (and the Third Wave Merger), the Cytyc Acquisition or such
Prior Acquisition, Permitted Acquisition or Asset Sale (and any related
incurrence, repayment or assumption of Indebtedness, with any new Indebtedness
being deemed to be amortized over the relevant period in accordance with its
terms, and assuming that any Revolving Loans borrowed in connection with such
Permitted Acquisition are repaid with excess cash balances when available) had
occurred on the first day of such period, but in the case of a Permitted
Acquisition, only so long as the results of the business being acquired are
supported by financial statements or other financial data reasonably acceptable
to the Administrative Agent, and (2) may include operating expense reductions
for such period resulting from any Prior Acquisition or Permitted Acquisition
that is being given pro forma effect to the extent that such operating expense
reductions (y) would be permitted pursuant to Article XI of Regulation S-X under
the Securities Act or (z) have been approved by the Administrative Agent; and
provided further that, notwithstanding the foregoing provisions of this
definition, the amount of operating expense reductions attributable to Cytyc
and its Subsidiaries, Adiana, Inc. and its Subsidiaries, and Adeza Medical
Corporation and its subsidiaries shall be (a) for the four Fiscal Quarter period
ended December 29, 2007, $34,000,000; (b) for the four Fiscal Quarter period
ended March 29, 2008, $25,000,000; (c) for the four Fiscal Quarter period
ended June 28, 2008, $17,500,000; and (d) for the four Fiscal Quarter period
ended September 27, 2008, $12,500,000.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Borrower and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment,” “construction in-process,” “purchase of
intellectual property” or similar items reflected in the consolidated statement
of cash flows of the Borrower and its Subsidiaries.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus

 

11



--------------------------------------------------------------------------------

(ii) the sum, without duplication, of the amounts for such period paid in cash
from operating cash flow of (a) scheduled repayments of Indebtedness for
borrowed money (excluding repayments of Revolving Loans or Swing Line Loans
except to the extent the Revolving Commitments are permanently reduced in
connection with such repayments) and scheduled repayments of obligations under
Capital Leases or in respect of the Agilent Deferred Payment Obligations
(excluding the interest expense portion of any thereof) and any change of
controls payments payable pursuant to that certain Non-Exclusive License
Agreement dated as of January 1, 2006 between Third Wave and Innogenetics N.V,
(b) Consolidated Capital Expenditures (net of any proceeds of (y) any related
financings with respect to such expenditures and (z) any sales of assets used to
finance such expenditures), (c) Adjusted Consolidated Interest Expense,
(d) payments relating to or provisions for current taxes and payable in cash
with respect to such period, (e) cash consideration in respect of Permitted
Acquisitions, and the amount of any earn-out payments in connection with
acquisitions completed prior to the Closing Date or Permitted Acquisitions made
in cash during such period to the extent determined by the Borrower in its
reasonable discretion to be appropriate, (f) losses or reserves relating to
damages and other expenses arising from Adverse Proceedings listed in Schedule
4.11 or settlements thereof, (g) amounts paid in cash to redeem or convert Cytyc
Convertible Notes (provided such funds are not derived from the Cytyc Escrow
Account), (h) amounts paid in cash to redeem or convert Third Wave Convertible
Note (provided such funds were not derived from the Third Wave Convertible Note
Escrow Account), (i) amounts paid in cash in respect of the Third Wave Put Price
and (j) amounts paid in cash to redeem the Third Wave Warrants.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, minus or plus
in the event of a loss (ii) (a) the income (or loss) of any Person (other than a
Subsidiary of the Borrower) in which any other Person (other than the Borrower
or any of its Subsidiaries) has a joint interest, except to the extent of the
amount of dividends or other distributions actually paid to the Borrower or any
of its Subsidiaries by such Person during such period, (b) the income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary of the Borrower
or is merged into or consolidated with the Borrower or any of its Subsidiaries
or that Person’s assets are acquired by the Borrower or any of its Subsidiaries,
(c) the income of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (d) any after-tax gains
or losses attributable to Asset Sales or returned surplus assets of any Pension
Plan or gains or losses associated with insurance claims or condemnation
proceedings, and (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains or net extraordinary losses.

“Consolidated Senior Secured Debt” means, as of any date of determination,
Consolidated Total Debt less (a) Senior Unsecured Indebtedness and (b) other
Indebtedness of

 

12



--------------------------------------------------------------------------------

the Borrower and its Subsidiaries subordinated to the Obligations on terms
reasonably satisfactory to, and which Indebtedness contains other terms, tenor
and covenants reasonably satisfactory to, the Administrative Agent, determined
on a consolidated basis in accordance with GAAP.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of the Borrower and its Subsidiaries over
Consolidated Current Liabilities of the Borrower and its Subsidiaries.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital acquired in
such Permitted Acquisition as at the time of such acquisition exceeds (or is
less than) Consolidated Working Capital at the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, any documents or certificates executed by the Borrower in favor of
the Issuing Bank relating to Letters of Credit, and all other documents,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent, the Issuing Bank or any Lender in connection with the
Existing Credit Agreement on or after the Closing Date to the Restatement Date
and herewith on or after the Restatement Date.

 

13



--------------------------------------------------------------------------------

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means each Person (other than any Agent, the Issuing Bank or any
Lender or any other representative thereof) from time to time party to a Credit
Document.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Borrower’s and its Subsidiaries’
operations and not for speculative purposes.

“Cytyc Acquisition” means the acquisition on October 22, 2007 by the Borrower of
Cytyc Corporation, pursuant to the Cytyc Merger Agreement and pursuant to which
Cytyc Corporation was merged with and into Nor’easter Corp., a wholly-owned
Subsidiary of the Borrower.

“Cytyc Convertible Notes” means the 2.25% Senior Convertible Notes due 2024
issued by Cytyc Corporation pursuant to that certain Indenture dated as of
March 22, 2004 between Cytyc Corporation and U.S. Bank Trust National
Association, as trustee thereunder, as amended by that certain First
Supplemental Indenture dated as of October 22, 2007 by and among the Borrower,
Cytyc Corporation and U.S. Bank Trust National Association, as trustee
thereunder.

“Cytyc Escrow Account” means that certain deposit account of the Borrower in the
name of “Cytyc Corporation” established with JPMorgan Chase Bank, National
Association, to fund the redemption or conversion after the Closing Date of
Cytyc Convertible Notes.

“Cytyc Merger Agreement” means that certain Merger Agreement dated as of May 20,
2007 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time), between Nor’easter Corp. and Cytyc Corporation.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether

 

14



--------------------------------------------------------------------------------

by the funding by such Defaulting Lender of any Defaulted Loans of such
Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms of Section 2.13
or Section 2.14 or by a combination thereof) and (b) such Defaulting Lender
shall have delivered to the Borrower and the Administrative Agent a written
reaffirmation of its intention to honor its obligations hereunder with respect
to its Commitments, and (iii) the date on which the Borrower, Administrative
Agent and the Requisite Lenders waive all Funding Defaults of such Defaulting
Lender in writing.

“Defaulted Loan” as defined in Section 2.22.

“Defaulting Lender” as defined in Section 2.22.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Discharge of Third Wave Obligations” means the discharge of Third Wave
Obligations in accordance with Section 5.16 hereof.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments or dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Term Loan Maturity Date, except, in
the case of clauses (i) and (ii), if as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of such a
change of control or asset sale event are subject to the prior payment in full
of all Obligations, the cancellation or expiration of all Letters of Credit and
the termination of the Commitments.

“Documentation Agent” as defined in the preamble hereto.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Bank, as the
case may be, on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date or other relevant date of determination) for the
purchase of Dollars with such currency.

 

15



--------------------------------------------------------------------------------

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two (2) or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided,
neither the Borrower nor any of its Affiliates shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, or the protection of
human, plant or animal health or welfare, in any manner applicable to the
Borrower or any of its Subsidiaries or any Facility.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control

 

16



--------------------------------------------------------------------------------

within the meaning of Section 414(c) of the Internal Revenue Code of which that
Person is a member; and (iii) any member of an affiliated service group within
the meaning of Section 414(m) or (o) of the Internal Revenue Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member. Any former ERISA Affiliate of the
Borrower or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of the Borrower or any such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Borrower or such Subsidiary and with respect to liabilities arising after such
period for which the Borrower or such Subsidiary could be liable under the
Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two (2) or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to the Borrower,
any of its Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
would reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on the Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which would reasonably be expected to give rise to the imposition on
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan; (x) receipt from
the Internal Revenue Service of notice of the failure of any Pension Plan (or
any other Employee Benefit Plan intended to be qualified under Section 401(a) of
the Internal Revenue Code) to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code; or (xi) the imposition of a lien pursuant to Section 430(k) of the
Internal Revenue Code or ERISA or violation of Section 436 of the Internal
Revenue Code.

 

17



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Foreign Subsidiary” means those certain Foreign Subsidiaries listed on
Schedule 1.1B.

“Excluded Subsidiary” means (i) any Subsidiary of the Borrower that is a
Massachusetts securities corporation, (ii) any Excluded Foreign Subsidiary,
(iii) any Domestic Subsidiary of a Foreign Subsidiary, (iv) any Immaterial
Domestic Subsidiary and (v) any Immaterial Foreign Subsidiary.

“Existing Credit Agreement” as defined in the recitals.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Fair Share” as defined in Section 7.2.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent, in its capacity as a Lender,
on such day on such transactions as determined by the Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments, and, with respect to quarterly
financial statements, absence of footnotes.

 

18



--------------------------------------------------------------------------------

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary, the Equity Interests
of which are directly owned by a Domestic Subsidiary that is not a Subsidiary of
a Foreign Subsidiary.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on the last Saturday of September of each calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of the Collateral Agent, for the benefit of the Secured Parties, and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

“Foreign Intellectual Property” has the meaning assigned to that term in the
Pledge and Security Agreement.

“Foreign Intellectual Property Security Agreements” means those certain
documents listed on Schedule 1.1D, and all other instruments, documents and
agreements delivered by any Credit Party pursuant to any such Foreign
Intellectual Property Security Agreement or to grant to the Collateral Agent,
for the benefit of the Secured Parties, a Lien on any Grantor’s foreign,
international or multinational issued/registered patents, registered trademarks,
registered copyrights or any applications for the foregoing as security for the
Obligations.

“Foreign Jurisdiction” means the laws of any jurisdiction other than the laws of
the United States of America, any State thereof or the District of Columbia.

“Foreign Stock Pledges” means those certain documents listed on Schedule 1.1E,
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to any such Foreign Stock Pledge or to grant to the Collateral
Agent, for the benefit of the Secured Parties, a Lien on any Equity Interest of
any Foreign Subsidiary as security for the Obligations in accordance with
Section 5.10(b) hereof.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funding Default” as defined in Section 2.22.

“Funding Guarantors” as defined in Section 7.2.

 

19



--------------------------------------------------------------------------------

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” has the meaning assigned to that term in the Pledge and Security
Agreement.

“GSCP” as defined in the preamble hereto.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each Subsidiary of the Borrower that has in effect an
enforceable Guaranty made pursuant to Section 7; provided however that no
Excluded Subsidiary shall be required to furnish a Guaranty and that Foreign
Subsidiaries shall be required to furnish Guaranties only to the extent required
by the terms of Section 5.13(c).

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty and satisfactory to the Administrative
Agent.

 

20



--------------------------------------------------------------------------------

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are currently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means, as of the Restatement Date, (i) the
audited financial statements of the Borrower and its Subsidiaries for the
immediately preceding three Fiscal Years, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such Fiscal Years, and (ii) the unaudited financial statements of the
Borrower and its Subsidiaries as at the most recently ended Fiscal Quarter for
which financial statements have been prepared, consisting of a balance sheet and
the related consolidated statements of income, stockholders’ equity and cash
flows for the three-, six-or nine-month period, as applicable, ending on such
date, and, in the case of clauses (i) and (ii), certified by the chief financial
officer of the Borrower that they fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments; provided that, solely for purposes of Section 3.2(k), “Historical
Financial Statements” means, as of the Restatement Date, (i) the audited
financial statements of Third Wave and its Subsidiaries for the immediately
preceding three fiscal years of Third Wave, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such fiscal years, and (ii) the unaudited financial statements of Third Wave
and its Subsidiaries as at the most recently ended fiscal quarter of Third Wave
for which financial statements have been prepared, consisting of a balance sheet
and the related consolidated statements of income, stockholders’ equity and cash
flows for the three-, six-or nine-month period, as applicable, ending on such
date, and, in the case of clauses (i) and (ii) of this proviso, certified by the
chief financial officer of Third Wave that they fairly present, in all material
respects, the financial condition of Third Wave and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments (it being agreed Third Wave’s annual report on Form 10-K for any
such fiscal year and quarterly report on Form 10-Q for any such fiscal quarter,
in each case, as filed with the U.S. Securities and Exchange Commission, satisfy
clauses (i) and (ii), respectively, of this proviso).

“Hologic Convertible Notes” means the 2.00% Convertible Senior Notes due 2037
issued by the Borrower pursuant to (i) that certain Indenture dated as of
December 10, 2007 by and between Wilmington Trust Company, as trustee, and the
Borrower and (ii) that certain First Supplemental Indenture dated as of
December 10, 2007 by and between Wilmington Trust Company, as trustee, and the
Borrower.

“Immaterial Domestic Subsidiary” means, at any date of determination, any
Domestic Subsidiary of the Borrower that, together with all other Immaterial
Domestic Subsidiaries, (i) had consolidated assets comprising in the aggregate
less than 2% of Total Assets on the last day of the most recent Fiscal Quarter
for which financial statements are available and (ii) contributed in the
aggregate less than 2% of Consolidated Adjusted EBITDA for the period of four
Fiscal Quarters most recently ended for which financial statements are
available. The Immaterial Domestic Subsidiaries as of the Restatement Date are
those Domestic Subsidiaries of

 

21



--------------------------------------------------------------------------------

the Borrower that the Administrative Agent agrees in the exercise of its
reasonable discretion are consistent with the intent of this definition, on a
pro forma basis after giving effect to the Third Wave Acquisition and the Third
Wave Merger, and which as of the Restatement Date are listed on Schedule 1.1G.

“Immaterial Foreign Subsidiary” means, at any date of determination, any Foreign
Subsidiary that is not a Pledged Foreign Subsidiary and which, (i) together with
all other Foreign Subsidiaries that are not Pledged Foreign Subsidiaries and are
organized under the laws of the same Foreign Jurisdiction as such Foreign
Subsidiary, (A) had consolidated assets comprising in the aggregate less than 5%
of Total Assets on the last day of the most recent Fiscal Quarter for which
financial statements are available and (B) contributed in the aggregate less
than 5% of Consolidated Adjusted EBITDA for the period of four Fiscal Quarters
most recently ended for which financial statements are available and,
(ii) together with all other Foreign Subsidiaries that are not Pledged Foreign
Subsidiaries, (A) had assets comprising in the aggregate less than 15% of Total
Assets on the last day of the most recent Fiscal Quarter for which financial
statements are available and (B) contributed in the aggregate less than 15% of
Consolidated Adjusted EBITDA for the period of four Fiscal Quarters most
recently ended for which financial statements are available. The Immaterial
Foreign Subsidiaries as of the Restatement Date are those Foreign Subsidiaries
that the Administrative Agent agrees in the exercise of its reasonable
discretion are consistent with the intent of this definition, on a pro forma
basis after giving effect to the Third Wave Acquisition and the Third Wave
Merger, and which as of the Restatement Date are listed on Schedule 1.1F.

“Increased Amount Date” as defined in Section 2.24.

“Increased-Cost Lender” as defined in Section 2.23.

“Increased Spread” as defined in Section 2.24.

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, excluding earn-out obligations except for that portion of
any earn-out obligations properly classified as a liability on a balance sheet
in conformity with GAAP (also excluding any such obligations incurred under
ERISA or related to deferred employee or director compensation), which purchase
price is (a) due more than six months from the date of incurrence of the
obligation in respect thereof or (b) evidenced by a note or similar written
instrument; (v) all indebtedness secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person; (vi) the face amount of any letter of credit issued for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) Disqualified Equity Interests, (viii) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another;
(ix) any obligation of such Person the primary purpose or intent of which

 

22



--------------------------------------------------------------------------------

is to provide assurance to an obligee that the obligation of the obligor thereof
will be paid or discharged, or any agreement relating thereto will be complied
with, or the holders thereof will be protected (in whole or in part) against
loss in respect thereof; (x) any liability of such Person for an obligation of
another through any agreement (contingent or otherwise) (a) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(b) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (a) or (b) of this clause (x), the primary purpose or intent thereof
is as described in clause (ix) above; and (xi) all obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including any Interest Rate Agreement and any Currency Agreement, in each case,
whether entered into for hedging or speculative purposes; provided, in no event
shall obligations under any derivative transaction (including, without
limitation, any transaction evidenced by any Interest Rate Agreement and/or any
Currency Agreement) be deemed “Indebtedness” for any purpose under Section 6.7.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity, but only to the extent recoverable
under Section 10.2 of this Agreement), whether direct, indirect or consequential
and whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Credit Extensions, the
syndication of the credit facilities provided for herein or the use or intended
use of the proceeds thereof, or any enforcement of any of the Credit Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty)); (ii) the Commitment Letter (and
any related fee or engagement letter delivered by any Agent or any Lender to the
Borrower with respect to the transactions contemplated by this Agreement); or
(iii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of the Borrower or any of its Subsidiaries.

“Indemnitee” as defined in Section 10.3.

“Installment” means a Tranche A Installment, a Tranche B Installment or a
scheduled repayment of principal of New Term Loans, if any, pursuant to the
proviso to Section 2.12(b), as the case may be.

 

23



--------------------------------------------------------------------------------

“Intellectual Property” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

“Intellectual Property Security Agreements” means the Trademark Security
Agreement, the Copyright Security Agreement and the Patent Security Agreement as
such terms are defined in the Pledge and Security Agreement.

“Intercompany Note” means that certain Intercompany Subordinated Demand
Promissory Note, dated as October 22, 2007, by and among the Borrower and each
of the Credit Parties, each as a Payor and as a Payee, as it has been or may be
amended, supplemented or otherwise modified in accordance with the terms thereof
from time to time.

“Interest Coverage Ratio” means the ratio as of the last day of (A) the Fiscal
Quarter beginning with the Fiscal Quarter ending on the last Saturday in
September 2008 of (i) Consolidated Adjusted EBITDA for the prior four Fiscal
Quarters, to (ii) Adjusted Consolidated Interest Expense for such Fiscal Quarter
multiplied by four (4), (B) the first full Fiscal Quarter ending after the
Restatement Date of (i) Consolidated Adjusted EBITDA for the prior four-Fiscal
Quarter period ending on such date, to (ii) Adjusted Consolidated Interest
Expense for such two-Fiscal Quarter period multiplied by two (2), (C) the second
full Fiscal Quarter ending after the Restatement Date of (i) Consolidated
Adjusted EBITDA for the prior four-Fiscal Quarter period ending on such date, to
(ii) Adjusted Consolidated Interest Expense for such three-Fiscal Quarter period
multiplied by four thirds ( 4/3), and (D) any other Fiscal Quarter of
(i) Consolidated Adjusted EBITDA for the prior four-Fiscal Quarter period then
ending, to (ii) Adjusted Consolidated Interest Expense for such four-Fiscal
Quarter period.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Restatement Date, and the
final maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate
Loan, the last day of each Interest Period applicable to such Loan; provided, in
the case of each Interest Period of longer than three months, “Interest Payment
Date” shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with (x) Tranche A Loans and the
Revolving Loans which are Eurodollar Rate Loans, an interest period of one-,
two-, three-, six-, nine- or twelve-months, and (y) Tranche B Term Loans which
are Eurodollar Rate Loans, an interest period of one-, two-, three- or
six-months (and nine- or twelve-months if available to all Lenders), in each
case as selected by the Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (i) initially commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any

 

24



--------------------------------------------------------------------------------

Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall, subject to clauses (c) and (d) of
this definition, end on the last Business Day of a calendar month; (c) no
Interest Period with respect to any portion of any Class of Term Loans shall
extend beyond the applicable maturity date for such Class; and (d) no Interest
Period with respect to any portion of the Revolving Loans shall extend beyond
the Revolving Commitment Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Closing Date and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than a Guarantor); (ii) any direct
or indirect redemption, retirement, purchase or other acquisition for value, by
any Subsidiary of the Borrower from any Person (other than the Borrower or any
Guarantor), of any Equity Interests of such Person; (iii) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contributions by the Borrower or any of its
Subsidiaries to any other Person (other than the Borrower or any Guarantor),
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business and (iv) all investments consisting of any
exchange-traded or over the counter derivative transaction, including any
Interest Rate Agreement or Currency Agreement, whether entered into for hedging
or speculative purposes. The amount of any Investment shall be the original cost
of such Investment of the type described in clauses (i), (ii) and (iii) plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the Issuing Bank and the Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means Bank of America, N.A. as the Issuing Bank hereunder,
together with its permitted successors and assigns in such capacity.

“Joinder Agreement” means an agreement substantially in the form of Exhibit M.

 

25



--------------------------------------------------------------------------------

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“JPM” as defined in the preamble hereto.

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit K with such
amendments or modifications as may be approved by the Collateral Agent.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by the Collateral Agent in its sole discretion as
not being required to be included in the Collateral.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.

“Lender Consent Letters” means the lender consent letters authorizing the
amendment and restatement of the Existing Credit Agreement and such
modifications of the other Credit Documents as may be necessary or advisable in
connection therewith.

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be an Agent or a Lender, as the case may be).

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by the Issuing Bank pursuant to this Agreement.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Sublimit” means the lesser of (i) $40,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate Stated Amount which is, or at any time thereafter may
become, available for drawing under all Letters of Credit then outstanding, and
(ii) the aggregate Dollar Equivalent of the principal amount of all drawings
under Letters of Credit honored by the Issuing Bank and not theretofore
reimbursed by or on behalf of the Borrower.

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted EBITDA
for the four-Fiscal Quarter period ending on such date.

 

26



--------------------------------------------------------------------------------

“Licensed Intellectual Property” means any interest of any Credit Party as
licensee or sublicensee under any license of Intellectual Property, other than
any such interest that has been designated from time to time by the Collateral
Agent as not being required to be included in the Collateral.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Loan” means (i) a Tranche A Term Loan, (ii) a Tranche B Term Loan, (iii) a
Revolving Loan, (iv) a Swing Line Loan or (v) a New Term Loan, as applicable.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets, condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries taken as a whole; (ii) the ability of any Credit Party to fully and
timely perform its Obligations; (iii) the legality, validity, binding effect or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any Secured Party under any Credit Document.

“Material Contract” means any contract or other arrangement to which the
Borrower or any of its Subsidiaries is a party (other than the Credit Documents)
for which breach, nonperformance, cancellation or failure to renew would
reasonably be expected to have a Material Adverse Effect.

“Material Real Estate Asset” means (i) any fee-owned Real Estate Asset having a
fair market value in excess of $2,500,000 as of the date of the acquisition
thereof and (ii) all Leasehold Properties other than those with respect to which
the aggregate payments under the term of the lease are less than $1,000,000 per
annum; provided that the Third Wave Leasehold Facility shall be excluded from
the definition of “Material Real Estate Asset.”

“Minimum Liquidity” means, as at any date of determination, the sum of (i) the
Borrower’s unrestricted Cash and Cash Equivalents held in deposit and/or
security accounts subject to a control agreement in favor of the Collateral
Agent and (ii) the aggregate unused portion of the Revolving Commitments at such
time.

“Moody’s” means Moody’s Investor Service, Inc.

“Mortgage” means (i) each of those certain mortgages dated as of October 22,
2007 in respect of each Closing Date Mortgaged Property and (ii) each mortgage
(which shall be substantially in the form of Exhibit J-1), delivered subsequent
to the Restatement Date pursuant to and in accordance with Section 5.11, as any
such mortgage may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

27



--------------------------------------------------------------------------------

“Mortgage Modification” means an amendment, restatement, amendment and
restatement, supplement or other modification to a Mortgage, substantially in
the form of Exhibit J-2, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale or any
Disposition made pursuant to Section 6.8(g), an amount equal to: (i) Cash
payments (including any Cash received by way of deferred payment pursuant to, or
by monetization of, a note receivable or otherwise, but only as and when so
received or when released from an escrow or holdback) received by the Borrower
or any of its Subsidiaries from such Asset Sale, minus (ii) any bona fide direct
costs incurred in connection with such Asset Sale, including (a) income or gains
taxes payable by the seller as a result of any gain recognized in connection
with such Asset Sale, (b) payment of the outstanding principal amount of,
premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is either secured by a Lien on the stock or assets in question and
that is required to be repaid under the terms thereof as a result of such Asset
Sale or which arise as a result of such Asset Sale and that is required to be
repaid under the terms thereof as a result of such Asset Sale, (c) any
professional fees actually incurred in connection therewith, including, without
limitation, advisers, brokers, investment bankers, attorneys, and accountants,
(d) a reasonable reserve for any purchase price adjustment or any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of any
such Asset Sale undertaken by the Borrower or any of its Subsidiaries in
connection with such Asset Sale, and (e) reasonable reserves under GAAP for any
facilities closings, severance or other restructuring expenses in connection
with such Asset Sale.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by the Borrower or any of its Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of the Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by the Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Borrower or such Subsidiary in
respect thereof, and (b) any professional fees actually incurred in connection
therewith, including, without limitation, advisers, brokers, investment bankers,
attorneys, and accountants, (c) any bona fide direct costs incurred in
connection with any sale of such assets as referred to in clause (i)(b) of this
definition, including income taxes payable as a result of any gain recognized in
connection therewith, and (d) reasonable reserves under GAAP for any facilities
closings, severance or other restructuring expenses in connection with any such
sale or insurance claim.

 

28



--------------------------------------------------------------------------------

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).

“New Revolving Loan” as defined in Section 2.24.

“New Revolving Loan Commitments” as defined in Section 2.24.

“New Revolving Loan Lender” as defined in Section 2.24.

“New Revolving Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the New Revolving Loans of
such Lender.

“New Revolving Loan Maturity Date” means the date on which New Revolving Loans
of a Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.

“New Term Loan” as defined in Section 2.24.

“New Term Loan Commitments” as defined in Section 2.24.

“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.

“New Term Loan Lender” as defined in Section 2.24.

“New Term Loan Maturity Date” means the date on which New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-Consenting Lender” as defined in Section 2.23.

“Non-Extension Notice” as defined in Section 2.4(a).

 

29



--------------------------------------------------------------------------------

“Non-US Lender” as defined in Section 2.20(c).

“Note” means (i) a Tranche A Term Loan Note, (ii) a Tranche B Term Loan Note,
(iii) a Revolving Loan Note or (iv) a Swing Line Note.

“Notice” means a Funding Notice, a Letter of Credit Application, or a
Conversion/ Continuation Notice.

“Obligations” means (i) all obligations of every nature of each Credit Party,
including obligations from time to time owed to any Agent (including any former
Agent), Lenders or any of them and Lender Counterparties, to the extent arising
under any Credit Document or Hedge Agreement, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under Letters of
Credit, payments for early termination of Hedge Agreements, fees, expenses,
indemnification or otherwise and (ii) all Cash Management Obligations.

“Obligee Guarantor” as defined in Section 7.7.

“Obligors” means, collectively, the Borrower and the Guarantors and “Obligor”
means any of them.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, (iv) with respect to any limited liability company, its
articles of organization, as amended, and its operating agreement, as amended,
and (v) with respect to any other Person, comparable instruments and documents.
In the event any term or condition of this Agreement or any other Credit
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Original Obligations” as defined in Section 9.8(e)(i).

“Parallel Debt Security” as defined in Section 9.8(e)

“Parallel Obligations” as defined in Section 9.8(i).

“PATRIOT Act” as defined in Section 3.2(t).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

30



--------------------------------------------------------------------------------

“Permitted Acquisition” means any acquisition by the Borrower or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided,

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iii) in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of the Borrower in connection with such
acquisition shall be owned 100% by the Borrower or a Guarantor thereof, and the
Borrower shall have taken, or caused to be taken, as of the date such Person
becomes a Subsidiary of the Borrower, each of the actions set forth in Sections
5.10 and/or 5.11, as applicable;

(iv) the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.7 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended;

(v) the Borrower shall have delivered to the Administrative Agent (i) a
Compliance Certificate evidencing compliance with Section 6.7 as required under
clause (iv) above and (ii) in the event the purchase price of such Permitted
Acquisition is greater than $25,000,000, (A) all other relevant financial
information with respect to such acquired assets, including the aggregate
consideration for such acquisition and any other information required to
demonstrate compliance with Section 6.7 and (B) promptly upon request by the
Administrative Agent, (i) a copy of the purchase agreement related to the
proposed Permitted Acquisition (and any related documents reasonably requested
by the Administrative Agent) and (ii) quarterly and annual financial statements
of the Person whose Equity Interests or assets are being acquired for the twelve
(12) month period immediately prior to such proposed Permitted Acquisition,
including any audited financial statements that are available;

(vi) any Person or assets or division as acquired in accordance herewith shall
be in same business or lines of business in which the Borrower and/or its
Subsidiaries are engaged as of the Third Wave Merger Effective Date and similar
or related businesses, including, without limitation, any medical
pharmaceutical, diagnostic or other health oriented business and any businesses
related, ancillary or incidental thereto, or that is an adjunct thereto
(provided that the Administrative Agent consents to such adjunct if material),
or a reasonable extension, development or expansion thereof; and

 

31



--------------------------------------------------------------------------------

(vii) the aggregate unused portion of the Revolving Commitments at such time
(after giving effect to the consummation of the respective Permitted Acquisition
and any financing thereof) shall equal or exceed $100,000,000.

For the avoidance of doubt, the Third Wave Acquisition, the Third Wave Merger
and the Agilent Acquisition constitute Permitted Acquisitions for all purposes
hereunder and under the other Credit Documents.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1(p).

“Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement dated as of the Restatement Date by and among the
Borrower and certain of its Subsidiaries, as Grantors, and the Collateral Agent,
as it has been or may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

“Pledged Foreign Subsidiary” means each Foreign Subsidiary as to which a valid
and perfected First Priority Lien has been granted to the Collateral Agent, for
the benefit of the Secured Parties, in the Equity Interests of such Foreign
Subsidiary, in accordance with Section 5.10(b).

“Prepayment Date” as defined in Section 2.15(c).

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Any Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.

“Principal Office” means, for each of the Administrative Agent, the Swing Line
Lender and the Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to the
Borrower, the Administrative Agent and each Lender.

“Prior Acquisitions” means the following acquisitions: merger of Admiral
Acquisition Corporation with and into Adiana, Inc. effective March 16, 2007
(agreement and plan of merger dated February 26, 2007); acquisition of assets of
Helica Instruments Limited by Cytyc Cayman Limited effective October 25, 2006;
merger of Augusta Medical corporation with and into Adeza Medical Corporation
effective April 2, 2007 (subsequent to tender offer of shares

 

32



--------------------------------------------------------------------------------

of Adeza’s stock) (agreement and plan of merger dated February 11, 2007); merger
of Bravo Transition, Inc. into BioLucent, Inc. and subsequent merger of
BioLucent into Bravo Acquisition I, LLC effective September 19, 2007 (agreement
and plan of reorganization dated June 20, 2007); and AEG Elektrofotografie GmbH
acquisition of 14.5% of AEG Photoconductor Shanghai Ltd from SIMTEK New
Technology Co., Ltd, pursuant to an agreement dated April 25, 2007.

“Projections” as defined in Section 4.8.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche A Term Loan of any Lender, the percentage
obtained by dividing (a) the Tranche A Term Loan Exposure of that Lender by
(b) the aggregate Tranche A Term Loan Exposure of all Lenders; (ii) with respect
to all payments, computations and other matters relating to the Tranche B Term
Loan of any Lender, the percentage obtained by dividing (a) the Tranche B Term
Loan Exposure of that Lender by (b) the aggregate Tranche B Term Loan Exposure
of all Lenders; (iii) with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender or
any Letters of Credit issued or participations purchased therein by any Lender
or any participations in any Swing Line Loans purchased by any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender by
(b) the aggregate Revolving Exposure of all Lenders; and (iv) with respect to
all payments, computations, and other matters relating to New Term Loan
Commitments or New Term Loans of a particular Series, the percentage obtained by
dividing (a) the New Term Loan Exposure of that Lender with respect to that
Series by (b) the aggregate New Term Loan Exposure of all Lenders with respect
to that Series. For all other purposes with respect to each Lender, “Pro Rata
Share” means the percentage obtained by dividing (A) an amount equal to the sum
of (i) the Tranche A Term Loan Exposure, (ii) the Tranche B Term Loan Exposure,
(iii) the Revolving Exposure and (iv) the New Term Loan Exposure of that Lender,
by (B) an amount equal to the sum of the aggregate Tranche A Term Loan Exposure,
the aggregate Tranche B Term Loan Exposure, the aggregate Revolving Exposure and
the aggregate New Term Loan Exposure of all Lenders.

“RBC” as defined in the preamble hereto.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Record Document” means, with respect to (A) any Leasehold Property, (i) the
lease evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Collateral Agent and (B) any Licensed Intellectual Property,
(i) the license evidencing such Intellectual Property or a memorandum thereof,
executed and acknowledged by the licensor of the affected Intellectual Property,
or (ii) if such Licensed Intellectual Property was acquired or sublicensed from
the holder of licensed rights or interests in the Intellectual Property, the
applicable assignment or sublicense document, executed and

 

33



--------------------------------------------------------------------------------

acknowledged by such holder, in each case in form sufficient to give
constructive notice upon filing or recordation in the U.S. Patent and Trademark
Office, U.S. Copyright Office, or any foreign equivalent place of filing, of the
transfer or license of such holder’s rights or interests and otherwise in form
reasonably satisfactory to the Collateral Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrancers of the affected
real property.

“Recorded License Interest” means Licensed Intellectual Property with respect to
which a Record Document has been recorded in all places necessary or desirable,
in the Collateral Agent’s reasonable judgment, to give constructive notice of
such Licensed Intellectual Property to bona fide purchasers, mortgagees,
transferees and licensees of the affected Intellectual Property.

“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Reimbursement Date” as defined in Section 2.4(d).

“Related Agreements” means the Cytyc Merger Agreement and the Third Wave Merger
Agreement and all other documents and agreements executed and delivered in
connection therewith or pursuant thereto.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Replacement Lender” as defined in Section 2.23.

“Requisite Lenders” means one or more Lenders having or holding (i) Tranche A
Term Loan Exposure, (ii) Tranche B Term Loan Exposure, (iii) New Term Loan
Exposure

 

34



--------------------------------------------------------------------------------

and/or (iv) Revolving Exposure and representing more than 50% of the sum of
(i) the aggregate Tranche A Term Loan Exposure of all Lenders, (ii) the
aggregate Tranche B Term Loan Exposure of all Lenders (iii) the aggregate
Revolving Exposure of all Lenders and (iv) the aggregate New Term Loan Exposure
of all Lenders.

“Restatement Date” means July 17, 2008, the date on which the conditions
precedent set forth in Section 3.2 shall have been satisfied or waived in
accordance with the terms hereof and the initial borrowing of Tranche A Term
Loans and/or Tranche B Term Loans under this Agreement shall have been made.

“Restatement Date Certificate” means a Restatement Date Certificate
substantially in the form of Exhibit G-1.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of the Borrower now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of the Borrower now or
hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of the Borrower now or hereafter outstanding; and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund, cash settlement or similar payment with respect to
the Cytyc Convertible Notes, any unsecured Indebtedness (other than unsecured
Indebtedness permitted by clauses (b), (c), (d), (e), (f), (g), (i), (j), (k),
(m), (p), (q), (r), (s), (t), (u), (v) and (w) of Section 6.1 and, to the extent
the Indebtedness being guarantied is not subordinated to the Obligations, clause
(h) of Section 6.1) or any Subordinated Indebtedness.

“Revaluation Date” means with respect to all Letters of Credit, each of the
following: (i) each date of issuance of each respective Letter of Credit,
(ii) each date of any amendment of any such Letter of Credit that has the effect
of increasing the amount thereof and (iii) each date of any payment by the
Issuing Bank under any Letter of Credit.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, as of the Restatement Date is the amount set forth by such Lender’s name
on Appendix A-3 attached to this Agreement or in the applicable Assignment
Agreement or Joinder Agreement, as applicable, subject to any adjustment or
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Revolving Commitments as of the Restatement Date is $200,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of
(i) December 5, 2008, if the initial Term Loans are not made on or before that
date; (ii) September 30, 2012,

 

35



--------------------------------------------------------------------------------

(iii) the date the Revolving Commitments are permanently reduced to zero
pursuant to Section 2.13(b) or 2.14, and (iv) the date of the termination of the
Revolving Commitments pursuant to Section 8.1.

“Revolving Exposure” means, with respect to any Lender, as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of the Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of the Swing Line Lender, the aggregate outstanding principal amount of
all Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations by that Lender in any outstanding
Swing Line Loans.

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.2(a) and/or Section 2.24.

“Revolving Loan Note” means (i) any Revolving Loan Note as defined in and issued
pursuant to the Existing Credit Agreement and (ii) any promissory note in the
form of Exhibit B-3, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Secured Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Senior Secured Debt as of such day to
(ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending on
such date.

“Senior Unsecured Indebtedness” means (i) any senior unsecured indebtedness
issued pursuant to and in accordance with Section 6.1(n) and (ii) the Hologic
Convertible Notes.

 

36



--------------------------------------------------------------------------------

“Series” as defined in Section 2.24.

“Sole Lead Arranger” as defined in the preamble hereto.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit G-2.

“Solvent” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis, that as of the date of determination, both (i) (a) the sum
of such Person’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Parties’ present assets on a consolidated
basis; (b) such Person’s capital is not unreasonably small in relation to its
business on a consolidated basis; and (c) such Persons have not incurred and
does not intend to incur, or believe (nor should they reasonably believe) that
they will incur, debts beyond their ability to pay such debts as they become due
(whether at maturity or otherwise) on a consolidated basis; and (ii) such
Persons on a consolidated basis are “solvent” within the meaning given that term
and similar terms under the Bankruptcy Code and applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that would reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Spot Rate” for a currency means the rate determined by the Issuing Bank to be
the rate quoted by the Issuing Bank as the spot rate for the purchase by the
Issuing Bank of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
(2) Business Days prior to the date as of which the foreign exchange computation
is made; provided that the Issuing Bank may obtain such spot rate from another
financial institution designated by the Issuing Bank if it does not have as of
the date of determination a spot buying rate for any such currency.

“Spread Overlay Agreements” means one or more options or other derivative
transactions entered into by the Borrower in connection with its issuance of
convertible Indebtedness in December 2007.

“Stated Amount” of any Letter of Credit means the Dollar Equivalent of the
maximum amount from time to time available to be drawn thereunder, determined
without regard to whether any conditions to drawing could then be met.

“Subject Transaction” as defined in Section 6.7(c).

“Subordinated Indebtedness” means any subordinated indebtedness issued pursuant
to and in accordance with Section 6.1(o).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the

 

37



--------------------------------------------------------------------------------

power to direct or cause the direction of the management and policies thereof is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person or a combination thereof;
provided, in determining the percentage of ownership interests of any Person
controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Swing Line Lender” means Bank of America, N.A., in its capacity as Swing Line
Lender hereunder, together with its permitted successors and assigns in such
capacity.

“Swing Line Loan” means a Loan made by the Swing Line Lender to the Borrower
pursuant to Section 2.3.

“Swing Line Note” means a promissory note in the form of Exhibit B-4, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Swing Line Sublimit” means the lesser of (i) $10,000,000 and (ii) the aggregate
unused amount of Revolving Commitments then in effect.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax, or penalties applicable thereto;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business (other than
as a result of such Person’s having executed, delivered or performed its
obligations or received payments under, or enforced, this Agreement or any other
Credit Document) on the overall net income, profits or gains of that Person
(and/or, in the case of a Lender, its applicable lending office).

“Terminated Lender” as defined in Section 2.23.

“Term Loan” means a Tranche A Term Loan, a Tranche B Term Loan or a New Term
Loan, as applicable.

“Term Loan Commitment” means the Tranche A Term Loan Commitment, the Tranche B
Term Loan Commitment or the New Term Loan Commitment, as the case may be, of a
Lender, and “Term Loan Commitments” means such commitments of all Lenders.

“Term Loan Commitment Termination Date” means the earlier of (x) December 5,
2008 and (y) the Third Wave Merger Effective Date.

“Term Loan Draw Date” as defined in Section 2.1(a).

“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date, the
Tranche B Term Loan Maturity Date or the New Term Loan Maturity Date of any
Series of New Term Loans, as applicable.

 

38



--------------------------------------------------------------------------------

“Third Wave” means Third Wave Technologies, Inc., a Delaware corporation.

“Third Wave Acquisition” means the acquisition, on the Restatement Date, by the
Third Wave Offer Subsidiary of all of the Third Wave Shares validly tendered and
not withdrawn pursuant to that certain Offer to Purchase dated June 18, 2008 by
the Third Wave Offer Subsidiary and payment to, or on behalf of, the holders of
such Third Wave Shares as consideration therefor upon the satisfaction of all of
the “Tender Offer Conditions” under and as defined in the Third Wave Merger
Agreement and, in any event, in compliance with Rule 14e-1(c) promulgated under
the Exchange Act.

“Third Wave Collateral Questionnaire” means that certain Pre-Closing UCC
Diligence Certificate to be executed and delivered by Third Wave and each
Subsidiary of Third Wave organized under the laws of the United States of
America, any state thereof or the District of Columbia on the Restatement Date
and that provides information with respect to the personal and mixed property of
Third Wave and such Subsidiaries as of the Restatement Date.

“Third Wave Condition” means that (i) the Third Wave Merger has been
consummated, (ii) the Third Wave Shares have been delisted from the Nasdaq
Global Select Market and deregistered under the Exchange Act and (iii) Third
Wave has filed a Form 15 with the U.S. Securities and Exchange Commission
terminating its registration under Section 12(g) of the Exchange Act.

“Third Wave Consideration and Related Expenditures” means (i) the funding of all
or a portion of the Third Wave Acquisition (including, without limitation,
payments made on account of appraisal rights with respect to the Third Wave
Shares held by stockholder(s) exercising such appraisal rights and/or pursuant
to the Borrower’s exercise, if applicable, of the Third Wave Top Up Option) and
the Third Wave Merger, (ii) the redemption of some or all of the preferred
stock, warrants (or stock issued upon the exercise thereof) and options issued
by Third Wave and/or its Subsidiaries, (iii) the Discharge of Third Wave
Obligations (in whole or part) and/or (iv) the payment of some or all of the
Transaction Costs.

“Third Wave Convertible Note” means that certain Convertible Senior Subordinated
Zero-Coupon Promissory Note issued by Third Wave on December 19, 2006 to Stark
Onshore Master Holding LLC, as amended on December 10, 2007.

“Third Wave Convertible Note Escrow Account” means that certain deposit account
of the Borrower in the name of “Hologic, Inc.” established with JPM, containing
(in accordance with the provisions relating to the requirements therefor
contained in Section 5.16(b)) funds sufficient for the redemption or conversion
of the Third Wave Convertible Note, pursuant to Section 5(b) of the Third Wave
Convertible Note or otherwise, which account shall be subject to a First
Priority Lien in favor of the Collateral Agent, for the benefit of the Secured
Parties.

“Third Wave Exception” means that, until the Third Wave Condition is satisfied,
(i) the Collateral shall not include a pledge of the Third Wave Shares or any
assets of Third Wave or any of its Subsidiaries, and (ii) neither Third Wave nor
any of its Subsidiaries shall be required to become a Guarantor hereunder or a
Grantor under the Pledge and Security Agreement nor shall any of them be
required to satisfy any of the obligations of a Credit Party under Sections
5.10, 5.11 or 5.13.

 

39



--------------------------------------------------------------------------------

“Third Wave Facility Agreement” means that certain Facility Agreement dated as
of December 10, 2007 by and among Third Wave and the Third Wave Facility
Lenders.

“Third Wave Facility Lenders” means Deerfield Private Design Fund, L.P.,
Deerfield Private Design International, L.P. and each of their respective
successors and assigns, in their capacities as “Lenders” under the Third Wave
Facility Agreement.

“Third Wave Leasehold Facility” means that certain Facility located at 500, 502
and 504 South Rosa Road, Madison, Dane County, Wisconsin in respect of which
Third Wave is a lessee.

“Third Wave Merger” means the merger of Third Wave with the Third Wave Offer
Subsidiary, with Third Wave being the surviving corporation in such merger.

“Third Wave Merger Agreement” means that certain Agreement and Plan of Merger
dated June 8, 2008 by and among Third Wave, the Borrower and the Third Wave
Offer Subsidiary, as such agreement may, subject to Section 6.13 hereof, be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Third Wave Merger Effective Date” has the meaning assigned to the term “Closing
Date” in the Third Wave Merger Agreement.

“Third Wave Obligations” means the obligations of Third Wave described in
Section 5.16.

“Third Wave Offer Subsidiary” means Thunder Tech Corp., a wholly-owned
subsidiary of the Borrower, formed to acquire the Third Wave Shares.

“Third Wave Put Price” has the meaning assigned to the term “Put Price” in the
Third Wave Rights Agreement.

“Third Wave Rights Agreement” means that certain Investor Rights Agreement dated
as of May 31, 2007 by and among Third Wave Japan, Inc., Third Wave and the
Investors listed on Exhibit A thereto.

 

40



--------------------------------------------------------------------------------

“Third Wave Shares” means all of the issued and outstanding shares of common
stock, par value $0.001 per share, of Third Wave.

“Third Wave Top Up Option” has the meaning assigned to the term “Top-Up Option”
in the Third Wave Merger Agreement.

“Third Wave Warrant Redemption Price” has the meaning assigned to the term
“Major Transaction Warrant Redemption Price” in each Third Wave Warrant.

“Third Wave Warrants” means (i) that certain Warrant No. 3 issued as of
December 10, 2007 to OTA, LLC to purchase 350,000 Third Wave Shares; (ii) that
certain Warrant No. 4 issued as of December 10, 2007 to Crestview Capital
Master, LLC to purchase 250,000 Third Wave Shares; (iii) that certain Warrant
No. 5 issued as of December 10, 2007 to Deerfield Private Design Fund, L.P. to
purchase 464,564 Third Wave Shares; and (iv) that certain Warrant No. 6 issued
as of December 10, 2007 to Deerfield Private Design International, L.P. to
purchase 750,436 Third Wave Shares.

“Title Policy” means ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to the Collateral Agent with respect to each Closing Date Mortgaged
Property.

“Total Assets” means the total amount of all assets of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP as
shown on the most recent balance sheet of the Borrower.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing the Issuing Bank for any amount drawn
under any Letter of Credit, but not yet so applied), (ii) the aggregate
principal amount of all outstanding Swing Line Loans, and (iii) the Letter of
Credit Usage.

“Tranche A Installment” as defined in Section 2.12(a).

“Tranche A Term Loan” means a Tranche A Term Loan made by a Lender to the
Borrower pursuant to Section 2.1(a)(i).

“Tranche A Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche A Term Loan and “Tranche A Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Tranche A Term Loan Commitment, if any, is set forth on Appendix A-1 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Tranche A Term
Loan Commitments as of the Restatement Date is $400,000,000.

“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche A Term Loan of
such Lender; provided, at any time prior to the making of the Tranche A Term
Loans, the Tranche A Term Loan Exposure of any Lender shall be equal to such
Lender’s Tranche A Term Loan Commitment.

 

41



--------------------------------------------------------------------------------

“Tranche A Term Loan Maturity Date” means the earlier of (i) September 30, 2012,
and (ii) the date on which all Tranche A Term Loans shall become due and payable
in full hereunder, whether by acceleration or otherwise.

“Tranche A Term Loan Note” means a promissory note in the form of Exhibit B-1,
as amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

“Tranche B Installment” as defined in Section 2.12(b).

“Tranche B Term Loan Maturity Date” means the earlier of (i) March 31, 2013, and
(ii) the date that all Tranche B Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

“Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to the
Borrower pursuant to Section 2.1(a)(ii).

“Tranche B Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche B Term Loan and “Tranche B Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Tranche B Term Loan Commitment, if any, is set forth on Appendix A-2 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Tranche B Term
Loan Commitments as of the Restatement Date is $200,000,000.

“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche B Term Loan of
such Lender; provided, at any time prior to the making of the Tranche B Term
Loans, the Tranche B Term Loan Exposure of any Lender shall be equal to such
Lender’s Tranche B Term Loan Commitment.

“Tranche B Term Loan Note” means, a promissory note in the form of Exhibit B-2,
as amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

“Transaction Costs” means the fees, commissions, costs and expenses payable by
the Borrower or any of the Borrower’s Subsidiaries on or before the Third Wave
Merger Effective Date in connection with the transactions contemplated by the
Credit Documents and the Related Agreements, including, without limitation, any
change of control payments (i) to executives of Third Wave and its Subsidiaries
(including gross-up payments to Third Wave’s chief executive officer) and
(ii) under certain license agreements to which Third Wave or any of its
Subsidiaries is a party.

 

42



--------------------------------------------------------------------------------

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“U.S. Lender” as defined in Section 2.20(c).

“Waivable Prepayment” as defined in Section 2.15(c).

1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by the Borrower to Lenders pursuant to Section 5.1(b)
and 5.1(c) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(e), if applicable). Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements.

1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable.

1.4. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.5. Exchange Rates. For purposes of determining compliance under Sections 6.1,
6.5 and 6.6 with respect to any amount in a currency other than Dollars (other
than with respect to any amount derived from the financial statements of the
Borrower or its Subsidiaries), such amount shall be deemed to equal the Dollar
Equivalent thereof based on the average Spot Rate for such currency for the most
recent twelve-month period immediately prior to the date of determination. For
purposes of determining compliance with Sections 6.1, 6.2 and 6.6, with respect
to any amount of Indebtedness denominated in a currency other than Dollars,
compliance will be determined at the time of incurrence or advancing thereof
using the Dollar Equivalent thereof at the Spot Rate in effect at the time of
such incurrence or advancement.

 

43



--------------------------------------------------------------------------------

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1. Term Loans.

(a) Loan Commitments. Subject to the terms and conditions hereof,

(i) each Lender severally agrees to make, on the Restatement Date and on two
(2) additional Term Loan Draw Dates at any time during the Availability Period,
a Tranche A Term Loan to the Borrower in Dollars in an amount equal to such
Lender’s Tranche A Term Loan Commitment; and

(ii) each Lender severally agrees to make, on the Restatement Date and on two
(2) additional Term Loan Draw Dates at any time during the Availability Period,
a Tranche B Term Loan to the Borrower in Dollars in an amount equal to such
Lender’s Tranche B Term Loan Commitment.

If the Third Wave Merger is consummated on the Restatement Date, the Borrower
may make only one borrowing under each of the Tranche A Term Loan Commitments
and the Tranche B Term Loan Commitments which shall be on the Restatement Date.
If the Third Wave Merger is not consummated on the Restatement Date, the
Borrower may make (i) one borrowing under each of the Tranche A Term Loan
Commitments and the Tranche B Term Loan Commitments on the Restatement Date and
(ii) two additional borrowings during the Availability Period (each date on
which such additional borrowing is made, a “Term Loan Draw Date”). Any amounts
borrowed under this Section 2.1(a) and subsequently repaid or prepaid may not be
reborrowed. Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder
with respect to the Tranche A Term Loans and the Tranche B Term Loans shall be
paid in full no later than the Tranche A Term Loan Maturity Date and the Tranche
B Term Loan Maturity Date, respectively. Each Lender’s Tranche A Term Loan
Commitment and/or Tranche B Term Loan Commitment, as the case may be, shall be
automatically reduced immediately and without further action on the Restatement
Date and on each Term Loan Draw Date in the amount of such Lender’s Tranche A
Term Loans and/or Tranche B Term Loans, as the case may be, funded on such date.
The remaining amount of all unfunded Tranche A Term Loan Commitments and Tranche
B Term Loan Commitments in effect on the Term Loan Commitment Termination Date
shall terminate immediately and without further action on such date, after
giving effect to the funding of the Tranche A Term Loans and/or Tranche B Term
Loans, if any, on such date.

(b) Borrowing Mechanics for Term Loans.

(i) The Borrower shall deliver to the Administrative Agent a fully executed
Funding Notice no later than 10:00 a.m. (New York City time) on the Restatement
Date. Promptly upon receipt by the Administrative Agent of such Funding Notice,
the Administrative Agent shall notify each Lender of the proposed borrowing.

(ii) Whenever the Borrower desires that Lenders make a Term Loan on a Term Loan
Draw Date, the Borrower shall deliver to the Administrative Agent a fully

 

44



--------------------------------------------------------------------------------

executed and delivered Funding Notice no later than 10:00 a.m. (New York City
time) at least three (3) Business Days in advance of the proposed Term Loan Draw
Date in the case of a Term Loan that is a Eurodollar Rate Loan, and at least one
(1) Business Day in advance of the proposed Term Loan Draw Date in the case of a
Term Loan that is a Base Rate Loan. Each Lender shall make its Tranche A Term
Loan and/or Tranche B Term Loan, as the case may be, available to the
Administrative Agent not later than 12:00 noon (New York City time) on the
Restatement Date or any Term Loan Draw Date, as the case may be, by wire
transfer of same day funds in Dollars, at the Principal Office designated by the
Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of the
applicable Term Loans available to the Borrower on the Restatement Date or the
applicable Term Loan Draw Date, as the case may be, by causing an amount of same
day funds in Dollars equal to the proceeds of all such Loans received by the
Administrative Agent from the Lenders to be credited to the account of the
Borrower at the Principal Office designated by the Administrative Agent or to
such other account as may be designated in writing to the Administrative Agent
by the Borrower.

2.2. Revolving Loans.

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to the Borrower in Dollars in an aggregate amount up to but not exceeding
such Lender’s Revolving Commitment; provided, that (i) after giving effect to
the making of any Revolving Loans in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect and
(ii) at no time from the Restatement Date through (and including) the last day
of the Availability Period shall any Lender be obligated to make any Revolving
Loan if, after giving effect to the making of such Revolving Loan, the Total
Utilization of Revolving Commitments would exceed $100,000,000. Amounts borrowed
pursuant to this Section 2.2(a) may be repaid and reborrowed during the
Revolving Commitment Period. Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date. Any Revolving Loan
outstanding under the Existing Credit Agreement on the Restatement Date shall
continue to be outstanding and be deemed to be a Revolving Loan made hereunder
subject the terms and conditions hereof.

(b) Borrowing Mechanics for Revolving Loans.

(i) Except pursuant to Section 2.4(d), Revolving Loans that are Base Rate Loans
shall be made in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount, and Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount.

(ii) Whenever the Borrower desires that Lenders make Revolving Loans, the
Borrower shall deliver to Administrative Agent a fully executed and delivered
Funding Notice no later than 10:00 a.m. (New York City time) at least three
(3) Business

 

45



--------------------------------------------------------------------------------

Days in advance of the proposed Credit Date in the case of a Eurodollar Rate
Loan, and at least one (1) Business Day in advance of the proposed Credit Date
in the case of a Revolving Loan that is a Base Rate Loan. Except as otherwise
provided herein, a Funding Notice for a Revolving Loan that is a Eurodollar Rate
Loan shall be irrevocable on and after the related Interest Rate Determination
Date, and the Borrower shall be bound to make a borrowing in accordance
therewith.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 10:00 a.m. (New York City time)) not later than 2:00 p.m. (New York
City time) on the same day as the Administrative Agent’s receipt of such Funding
Notice from the Borrower.

(iv) Each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent not later than 12:00 noon (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by the Administrative Agent. Except as provided
herein, upon satisfaction or waiver of the applicable conditions precedent
specified herein, the Administrative Agent shall make the proceeds of such
Revolving Loans available to the Borrower on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Revolving Loans received by the Administrative Agent from Lenders to be credited
to the account of the Borrower at the Principal Office designated by the
Administrative Agent or such other account as may be designated in writing to
the Administrative Agent by the Borrower.

2.3. Swing Line Loans.

(a) Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, the Swing Line Lender hereby agrees
to make Swing Line Loans to the Borrower in Dollars in the aggregate amount up
to but not exceeding the Swing Line Sublimit; provided, that (i) after giving
effect to the making of any Swing Line Loan, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect and (ii) at no time from the Restatement Date through (and including) the
last day of the Availability Period, shall the Swing Line Lender be obligated to
make any Swing Line Loans if after giving effect to the making of such Swing
Line Loan the Total Utilization of Revolving Commitments would exceed
$100,000,000. Amounts borrowed pursuant to this Section 2.3 may be repaid and
reborrowed during the Revolving Commitment Period. The Swing Line Lender’s
Revolving Commitment shall expire on the Revolving Commitment Termination Date
and all Swing Line Loans and all other amounts owed hereunder with respect to
the Swing Line Loans and the Revolving Commitments shall be paid in full no
later than such date.

 

46



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Swing Line Loans.

(i) Swing Line Loans shall be made in a minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount.

(ii) Whenever the Borrower desires that the Swing Line Lender make a Swing Line
Loan, the Borrower shall deliver to the Administrative Agent a Funding Notice no
later than 12:00 noon (New York City time) on the proposed Credit Date.

(iii) The Swing Line Lender shall make the amount of its Swing Line Loan
available to the Administrative Agent not later than 2:00 p.m.(New York City
time) on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Administrative Agent’s Principal Office. Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, the Administrative Agent shall make the proceeds of such Swing Line Loan
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of such Swing Line Loan received
by the Administrative Agent from the Swing Line Lender to be credited to the
account of the Borrower at the Administrative Agent’s Principal Office or to
such other account as may be designated in writing to the Administrative Agent
by the Borrower.

(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by the Borrower pursuant to Section 2.13, the Swing Line Lender may at
any time in its sole and absolute discretion deliver to the Administrative Agent
(with a copy to the Borrower), no later than 11:00 a.m. (New York City time) at
least one (1) Business Day in advance of the proposed Credit Date, a notice
(which shall be deemed to be a Funding Notice given by the Borrower) requesting
that each Lender holding a Revolving Commitment make Revolving Loans that are
Base Rate Loans to the Borrower on such Credit Date in an amount equal to the
amount of such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on
the date such notice is given which the Swing Line Lender requests Lenders to
prepay. Anything contained in this Agreement to the contrary notwithstanding,
(1) the proceeds of such Revolving Loans made by the Lenders other than the
Swing Line Lender shall be immediately delivered by the Administrative Agent to
the Swing Line Lender (and not to the Borrower) and applied to repay a
corresponding portion of the Refunded Swing Line Loans and (2) on the day such
Revolving Loans are made, the Swing Line Lender’s Pro Rata Share of the Refunded
Swing Line Loans shall be deemed to be paid with the proceeds of a Revolving
Loan made by the Swing Line Lender to the Borrower, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of the Swing
Line Lender but shall instead constitute part of the Swing Line Lender’s
outstanding Revolving Loans to the Borrower and shall be due under the Revolving
Loan Note issued by the Borrower to the Swing Line Lender. The Borrower hereby
authorizes the Administrative Agent and the Swing Line Lender to charge the
Borrower’s accounts with the Administrative Agent and the Swing Line Lender (up
to the amount available in each such account) in order to immediately pay the
Swing Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by Lenders, including the

 

47



--------------------------------------------------------------------------------

Revolving Loans deemed to be made by the Swing Line Lender, are not sufficient
to repay in full the Refunded Swing Line Loans. If any portion of any such
amount paid (or deemed to be paid) to the Swing Line Lender should be recovered
by or on behalf of the Borrower from the Swing Line Lender in bankruptcy, by
assignment for the benefit of creditors or otherwise, the loss of the amount so
recovered shall be ratably shared among all Lenders in the manner contemplated
by Section 2.17.

(v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to the
Swing Line Lender in respect of any outstanding Swing Line Loans on or before
the third Business Day after demand for payment thereof by the Swing Line
Lender, each Lender holding a Revolving Commitment shall be deemed to, and
hereby agrees to, have purchased a participation in such outstanding Swing Line
Loans in an amount equal to its Pro Rata Share of the applicable unpaid amount
together with accrued interest thereon. Upon one (1) Business Day’s notice from
the Swing Line Lender, each Lender holding a Revolving Commitment shall deliver
to the Swing Line Lender an amount equal to its respective participation in the
applicable unpaid amount in same day funds at the Principal Office of the Swing
Line Lender. In order to evidence such participation each Lender holding a
Revolving Commitment agrees to enter into a participation agreement at the
request of the Swing Line Lender in form and substance reasonably satisfactory
to the Swing Line Lender. In the event any Lender holding a Revolving Commitment
fails to make available to the Swing Line Lender the amount of such Lender’s
participation as provided in this paragraph, the Swing Line Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon for three (3) Business Days at the rate customarily used by the
Swing Line Lender for the correction of errors among banks and thereafter at the
Base Rate, as applicable.

(vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swing Line Lender had not received prior
notice from the Borrower or the Requisite Lenders that any of the conditions
under Section 3.3 to the making of the applicable Refunded Swing Line Loans or
other unpaid Swing Line Loans were not satisfied at the time such Refunded Swing
Line Loans or other unpaid Swing Line Loans were made; and (2) the Swing Line
Lender shall not be obligated to make any Swing Line Loans (A) if it has elected
not to do so after the occurrence and during the continuation of a Default or
Event of Default, (B) it does not in good faith believe that all

 

48



--------------------------------------------------------------------------------

conditions under Section 3.3 to the making of such Swing Line Loan have been
satisfied or waived by the Requisite Lenders or (C) at a time when a Funding
Default exists unless the Swing Line Lender has entered into arrangements
satisfactory to it and the Borrower to eliminate the Swing Line Lender’s risk
with respect to the Defaulting Lender’s participation in such Swing Ling Loan,
including by cash collateralizing such Defaulting Lender’s Pro Rata Share of the
outstanding Swing Line Loans.

2.4. Issuance of Letters of Credit and Purchase of Participations Therein.

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, the Issuing Bank agrees to issue or amend Letters
of Credit for the account of the Borrower or its Subsidiaries (provided that the
Borrower is an obligor on the Letter of Credit Application submitted to the
Issuing Bank in connection with any such Letter of Credit to be issued for the
account of any of the Borrower’s Subsidiaries), or to amend or extend Letters of
Credit previously issued by it, in the aggregate amount up to but not exceeding
the Letter of Credit Sublimit; provided, (i) each Letter of Credit shall be
denominated in an Agreed Currency; (ii) the initial stated amount of each Letter
of Credit shall not be less than $250,000 (or its equivalent in any other Agreed
Currency) or such lesser amount as is acceptable to the Issuing Bank;
(iii) after giving effect to such issuance, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect; (iv) after giving effect to such issuance, in no event shall the Letter
of Credit Usage exceed the Letter of Credit Sublimit then in effect; (v) in no
event shall any standby Letter of Credit (x) have an expiration date later than
the earlier of (1) the Revolving Commitment Termination Date and (2) the date
that is one year from the date of issuance of such standby Letter of Credit; or
(y) be issued if such standby Letter of Credit is otherwise unacceptable to the
Issuing Bank in its reasonable discretion; (vi) in no event shall any commercial
Letter of Credit (x) have an expiration date later than the earlier of (1) the
Revolving Loan Commitment Termination Date and (2) the date which is 180 days
from the date of issuance of such commercial Letter of Credit or (y) be issued
if such commercial Letter of Credit is otherwise unacceptable to the Issuing
Bank in its reasonable discretion and (vii) at no time from the Restatement Date
through (and including) the last day of the Availability Period shall the
Issuing Bank be obligated to issue any Letters of Credit to the Borrower if
after issuing such Letter of Credit the Total Utilization of Revolving
Commitments would exceed $100,000,000. Subject to the foregoing, the Issuing
Bank may agree that a standby Letter of Credit will automatically be extended
for one or more successive periods not to exceed one year each, unless the
Issuing Bank elects not to extend for any such additional period by giving prior
notice (“Non-Extension Notice”) to the beneficiary thereof not later than a day
prior to such date of expiration; provided, the Issuing Bank shall not extend
any such Letter of Credit if it has received written notice that an Event of
Default has occurred and is continuing seven (7) Business Days before the
Non-Extension Notice date; provided, further, in the event a Funding Default
exists, the Issuing Bank shall not be required to issue any Letter of Credit
unless the Issuing Bank has entered into arrangements satisfactory to it and the
Borrower to eliminate the Issuing Bank’s risk with respect to the participation
in Letters of Credit of the Defaulting Lender, including by cash collateralizing
such Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage; provided,
further, the Issuing Bank shall not be under any obligation to issue any Letter
of Credit if (x) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any law applicable to the Issuing Bank or
any request or directive (whether or

 

49



--------------------------------------------------------------------------------

not having the force of law) from any Governmental Authority with jurisdiction
over the Issuing Bank shall prohibit, or request that the Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon the Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Issuing Bank in good
faith deems material to it or (y) the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally. Each Letter of Credit (as defined in the Existing Credit Agreement)
issued pursuant to the Existing Credit Agreement and outstanding on the
Restatement Date shall continue to be outstanding and shall be deemed to be a
Letter of Credit hereunder, subject to the terms and conditions hereof.

(b) Notice of Issuance. (i) Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of the Borrower delivered to the Issuing Bank
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by an Authorized Officer of the
Borrower. Such Letter of Credit Application must be received by the Issuing Bank
and the Administrative Agent not later than 11:00 a.m. (New York City time) at
least two (2) Business Days (or such later date and time as the Administrative
Agent and the Issuing Bank may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Issuing Bank: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
Issuing Bank may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the Issuing Bank (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the Issuing Bank may require. Additionally, the Borrower shall furnish to the
Issuing Bank and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the Issuing Bank or the Administrative Agent may
require.

(ii) Promptly after receipt of any Letter of Credit Application, the Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless the Issuing Bank has received
from any Lender, the Administrative Agent or any Credit Party, at least one
(1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, written notice that one or more applicable
conditions contained in Section 3 shall not then be satisfied, then, subject to
the terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the

 

50



--------------------------------------------------------------------------------

Issuing Bank’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank a risk
participation in such Letter of Credit in an amount equal to such Lender’s Pro
Rata Share of the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the Borrower and
the Issuing Bank, the Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit issued by the Issuing Bank by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of the Issuing Bank’s
rights or powers hereunder. Without limiting the foregoing and in furtherance
thereof, any action taken or omitted by the Issuing Bank under or in connection
with the Letters of Credit or any documents and certificates delivered
thereunder, if taken or omitted in good faith, shall not give rise to any
liability on the part of the Issuing Bank to the Borrower. Notwithstanding
anything to the contrary contained in this Section 2.4(c), the Borrower shall
retain any and all rights it may have against the Issuing Bank to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused solely
out of the gross negligence or willful misconduct of the Issuing Bank.

(d) Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event the Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent of the amount and currency of such drawing and the Dollar
Equivalent thereof, and the Borrower shall reimburse

 

51



--------------------------------------------------------------------------------

the Issuing Bank through the Administrative Agent on or before the Business Day
on which such drawing is honored (the “Reimbursement Date”) in the same currency
in which such drawing was made (or the Dollar Equivalent of such amount, at the
option of and as notified by the Issuing Bank) and in same day funds equal to
the amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, (i) unless the Borrower shall have notified the
Administrative Agent and the Issuing Bank prior to 10:00 a.m. (New York City
time) on the date such drawing is honored that the Borrower intends to reimburse
the Issuing Bank for the amount of such honored drawing with funds other than
the proceeds of Revolving Loans, the Borrower shall be deemed to have given a
timely Funding Notice to the Administrative Agent requesting Lenders with
Revolving Commitments to make Revolving Loans that are Base Rate Loans on the
Reimbursement Date in an amount in Dollars equal to the amount of such honored
drawing, and (ii) subject to satisfaction or waiver of the conditions specified
in Section 3.3, Lenders with Revolving Commitments shall, on the Reimbursement
Date, make Revolving Loans that are Base Rate Loans in the amount of such
honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for the amount of such
honored drawing; and provided further, if for any reason proceeds of Revolving
Loans are not received by the Issuing Bank on the Reimbursement Date in an
amount equal to the amount of such honored drawing, the Borrower shall reimburse
the Issuing Bank, on demand, in an amount in same day funds equal to the excess
of the amount of such honored drawing over the aggregate amount of such
Revolving Loans, if any, which are so received. Nothing in this Section 2.4(d)
shall be deemed to relieve any Lender with a Revolving Commitment from its
obligation to make Revolving Loans on the terms and conditions set forth herein,
and the Borrower shall retain any and all rights it may have against any such
Lender resulting from the failure of such Lender to make such Revolving Loans
under this Section 2.4(d).

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from the Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. In the event that the Borrower
shall fail for any reason to reimburse the Issuing Bank as provided in
Section 2.4(d), the Administrative Agent shall promptly notify each Lender with
a Revolving Commitment of the unreimbursed amount of such honored drawing and of
such Lender’s respective participation therein based on such Lender’s Pro Rata
Share of the Revolving Commitments. Each Lender with a Revolving Commitment
shall make available to the Issuing Bank through the Administrative Agent an
amount equal to its respective participation, in Dollars and in same day funds,
at the office of the Administrative Agent specified in such notice, not later
than 12:00 noon (New York City time) on the first Business Day after the date
notified by the Administrative Agent. In the event that any Lender with a
Revolving Commitment fails to make available to the Issuing Bank on such
Business Day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.4(e), the Issuing Bank shall be entitled to
recover such amount on demand from such Lender together with interest thereon
for three (3) Business Days at the rate customarily used by the Issuing Bank for
the correction of errors among banks and thereafter at the Base Rate. Nothing in
this Section 2.4(e) shall be deemed to prejudice the right of any Lender with a
Revolving Commitment to recover from the

 

52



--------------------------------------------------------------------------------

Issuing Bank any amounts made available by such Lender to the Issuing Bank
pursuant to this Section in the event that the payment with respect to a Letter
of Credit in respect of which payment was made by such Lender constituted gross
negligence or willful misconduct on the part of the Issuing Bank. In the event
the Issuing Bank shall have been reimbursed by other Lenders pursuant to this
Section 2.4(e) for all or any portion of any drawing honored by the Issuing Bank
under a Letter of Credit, the Administrative Agent shall distribute to each
Lender which has paid all amounts payable by it under this Section 2.4(e) with
respect to such honored drawing such Lender’s Pro Rata Share of all payments
subsequently received by the Issuing Bank from the Borrower in reimbursement of
such honored drawing when such payments are received. Any such distribution
shall be made to a Lender at its primary address set forth below its name on
Appendix B or at such other address as such Lender may request.

(f) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.4(d) and the
obligations of Lenders under Section 2.4(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
for whom any such transferee may be acting), the Issuing Bank, any Lender or any
other Person or, in the case of a Lender, against the Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between the Borrower or one of
its Subsidiaries and the beneficiary for which any Letter of Credit was
procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Borrower or any of its Subsidiaries; (vi) any breach hereof or any other Credit
Document by any party thereto; (vii) any adverse change in the relevant exchange
rates or in the availability of the Alternative Currency to the applicable the
Borrower or in the relevant currency markets generally; (viii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing; or (ix) the fact that an Event of Default or a Default shall have
occurred and be continuing; provided, in each case, that payment by the Issuing
Bank under the applicable Letter of Credit shall not have constituted gross
negligence or willful misconduct of the Issuing Bank under the circumstances in
question.

(g) Indemnification. Without duplication of any obligation of the Borrower under
Section 10.2 or 10.3, in addition to amounts payable as provided therein, the
Borrower hereby agrees to protect, indemnify, pay and save harmless the Issuing
Bank from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which the
Issuing Bank may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit by the Issuing Bank, other than as a
result of (1) the gross negligence or willful misconduct of the Issuing Bank or
(2) the wrongful dishonor by the Issuing Bank of a proper demand for payment
made under any Letter of Credit issued by it, or (ii) the failure of the Issuing
Bank to honor a drawing under any such Letter of Credit as a result of any
Governmental Act.

 

53



--------------------------------------------------------------------------------

2.5. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment or any Revolving Commitment of any Lender be increased or decreased
as a result of a default by any other Lender in such other Lender’s obligation
to make a Loan requested hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrower a corresponding amount
on such Credit Date. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender,
together with interest thereon for each day from such Credit Date until the date
such amount is paid to the Administrative Agent, at the customary rate set by
the Administrative Agent for the correction of errors among banks for three
(3) Business Days and thereafter at the Base Rate. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent, together with interest thereon for each day from such Credit Date until
the date such amount is paid to the Administrative Agent at the rate payable
hereunder for Base Rate Loans for such Class of Loans. Nothing in this
Section 2.5(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Term Loan Commitments and Revolving Commitment hereunder or to
prejudice any rights that the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

2.6. Use of Proceeds.

(a) The proceeds of the Tranche A Term Loans and/or Tranche B Term Loans shall
be applied by the Borrower to fund the Third Wave Consideration and Related
Expenditures.

(b) The proceeds of the Revolving Loans, Swing Line Loans and Letters of Credit
made or issued on and after the Restatement Date, as applicable, shall be
applied by the Borrower to the working capital and general corporate purposes of
the Borrower and its Subsidiaries, including Permitted Acquisitions and
permitted capital expenditures, and, solely on the Restatement Date and during
the Availability Period, also to fund the Third Wave Consideration and Related
Expenditures; provided that Total Utilization of Revolving Commitments shall not
exceed $100,000,000 on the Restatement Date or at any time during the
Availability Period.

 

54



--------------------------------------------------------------------------------

(c) No portion of the proceeds of any Credit Extension shall be used in any
manner that causes or might cause such Credit Extension or the application of
such proceeds to violate Regulation T, Regulation U or Regulation X of the Board
of Governors or any other regulation thereof or to violate the Exchange Act.

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided, that the failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Revolving Commitment or the Borrower’s Obligations in respect of
any applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern in the absence of demonstrable error therein.

(b) Register. The Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Revolving Commitment and Loans of each
Lender from time to time (the “Register”). The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Revolving Commitment and Loans) at any reasonable time and from
time to time upon reasonable prior notice. The Administrative Agent shall
record, or shall cause to be recorded, in the Register the Revolving Commitments
and the Loans in accordance with the provisions of Section 10.6, and each
repayment or prepayment in respect of the principal amount of the Loans, and any
such recordation shall be conclusive and binding on the Borrower and each
Lender, absent manifest error; provided, failure to make any such recordation,
or any error in such recordation, shall not affect any Lender’s Revolving
Commitment or the Borrower’s Obligations in respect of any Loan. The Borrower
hereby designates GSCP to serve as the Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 2.7, and the Borrower
hereby agrees that, to the extent GSCP serves in such capacity, GSCP and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to the Borrower (with
a copy to the Administrative Agent) at least two (2) Business Days prior to
(i) the Closing Date with respect to such Lender’s Revolving Loan or Swing Line
Loan and (ii) the Restatement Date with respect to such Lender’s Tranche A Term
Loan or and/or Tranche B Term Loan, as the case may be, or, in the case of
clauses (i) and (ii) of this Section 2.7(c), at any time thereafter, the
Borrower shall execute and deliver to such Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.6) on the Restatement Date (or, if such notice is
delivered after the Restatement Date, promptly after the Borrower’s receipt of
such notice) a Note or Notes to evidence such Lender’s Tranche A Term Loan,
Tranche B Term Loan, New Term Loan, Revolving Loans or Swing Line Loans, as the
case may be.

 

55



--------------------------------------------------------------------------------

2.8. Interest on Loans.

(a) Except as otherwise set forth herein, each Class of Loans shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

(i) in the case of Revolving Loans and Tranche A Term Loans, as applicable:

(1) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin; and

(ii) in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin; and

(iii) in the case of Tranche B Term Loans:

(1) if a Base Rate Loan, at the Base Rate plus 2.25%; or

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus 3.25%.

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained only as a Base Rate
Loan), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by the Borrower and notified to the Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be; provided, until the date on which the Administrative Agent
notifies the Borrower that the primary syndication of the Loans and Revolving
Commitments has been completed, as determined by the Administrative Agent, the
Term Loans shall be maintained as either (1) Eurodollar Rate Loans having an
Interest Period of no longer than three months or (2) Base Rate Loans. If on any
day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan shall be a Base
Rate Loan.

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. In the event the Borrower fails
to specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan will be made as a
Base Rate Loan or (if outstanding as a Eurodollar Rate Loan) will be
automatically converted into a Base Rate Loan on the last day of the
then-current Interest Period for such Loan or (if outstanding as a Base Rate
Loan) will remain as a Base Rate Loan. In the event the Borrower fails to
specify an Interest Period for any

 

56



--------------------------------------------------------------------------------

Eurodollar Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, the Borrower shall be deemed to have selected an Interest Period of one
month. As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, the Administrative Agent shall determine
(which determination shall, absent manifest error, be final, conclusive and
binding upon all parties) the interest rate that shall apply to the Eurodollar
Rate Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to the Borrower and each Lender.

(d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one (1) day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

(f) the Borrower agrees to pay to the Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by the Issuing
Bank in respect of each such honored drawing from the date such drawing is
honored to but excluding the date such amount is reimbursed by or on behalf of
the Borrower at a rate equal to (i) for the period from the date such drawing is
honored to but excluding the applicable Reimbursement Date, the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans, and (ii) thereafter, a rate which is 2% per annum in excess of the rate
of interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans.

(g) Interest payable pursuant to Section 2.8(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by the Issuing Bank of any payment of interest
pursuant to Section 2.8(f), the Issuing Bank shall distribute to each Lender,
out of the interest received by the Issuing Bank in respect of the period

 

57



--------------------------------------------------------------------------------

from the date such drawing is honored to but excluding the date on which the
Issuing Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
the Issuing Bank shall have been reimbursed by Lenders for all or any portion of
such honored drawing, the Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under Section 2.4(e) with respect to such honored
drawing such Lender’s Pro Rata Share of any interest received by the Issuing
Bank in respect of that portion of such honored drawing so reimbursed by such
Lender for the period from the date on which the Issuing Bank was so reimbursed
by such Lender to but excluding the date on which such portion of such honored
drawing is reimbursed by the Borrower.

2.9. Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, the Borrower shall have the option:

(i) to convert at any time all or any part of any borrowing of Term Loans or
Revolving Loans equal to $5,000,000 and integral multiples of $1,000,000 in
excess of that amount from one Type of Loan to another Type of Loan; provided,
Eurodollar Rate Loans may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loans unless the Borrower shall pay
all amounts due under Section 2.18 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any borrowing of
Eurodollar Rate Loans, to continue all or any portion of such Loans equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount as
Eurodollar Rate Loans.

(b) the Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 10:00 a.m. (New York City time) at least one
(1) Business Day in advance of the proposed conversion date (in the case of a
conversion to Base Rate Loans) and at least three (3) Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, Eurodollar Rate Loans). Except as otherwise provided herein,
a Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

2.10. Default Interest. The principal amount of all Loans outstanding and, to
the extent permitted by applicable law, any interest payments on the Loans or
any fees or other amounts owed hereunder and not paid on or before the date due
(or, in the case of interest on any Loan or any fee or any other amount due
hereunder, not paid within five (5) days after the date due) shall thereafter
bear interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable on demand at a rate
that is 2% per annum in excess of the interest rate otherwise payable hereunder
with respect to the applicable Loans (or,

 

58



--------------------------------------------------------------------------------

in the case of any such fees and other amounts, at a rate which is 2% per annum
in excess of the interest rate otherwise payable hereunder for Base Rate Loans
that are Revolving Loans); provided, in the case of Eurodollar Rate Loans, upon
the expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.10 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Administrative Agent or any
Lender.

2.11. Fees.

(a) The Borrower agrees to pay to Lenders holding Tranche A Term Loan
Commitments commitment fees equal to (1) the average of the daily difference
during the applicable quarterly period or portion thereof, as applicable,
between (a) the Tranche A Term Loan Commitments and (b) the aggregate principal
amount of all outstanding Tranche A Term Loans, times (2) a per annum rate equal
to one-half of the Applicable Margin applicable to Tranche A Term Loans then
outstanding. All fees referred to in this Section 2.11(a) shall be paid to the
Administrative Agent at its Principal Office and, upon receipt, the
Administrative Agent shall promptly distribute to each applicable Lender its Pro
Rata Share thereof.

(b) The Borrower agrees to pay to Lenders holding Tranche B Term Loan
Commitments commitment fees equal to (1) the average of the daily difference
during the applicable quarterly period or portion thereof, as applicable,
between (a) the Tranche B Term Loan Commitments and (b) the aggregate principal
amount of all outstanding Tranche B Term Loans, times (2) 1.625% per annum. All
fees referred to in this Section 2.11(b) shall be paid to the Administrative
Agent at its Principal Office and, upon receipt, the Administrative Agent shall
promptly distribute to each applicable Lender its Pro Rata Share thereof.

(c) The Borrower agrees to pay to Lenders having Revolving Exposure:

(i) commitment fees equal to (1) the average of the daily difference during the
applicable quarterly period or portion thereof, as applicable, between (a) the
Revolving Commitments and (b) the aggregate principal amount of (x) all
outstanding Revolving Loans and Swing Line Loans plus (y) the Letter of Credit
Usage, times (2) the Applicable Revolving Commitment Fee Percentage; and

(ii) letter of credit fees equal to (1) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (2) the average aggregate daily
maximum amount available to be drawn under all outstanding Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination) during the
applicable quarterly period or portion thereof, as applicable.

 

59



--------------------------------------------------------------------------------

All fees referred to in this Section 2.11(c) shall be paid to the Administrative
Agent at its Principal Office and, upon receipt, the Administrative Agent shall
promptly distribute to each applicable Lender its Pro Rata Share thereof.

(d) The Borrower agrees to pay directly to the Issuing Bank, for its own
account, the following fees:

(i) a fronting fee equal to 0.125%, per annum, times the aggregate daily maximum
amount available to be drawn under all Letters of Credit during the applicable
quarterly period or portion thereof, as applicable (determined as of the close
of business on any date of determination); and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with the Issuing
Bank’s standard schedule for such charges as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(e) (i) All fees referred to in Sections 2.11(a) and 2.11(b) shall be calculated
on the basis of a 360-day year and the actual number of days elapsed and shall
be payable quarterly in arrears on March 31, June 30, September 30 and
December 31, commencing on the first such date to occur after the Restatement
Date, and ending on the Term Loan Commitment Termination Date. (ii) All fees
referred to in Sections 2.11(c) and 2.11(d)(i) shall be calculated on the basis
of a 360-day year and the actual number of days elapsed and shall be payable
quarterly in arrears on March 31, June 30, September 30 and December 31 of each
year during the Revolving Commitment Period, commencing on the first such date
to occur after the Restatement Date, and on the Revolving Commitment Termination
Date.

(f) In addition to any of the foregoing fees, the Borrower agrees to pay to the
Agents such other fees in the amounts and at the times separately agreed upon.

2.12. Scheduled Payments/Commitment Reductions. (a) The principal amounts of the
Tranche A Term Loans shall be repaid in consecutive quarterly installments
(each, a “Tranche A Installment”) in the aggregate amounts and, on the
corresponding “Amortization Dates”, set forth in the table below, commencing
September 30, 2008:

 

Amortization Date

   Tranche A Installments

September 30, 2008

   $ 10,000,000.00

December 31, 2008

   $ 10,000,000.00

March 31, 2009

   $ 10,000,000.00

June 30, 2009

   $ 10,000,000.00

September 30, 2009

   $ 10,000,000.00

December 31, 2009

   $ 10,000,000.00

March 31, 2010

   $ 10,000,000.00

June 30, 2010

   $ 10,000,000.00

 

60



--------------------------------------------------------------------------------

Amortization Date

   Tranche A Installments

September 30, 2010

   $ 15,000,000.00

December 31, 2010

   $ 15,000,000.00

March 31, 2011

   $ 15,000,000.00

June 30, 2011

   $ 15,000,000.00

September 30, 2011

   $ 15,000,000.00

December 31, 2011

   $ 15,000,000.00

March 31, 2012

   $ 15,000,000.00

June 30, 2012

   $ 15,000,000.00

September 30, 2012

   $200,000,000.00 or such lesser aggregate principal amount of Tranche A Term
Loans then outstanding

(b) The principal amounts of the Tranche B Term Loans shall be repaid in
consecutive quarterly installments (each, a “Tranche B Installment”) in the
aggregate amounts and, on the corresponding “Amortization Dates”, set forth in
the table below, commencing September 30, 2008:

 

Amortization Date

   Tranche B Installments

September 30, 2008

   $ 500,000.00

December 31, 2008

   $ 500,000.00

March 31, 2009

   $ 500,000.00

June 30, 2009

   $ 500,000.00

September 30, 2009

   $ 500,000.00

December 31, 2009

   $ 500,000.00

March 31, 2010

   $ 500,000.00

June 30, 2010

   $ 500,000.00

September 30, 2010

   $ 500,000.00

December 31, 2010

   $ 500,000.00

March 31, 2011

   $ 500,000.00

June 30, 2011

   $ 500,000.00

September 30, 2011

   $ 500,000.00

December 31, 2011

   $ 500,000.00

March 31, 2012

   $ 500,000.00

June 30, 2012

   $ 500,000.00

September 30, 2012

   $ 500,000.00

December 31, 2012

   $ 500,000.00

 

61



--------------------------------------------------------------------------------

Amortization Date

  

Tranche B Installments

March 31, 2013

   $191,000,000.00 or such lesser aggregate principal amount of Tranche B Term
Loans then outstanding

; provided, with respect to clause (b) of this Section 2.12, in the event any
New Term Loans are made, such New Term Loans shall be repaid on each date that
Tranche B Installments are made on or after the applicable Increased Amount
Date, in an amount equal to  1/4 of 1% of the original principal amount of such
New Term Loans.

Notwithstanding the foregoing, (x) such Installments shall be reduced on a pro
rata basis in connection with any voluntary or mandatory prepayments of the Term
Loans in accordance with Sections 2.13, 2.14 and 2.15, as applicable; and
(y) Term Loans, together with all other amounts owed hereunder with respect
thereto, shall, in any event, be paid in full no later than the respective Term
Loan Maturity Date therefor.

2.13. Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) At any time and from time to time:

(1) with respect to Base Rate Loans, the Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount;

(2) with respect to Eurodollar Rate Loans, the Borrower may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount; and

(3) with respect to Swing Line Loans, the Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of $500,000,
and in integral multiples of $100,000 in excess of that amount.

(ii) All such prepayments shall be made:

(1) upon not less than one (1) Business Day’s prior written or telephonic notice
in the case of Base Rate Loans;

(2) upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans; and

 

62



--------------------------------------------------------------------------------

(3) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

in each case given to the Administrative Agent or the Swing Line Lender, as the
case may be, by 12:00 noon (New York City time) on the date required and, if
given by telephone, promptly confirmed in writing to the Administrative Agent
(and the Administrative Agent will promptly transmit such telephonic or original
notice for Term Loans or Revolving Loans, as the case may be, by telefacsimile
or telephone to each Lender) or the Swing Line Lender, as the case may be. Upon
the giving of any such notice, the principal amount of the Loans specified in
such notice shall become due and payable on the prepayment date specified
therein. Any such voluntary prepayment shall be applied as specified in
Section 2.15(a).

(b) Voluntary Commitment Reductions.

(i) The Borrower may, upon not less than three (3) Business Days’ prior written
or telephonic notice confirmed in writing to the Administrative Agent (which
original written or telephonic notice the Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount.

(ii) The Borrower’s notice to the Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in the Borrower’s notice
and shall reduce the Revolving Commitment of each Lender proportionately to its
Pro Rata Share thereof.

2.14. Mandatory Prepayments/Commitment Reductions.

(a) Asset Sales. No later than the first Business Day following the date of
receipt by the Borrower or any of its Subsidiaries of any Net Asset Sale
Proceeds, the Borrower shall prepay the Loans as set forth in Section 2.15(b) in
an aggregate amount equal to such Net Asset Sale Proceeds; provided, (i) so long
as no Default or Event of Default shall have occurred and be continuing, and
(ii) to the extent that Net Asset Sale Proceeds do not exceed $25,000,000
individually or $50,000,000 in the aggregate during any Fiscal Year, the
Borrower shall have the option, directly or through one or more of its
Subsidiaries, to invest or commit to invest such Net Asset Sale Proceeds within
one year of receipt thereof in long-term productive assets of the general type
used in the business of the Borrower and its Subsidiaries; provided further,
pending any such investment all such Net Asset Sale Proceeds shall be applied to
prepay Revolving Loans to the extent outstanding (without a reduction in
Revolving Commitments) on or within five (5) Business Days after the immediately
succeeding Interest Payment Date.

 

63



--------------------------------------------------------------------------------

(b) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by the Borrower or any of its Subsidiaries, or the
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
the Borrower shall prepay the Loans as set forth in Section 2.15(b) in an
aggregate amount equal to such Net Insurance/Condemnation Proceeds in excess of
$1,000,000 for any single event giving rise thereto or series of related events
giving rise thereto; provided, so long as no Default or Event of Default shall
have occurred and be continuing, the Borrower shall have the option, directly or
through one or more of its Subsidiaries, to invest or commit to invest such Net
Insurance/Condemnation Proceeds within one year of receipt thereof in long term
productive assets of the general type used in the business of the Borrower and
its Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable assets thereof; provided further, pending any such
investment all such Net Insurance/Condemnation Proceeds in excess of $1,000,000
for any single event giving rise thereto or series of related events giving rise
thereto, as the case may be, shall be applied to prepay Revolving Loans to the
extent outstanding (without a reduction in Revolving Commitments) on or within
five (5) Business Days after the immediately succeeding Interest Payment Date.

(c) Issuance of Equity Securities. On the date of receipt by the Borrower of any
Cash proceeds from a capital contribution to, or the issuance of any Equity
Interests of, the Borrower or any of its Subsidiaries (other than pursuant to
any employee, director or consultant stock or stock option compensation plan or
the Spread Overlay Agreements), the Borrower shall prepay the Loans as set forth
in Section 2.15(b) in an aggregate amount equal to 50% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses; provided,
during any period in which the Leverage Ratio (determined for any such period by
reference to the Compliance Certificate delivered pursuant to Section 5.1(d)
calculating the Leverage Ratio as of the last day of the most recently ended
Fiscal Quarter) shall be 3.00:1.00 or less, prepayments and/or reductions
otherwise required pursuant to this clause (c) shall be required to be made in
an amount equal to 25% of such net proceeds; provided, further, during any
period in which the Leverage Ratio (determined for any such period by reference
to the Compliance Certificate delivered pursuant to Section 5.1(d) calculating
the Leverage Ratio as of the last day of the most recently ended Fiscal Quarter)
shall be 2.00:1.00 or less, prepayments and/or reductions otherwise required
pursuant to this clause (c) hereof shall not be required to be made.

(d) Issuance of Debt. On the date of receipt by the Borrower or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of the
Borrower or any of its Subsidiaries, the Borrower shall prepay the Loans as set
forth in Section 2.15(b) in an aggregate amount equal to 100% of such proceeds,
net of underwriting discounts and commissions, and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses;
provided, however, that any Indebtedness permitted to be incurred pursuant to
Section 6.1 (other than that portion of the proceeds of the issuance of
Indebtedness issued pursuant to Section 6.1(n) that is not applied to make
Permitted Acquisitions, which shall be subject hereto) and any amounts released
from the Third Wave Convertible Note Escrow Account (whether or not applied to
the redemption or conversion of the Third Wave Convertible Note) shall be
excluded from the application hereof.

 

64



--------------------------------------------------------------------------------

(e) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending in
2008), the Borrower shall, no later than ninety (90) days after the end of such
Fiscal Year, prepay the Loans as set forth in Section 2.15(b) in an aggregate
amount equal to (i) 50% of such Consolidated Excess Cash Flow minus
(ii) voluntary repayments of the Loans (excluding repayments of Revolving Loans
or Swing Line Loans except to the extent the Revolving Commitments are
permanently reduced in connection with such repayments); provided, that if, as
of the last day of the most recently ended Fiscal Year, the Leverage Ratio
(determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.1(d) calculating the Leverage Ratio as of the
last day of such Fiscal Year) shall be 3.00:1.00 or less, the Borrower shall
only be required to make the prepayments and/or reductions otherwise required
hereby in an amount equal to (i) 25% of such Consolidated Excess Cash Flow minus
(ii) voluntary repayments of the Loans (excluding repayments of Revolving Loans
or Swing Line Loans except to the extent the Revolving Commitments are
permanently reduced in connection with such repayments); provided, further, that
if, as of the last day of the most recently ended Fiscal Year, the Leverage
Ratio (determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.1(d) calculating the Leverage Ratio as of the
last day of such Fiscal Year) shall be 2.00:1.00 or less, the Borrower shall not
be required to make the prepayments and/or reductions otherwise required hereby.

(f) Revolving Loans and Swing Loans. Except in circumstances in which
Section 2.15(a) applies, the Borrower shall from time to time prepay first, the
Swing Line Loans without reductions in Revolving Commitments and second, the
Revolving Loans without reductions in Revolving Commitments to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.

(g) Excess Utilization of Revolving Commitments. At any time the Total
Utilization of the Revolving Commitments exceeds the Revolving Commitments then
in effect, the Borrower shall prepay the Revolving Loans in an amount equal to
such excess.

(h) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.14(a) through 2.14(e), the Borrower shall deliver to the
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow, as the case may be. In the event that the Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate by more than $1,000,000, the Borrower shall promptly make an
additional prepayment of the Loans in an amount equal to such excess (but in no
event shall such prepayment be required to be prior to the date that is five
(5) Business Days after the immediately succeeding Interest Payment Date), and
the Borrower shall concurrently therewith deliver to the Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.

2.15. Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of
Term Loans pursuant to Section 2.13(a) shall be applied to prepay the Term

 

65



--------------------------------------------------------------------------------

Loans on a pro rata basis (in accordance with the respective outstanding
principal amounts thereof); and further applied on a pro rata basis within each
such Class of Loans to reduce the scheduled remaining Installments of such Class
of Loans; provided, however, that the Borrower may, in the exercise of its sole
discretion, elect that such prepayment shall be applied to prepay the next four
scheduled Tranche A Installments prior to any prepayment of Tranche B Term Loans
or New Term Loans, if any, with any remaining balance of such voluntary
prepayment to be applied to all of the remaining Term Loans on a pro rata basis
as first set forth above in this clause (a).

(b) Application of Mandatory Prepayments by Class of Loans. Any amount required
to be paid pursuant to Sections 2.14(a) through 2.14(e) shall be applied as
follows:

first, to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof), with such prepayments to be
applied to reduce the Installments within each Class of Loans, first by
application to the next four Installments within such respective Class and then
pro rata among the remaining Installments of such Class of Loans;

second, to prepay the Swing Line Loans to the full extent thereof without
reduction of Revolving Commitments;

third, to prepay the Revolving Loans to the full extent thereof without
reduction of Revolving Commitments;

fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit; and

fifth, to cash collateralize Letters of Credit.

(c) Waivable Prepayment. Anything contained herein to the contrary
notwithstanding, so long as any Term Loans are outstanding, in the event the
Borrower is required to make any voluntary or mandatory prepayment (a “Waivable
Prepayment”) of the Term Loans, not less than three (3) Business Days prior to
the date (the “Prepayment Date”) on which the Borrower is required to make such
Waivable Prepayment, the Borrower shall notify the Administrative Agent of the
amount of such prepayment, and the Administrative Agent will promptly thereafter
notify each Lender holding an outstanding Term Loan of the amount of such
Lender’s Pro Rata Share of such Waivable Prepayment and such Lender’s option to
elect to decline payment of such amount. Each such Lender may exercise such
option by giving written notice to the Borrower and the Administrative Agent of
its election to do so on or before the first Business Day prior to the
Prepayment Date (it being understood that any Lender that does not notify the
Borrower and the Administrative Agent of its election to exercise such option on
or before the first Business Day prior to the Prepayment Date shall be deemed to
have elected, as of such date, not to exercise such option). On the Prepayment
Date, the Borrower shall pay to the Administrative Agent the amount of the
Waivable Prepayment, which amount shall be applied (i) in an amount equal to
that portion of the Waivable Prepayment payable to those Lenders that have
elected not to exercise such option, to prepay the Term Loans of such Lenders
(which prepayment shall be applied to the Installments in accordance with
Section 2.15(b)), and (ii) in

 

66



--------------------------------------------------------------------------------

an amount equal to that portion of the Waivable Prepayment otherwise payable to
those Lenders that have elected to exercise such option, to prepay the Term
Loans of such Lenders accepting payments under clause (i) above (which
prepayment shall be further applied to the Installments in accordance with
Section 2.15(b)); provided that in the event any amount of the Waivable
Prepayment is outstanding after those Lenders that have elected not to exercise
such option, such amount shall be applied pro rata to prepay the Term Loans of
those Lenders that have elected to exercise such option (which prepayment shall
be applied to the Installments in accordance with Section 2.15(b)).

(d) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.18(c).

2.16. General Provisions Regarding Payments.

(a) All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in the currency in which such Loans are denominated
and all other payments under each Credit Document shall, unless otherwise
specified in such Credit Document, be made in Dollars, in same day funds,
without defense, setoff or counterclaim, free of any restriction or condition,
and delivered to the Administrative Agent not later than 12:00 noon (New York
City time) on the date due at the Principal Office designated by the
Administrative Agent for the account of Lenders; for purposes of computing
interest and fees, funds received by the Administrative Agent after that time on
such due date shall be deemed to have been paid by the Borrower on the next
succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

(c) The Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due such Lender, including all fees payable with respect thereto, to the
extent received by the Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, the Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect

 

67



--------------------------------------------------------------------------------

to any Loan shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day and, with respect to
Revolving Loans only, such extension of time shall be included in the
computation of the payment of interest hereunder or of the Revolving Commitment
fees hereunder.

(f) the Borrower hereby authorizes the Administrative Agent to charge the
Borrower’s accounts with the Administrative Agent in order to cause timely
payment to be made to the Administrative Agent of all principal, interest, fees
and expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose).

(g) The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 12:00 noon (New
York City time) to be a non-conforming payment. Any such payment shall be deemed
not to have been received by the Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. The Administrative Agent shall give prompt telephonic notice to the
Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the rate determined pursuant to Section 2.10 from the date such amount was due
and payable until the date such amount is paid in full.

(h) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by the Agents hereunder in
respect of any of the Obligations shall be applied in accordance with the
application arrangements described in Section 9.2 of the Pledge and Security
Agreement.

2.17. Ratable Sharing. The Lenders hereby agree among themselves that if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise (except pursuant to an Assignment Agreement with an Eligible
Assignee), or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify the
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, if all or part of such proportionately greater
payment received by such purchasing

 

68



--------------------------------------------------------------------------------

Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of the Borrower or otherwise, those purchases shall be rescinded
and the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
The Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by the Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder. The provisions of
this Section 2.17 shall not be construed to apply to (a) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or (b) any payment obtained by any Lender as consideration for the assignment or
sale of a participation in any of its Loans or other Obligations owed to it.

2.18. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans that, by reason of
circumstances affecting the London interbank market, adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, the
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to the Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as the Administrative Agent notifies the
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist, and (ii) any Funding Notice or Conversion/Continuation Notice given by
the Borrower with respect to the Loans in respect of which such determination
was made shall be deemed to be rescinded by the Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable as a result of contingencies occurring after
(A) the Closing Date (in the case of any Lender who was party to the Existing
Credit Agreement on the Closing Date), (B) the Restatement Date (in the case of
any Lender who first became a party to this Agreement on the Restatement Date
and was not theretofore party to the Existing Credit Agreement) or (C) the
effective date of the Assignment Agreement pursuant to which such Lender became
a party to the Existing Credit Agreement or to this Agreement (such date, as
applicable, the “Applicable Date”) which materially and adversely affect the
London interbank market or the position of such Lender in that market, then, and
in any such event, such Lender shall be an “Affected Lender” and it shall on
that day give notice (by telefacsimile or by telephone confirmed in writing) to
the Borrower and the Administrative Agent of such determination (which notice
the Administrative Agent shall promptly transmit to each other Lender).
Thereafter (1) the obligation of the Affected

 

69



--------------------------------------------------------------------------------

Lender to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by the Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by the Borrower pursuant to a Funding Notice or a Conversion/Continuation
Notice, the Borrower shall have the option, subject to the provisions of
Section 2.18(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving notice (by telefacsimile or by telephone
confirmed in writing) to the Administrative Agent of such rescission on the date
on which the Affected Lender gives notice of its determination as described
above (which notice of rescission the Administrative Agent shall promptly
transmit to each other Lender). Except as provided in the immediately preceding
sentence, nothing in this Section 2.18(b) shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, Eurodollar Rate Loans in accordance with the terms hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by the Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the

 

70



--------------------------------------------------------------------------------

transfer of such Eurodollar deposit from an offshore office of such Lender to a
domestic office of such Lender in the United States of America; provided,
however, each Lender may fund each of its Eurodollar Rate Loans in any manner it
sees fit and the foregoing assumptions shall be utilized only for the purposes
of calculating amounts payable under this Section 2.18 and under Section 2.19.

2.19. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include the Issuing
Bank and the Swing Line Lender for purposes of this Section 2.19(a)) shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the Applicable Date, or compliance by such Lender with
any guideline, request or directive issued or made after the Applicable Date by
any central bank or other governmental or quasi-governmental authority (whether
or not having the force of law): (i) subjects such Lender (or its applicable
lending office) to any additional Tax (other than any Tax on the overall net
income of such Lender) with respect to this Agreement or any of the other Credit
Documents or any of its obligations hereunder or thereunder or any payments to
such Lender (or its applicable lending office) of principal, interest, fees or
any other amount payable hereunder; (ii) imposes, modifies or holds applicable
any reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurodollar Rate Loans that are
reflected in the definition of Adjusted Eurodollar Rate); or (iii) imposes any
other condition (other than with respect to a Tax matter) on or affecting such
Lender (or its applicable lending office) or its obligations hereunder or the
London interbank market; and the result of any of the foregoing is to increase
the cost to such Lender of agreeing to make, making or maintaining Loans or
participations in Swing Line Loans or Letters of Credit or issuing Letters of
Credit hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
the Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to the
Borrower (with a copy to the Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.19(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include the Issuing Bank and the Swing Line Lender for purposes of this Section
2.19(b)) shall have determined that the adoption, effectiveness, phase-in or
applicability after the

 

71



--------------------------------------------------------------------------------

Applicable Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five (5) Business
Days after receipt by the Borrower from such Lender of the statement referred to
in the next sentence, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such controlling corporation
on an after-tax basis for such reduction. Such Lender shall deliver to the
Borrower (with a copy to the Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

(c) Refunds. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which the Borrower
has paid additional amounts pursuant to this Section 2.19 or Section 2.20, it
shall pay over such refund to the Borrower (but only to the extent of additional
amounts paid by the Borrower under this Section 2.19 or Section 2.20 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

2.20. Taxes; Withholding, Etc.

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by any
Governmental Authority or any political subdivision or taxing authority thereof
or therein.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any Tax (other than a Tax
on the

 

72



--------------------------------------------------------------------------------

overall net income of a Lender) from any sum paid or payable by any Credit Party
to the Administrative Agent or any Lender (which term shall include the Issuing
Bank and the Swing Line Lender for purposes of this Section 2.20) under any of
the Credit Documents: (i) the Borrower shall notify the Administrative Agent of
any such requirement or any change in any such requirement as soon as the
Borrower becomes aware of it; (ii) the Borrower shall pay or cause to be paid
any such Tax before the date on which penalties attach thereto, such payment to
be made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on the Administrative Agent or such
Lender, as the case may be) on behalf of and in the name of the Administrative
Agent or such Lender; (iii) the sum payable by such Credit Party in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, the Administrative Agent or such Lender, as
the case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) within thirty (30) days after paying any sum from which it is required
by law to make any deduction or withholding, and within thirty (30) days after
the due date of payment of any Tax which it is required by clause (ii) above to
pay, the Borrower shall deliver to the Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;
provided, no such additional amount shall be required to be paid to any Lender
(other than a Lender that becomes a Lender pursuant to Section 2.23) with
respect to United States federal withholding tax under clause (iii) above except
to the extent that any change after the Applicable Date in any such requirement
for a deduction, withholding or payment as is mentioned therein shall result in
the imposition of, or an increase in, such deduction, withholding or payment
from that in effect at the Applicable Date in respect of payments to such
Lender; provided that additional amounts shall be payable to a Lender to the
extent such Lender’s assignor was entitled to receive such additional amounts.
Without limiting the provisions above, the Borrower shall timely pay any and all
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies arising from any payment made hereunder or
under any other Credit Document or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Credit Document to
the relevant Governmental Authority in accordance with applicable law.

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”),
to the extent it is legally able to do so, shall deliver to the Administrative
Agent for transmission to the Borrower, on or prior to the Applicable Date, and
at such other times as may be necessary in the determination of the Borrower or
the Administrative Agent (each in the reasonable exercise of its discretion),
(i) two (2) original copies of Internal Revenue Service Form W-8BEN (claiming
the benefits of any applicable United States income tax treaty), W-8ECI and/or
W-8IMY, which Form W-8IMY shall be accompanied by the documentation and other
Internal Revenue Service forms contemplated by that Form W-8IMY (or, in each
case, any successor forms), properly completed and duly executed by such Lender,
and such other documentation required under the Internal Revenue Code and
reasonably requested by the Borrower to establish that such Lender is not
subject to, or is subject to a reduced rate of, deduction or withholding of
United States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Credit
Documents, or (ii) if such Lender is not a “bank”

 

73



--------------------------------------------------------------------------------

or other Person described in Section 881(c)(3) of the Internal Revenue Code and
cannot deliver Internal Revenue Service Form W-8ECI pursuant to clause
(i) above, a Certificate re Non-Bank Status (in the form of Exhibit F) together
with two (2) original copies of Internal Revenue Service Form W-8BEN (or any
successor form), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by the Borrower to establish that such Lender is not subject to, or is
subject to a reduced rate of, deduction or withholding of United States federal
income tax with respect to any payments to such Lender of interest payable under
any of the Credit Documents. Each Lender that is a United States person (as such
term is defined in Section 7701(a)(30) of the Internal Revenue Code) for United
States federal income tax purposes (a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower on or prior to the Applicable Date two
(2) original copies of Internal Revenue Service Form W-9 (or any successor
form), properly completed and duly executed by such Lender, certifying that such
U.S. Lender is entitled to an exemption from United States backup withholding
tax, or otherwise prove that it is entitled to such an exemption. Each Lender
required to deliver any forms, certificates or other evidence with respect to
United States federal income tax withholding matters pursuant to this
Section 2.20(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to the Administrative Agent for transmission to the Borrower
two new original copies of Internal Revenue Service Form W-8BEN, W-8ECI and/or
W-8IMY (or, in each case, any successor form), or a Certificate re Non-Bank
Status and two (2) original copies of Internal Revenue Service Form W-8BEN (or
any successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by the Borrower to confirm or establish that such
Lender is not subject to, or is subject to a reduced rate of, deduction or
withholding of United States federal income tax with respect to payments to such
Lender under the Credit Documents, or notify the Administrative Agent and the
Borrower of its inability to deliver any such forms, certificates or other
evidence. The Borrower shall not be required to pay any additional amount to any
Non-US Lender under Section 2.20(b)(iii) if such Lender shall have failed (1) to
deliver the forms, certificates or other evidence referred to in of this
Section 2.20(c), or (2) to notify the Administrative Agent and the Borrower of
its inability to deliver any such forms, certificates or other evidence, as the
case may be; provided, if such Lender shall have satisfied the requirements of
this Section 2.20(c) on the Applicable Date, nothing in this last sentence of
Section 2.20(c) shall relieve the Borrower of its obligation to pay any
additional amounts pursuant this Section 2.20 in the event that, as a result of
any change in any applicable law, treaty or governmental rule, regulation or
order, or any change in the interpretation, administration or application
thereof, such Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Lender is not subject to withholding as described herein.

(d) Borrower Indemnification for Failure to Pay Required Taxes, etc. The
Borrower shall indemnify the Administrative Agent and the Lenders and any of
their respective Affiliates for any Taxes imposed on any amounts paid under any
Credit Document (including any Taxes imposed or asserted or attributable to
amounts payable under this Section, but excluding any Tax on the overall net
income of a Lender or the Administrative Agent) and reasonable expenses arising
therefrom or with respect thereto, regardless of whether such Taxes

 

74



--------------------------------------------------------------------------------

were correctly or legally imposed or asserted by the relevant Governmental
Authority. Payment under this indemnification must be made within 10 days from
the date the Administrative Agent or any Lender or any of their respective
Affiliates makes written demand therefor.

2.21. Obligation to Mitigate. Each Lender (which term shall include the Issuing
Bank for purposes of this Section 2.21) agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans or
Letters of Credit, as the case may be, becomes aware of the occurrence of an
event or the existence of a condition that would cause such Lender to become an
Affected Lender or that would entitle such Lender to receive payments under
Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of its Revolving
Commitment, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitment, Loans or Letters of Credit or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.21 unless the Borrower agrees to
pay all incremental expenses incurred by such Lender as a result of utilizing
such other office as described above. A certificate as to the amount of any such
expenses payable by the Borrower pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to the Borrower (with a copy to the Administrative Agent) shall be conclusive
absent manifest error.

2.22. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan, Term Loan or
its portion of any unreimbursed payment under Section 2.3(b)(iv) or 2.4(e) (in
each case, a “Defaulted Loan”), then (a) during any Default Period with respect
to such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Loans shall, if the Borrower so directs at the time
of making such voluntary prepayment, be applied to the Loans of other Lenders as
if such Defaulting Lender had no Loans outstanding and the remaining Commitments
of such Defaulting Lender were zero, and (ii) any mandatory prepayment of the
Loans shall, if the Borrower so directs at the time of making such mandatory
prepayment, be applied to the Loans of other Lenders (but not to the Loans of
such Defaulting Lender) as if such Defaulting Lender had funded all Defaulted
Loans of such Defaulting Lender, it being understood and agreed that the
Borrower shall be entitled to retain any portion of any mandatory prepayment of
the Loans that is not paid to such Defaulting Lender solely as a result of the
operation of the provisions of this clause (b); (c) such Defaulting Lender’s
Revolving Commitment and outstanding Revolving Loans and such Defaulting
Lender’s Pro Rata Share of the Letter of Credit Usage shall be

 

75



--------------------------------------------------------------------------------

excluded for purposes of calculating the Revolving Commitment fee payable to
Lenders in respect of any day during any Default Period with respect to such
Defaulting Lender, and such Defaulting Lender shall not be entitled to receive
any Revolving Commitment fee pursuant to Section 2.11(c) with respect to such
Defaulting Lender’s Revolving Commitment in respect of any Default Period with
respect to such Defaulting Lender; (d) such Defaulting Lender’s Term Loan
Commitments and outstanding Term Loans shall be excluded for purposes of
calculating the fees payable to Lenders pursuant to Sections 2.11(a) and (b) in
respect of any day during any Default Period with respect to such Defaulting
Lender, and such Defaulting Lender shall not be entitled to receive any such
fees pursuant to Section 2.11(a) Section 2.11(b) in respect of any Default
Period with respect to such Defaulting Lender; and (e) the Total Utilization of
Revolving Commitments as at any date of determination shall be calculated as if
such Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender.
No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.22, performance by the
Borrower of its obligations hereunder and the other Credit Documents shall not
be excused or otherwise modified as a result of any Funding Default or the
operation of this Section 2.22. The rights and remedies against a Defaulting
Lender under this Section 2.22 are in addition to other rights and remedies
which the Borrower may have against such Defaulting Lender with respect to any
Funding Default and which the Administrative Agent or any Lender may have
against such Defaulting Lender with respect to any Funding Default.

2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to the Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five (5) Business Days after the Borrower’s request for such withdrawal;
or (b) (i) any Lender shall become a Defaulting Lender, (ii) the Default Period
for such Defaulting Lender shall remain in effect, and (iii) such Defaulting
Lender shall fail to cure the default as a result of which it has become a
Defaulting Lender within five (5) Business Days after the Borrower’s request
that it cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.5(b), the consent of the
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased-Cost
Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”),
the Borrower may, by giving written notice to the Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans, participations in Letters of Credit and Swing Line Loans and
its Revolving Commitment, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6
and the Borrower shall pay the fees, if any, payable thereunder in connection
with any such assignment from an Increased Cost Lender or a Non-Consenting
Lender and the Defaulting Lender shall pay the fees, if any, payable thereunder
in connection with any such assignment from such Defaulting Lender; provided,
(1) on the date of such assignment, the Replacement Lender shall pay to
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed

 

76



--------------------------------------------------------------------------------

drawings under Letters of Credit that have been funded by such Terminated
Lender, together with all then unpaid interest with respect thereto at such
time, and (C) an amount equal to all accrued, but theretofore unpaid fees owing
to such Terminated Lender pursuant to Section 2.11; (2) with respect only to a
Terminated Lender that is not a Defaulting Lender, on the date of such
assignment, the Borrower shall pay any amounts payable to such Terminated Lender
pursuant to Section 2.18(c), 2.19 or 2.20 or otherwise as if it were a
prepayment and (3) in the event such Terminated Lender is a Non-Consenting
Lender, each Replacement Lender shall consent, at the time of such assignment,
to each matter in respect of which such Terminated Lender was a Non-Consenting
Lender; provided, the Borrower may not make such election with respect to any
Terminated Lender that is also an Issuing Bank unless, prior to the
effectiveness of such election, the Borrower shall either (x) have caused each
outstanding Letter of Credit issued by such Terminated Lender to be cancelled or
(y) have delivered cash collateral or back-up letters of credit reasonably
acceptable to the Issuing Bank in an amount equal to at least 103% of the
then-outstanding face amount of such Letter of Credit. Upon the prepayment of
all amounts owing to any Terminated Lender and the termination of such
Terminated Lender’s Revolving Commitment, if any, such Terminated Lender shall
no longer constitute a “Lender” for purposes hereof; provided, any rights of
such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender. Each Lender agrees that if the Borrower exercises its option
hereunder to cause an assignment by such Lender as a Non-Consenting Lender or
Terminated Lender, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.6. In the event that a Terminated
Lender does not comply with the requirements of the immediately preceding
sentence within one (1) Business Day after receipt of such notice, such
Terminated Lender hereby authorizes and directs the Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 10.6 on behalf of a Terminated Lender and
any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 10.6.

2.24. Incremental Facilities. The Borrower may by written notice to GSCP elect
to request the establishment of one or more new term loan commitments (the “New
Term Loan Commitments”) and/or (prior to the Revolving Commitment Termination
Date), an increase to the existing Revolving Loan Commitments (any such
increase, the “New Revolving Loan Commitments”) the aggregate amount of all such
increased commitments and new loans not to exceed $250,000,000. Any such
increased commitment or new loan shall be in an amount not less than $50,000,000
individually and integral multiples of $25,000,000 in excess of that amount.
Each such notice shall specify (A) the date (each, an “Increased Amount Date”)
on which the Borrower proposes that the New Revolving Loan Commitments or New
Term Loan Commitments, as applicable, shall be effective, which shall be a date
not less than 5 Business Days after the date on which such notice is delivered
to GSCP and (B) the identity of each Lender or other Person that is an Eligible
Assignee (each, a “New Revolving Loan Lender” or “New Term Loan Lender,” as
applicable) to whom the Borrower proposes any portion of such New Revolving Loan
Commitments or New Term Loan Commitments, as applicable, be allocated and the
amounts of such allocations; provided that GSCP may elect or decline to arrange
such New Revolving Loan Commitments or New Term Loan Commitments in its sole
discretion and any Lender approached to provide all or a portion of the New
Revolving Loan Commitments or New Term Loan Commitments may elect or decline, in
its sole discretion, to

 

77



--------------------------------------------------------------------------------

provide a New Revolving Loan Commitment or a New Term Loan Commitment. Such New
Revolving Loan Commitments or New Term Loan Commitments shall become effective
as of such Increased Amount Date; provided that (1) no Default or Event of
Default shall exist on such Increased Amount Date before or after giving effect
to such New Revolving Loan Commitments or New Term Loan Commitments, as
applicable; (2) both before and after giving effect to the making of any Series
of New Term Loans, each of the conditions set forth in Section 3.3 shall be
satisfied; (3) the Borrower and its Subsidiaries shall be in pro forma
compliance with each of the covenants set forth in Section 6.7 as of the last
day of the most recently ended Fiscal Quarter after giving effect to such New
Revolving Loan Commitments or New Term Loan Commitments, as applicable; (4) the
New Revolving Loan Commitments or New Term Loan Commitments, as applicable,
shall be effected pursuant to one or more Joinder Agreements executed and
delivered by the Borrower, the New Revolving Loan Lender or New Term Loan
Lender, as applicable, and the Administrative Agent, each of which shall be
recorded in the Register, and each New Revolving Loan Lender or New Term Loan
Lender shall be subject to the requirements set forth in Section 2.20(c);
(5) the Borrower shall make any payments required pursuant to Section 2.18(c) in
connection with the New Revolving Loan Commitments or New Term Loan Commitments,
as applicable; and (6) the Borrower shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction. Any New Term Loans made on an
Increased Amount Date shall be designated a separate series (a “Series”) of New
Term Loans for all purposes of this Agreement.

On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Lenders shall assign to each of the New Revolving Loan
Lenders, and each of the New Revolving Loan Lenders shall purchase from each of
the Revolving Loan Lenders, at the principal amount thereof (together with
accrued interest), such interests in the Revolving Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Loans will be held by
existing Revolving Loan Lenders and New Revolving Loan Lenders ratably in
accordance with their Revolving Loan Commitments after giving effect to the
addition of such New Revolving Loan Commitments to the Revolving Loan
Commitments, (b) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Loan Commitment and each Loan made thereunder (a “New
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and
(c) each New Revolving Loan Lender shall become a Lender with respect to the New
Revolving Loan Commitment and all matters relating thereto.

On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to the
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.

The Administrative Agent shall notify Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Loan Commitments and the New Revolving Loan Lenders or the Series
of New Term Loan

 

78



--------------------------------------------------------------------------------

Commitments and the New Term Loan Lenders of such Series, as applicable, and
(z) in the case of each notice to any Revolving Loan Lender, the respective
interests in such Revolving Loan Lender’s Revolving Loans subject to the
assignments contemplated by this Section.

The terms and provisions of the New Term Loans and New Term Loan Commitments of
any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, substantially the same as the Tranche B Term Loans. The terms and
provisions of the New Revolving Loans shall be substantially the same as the
Revolving Loans. In any event (i) the weighted average life to maturity of all
New Term Loans of any Series shall be no shorter than the weighted average life
to maturity of the Revolving Loans, the Tranche A Term Loans, the Tranche B
Terms Loans; (ii) the New Term Loan Maturity Date of each Series shall be no
earlier than the latest of the final maturity of the Revolving Loans, the
Tranche A Term Loans and the Tranche B Term Loans; and (iii) the yield
applicable to the New Term Loans of each Series shall be determined by the
Borrower and the applicable New Term Lenders and shall be set forth in each
applicable Joinder Agreement; provided, however, that the yield applicable to
the New Term Loans (after giving effect to all upfront or similar fees or
original issue discount payable with respect to such New Term Loans) shall not
be greater than the applicable yield payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to
Tranche B Term Loans (including any upfront fees or original issue discount
payable to the initial Lenders hereunder) plus 0.50% per annum unless the
interest rate with respect to the Tranche B Term Loans is increased so as to
cause the then applicable yield under this Agreement on the Tranche B Term Loans
to equal the yield applicable to the New Term Loans (after giving effect to all
upfront or similar fees or original issue discount payable with respect to such
New Term Loans) minus 0.25% per annum (the difference between the interest rate
on the Tranche B Term Loans prior to the increase described above and the
interest rate on the Tranche B Terms Loans after such increase, the “Increased
Spread”) (in which case the Applicable Margin that shall apply to the
calculation of the interest rate on the Tranche A Term Loans shall, in the case
of each Tier set forth in the table contained in the definition of “Applicable
Margin,” be increased by an amount equal to the Increased Spread. Each Joinder
Agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of Administrative Agent to effect the provisions of
this Section 2.24.

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of each Lender under the Existing Credit
Agreement to make a Credit Extension on the Closing Date was subject to the
satisfaction, or waiver in accordance with Section 10.5 of the Existing Credit
Agreement, of the conditions set forth in Section 3.1 of the Existing Credit
Agreement.

3.2. Restatement Date. The effectiveness of the amendments set forth herein and
the obligation of each applicable Lender to make on the Restatement Date the
Revolving Loans, Tranche A Term Loans and/or the Tranche B Term Loans under this
Agreement are subject to the satisfaction or waiver (in accordance with
Section 10.5 of this Agreement) of the following conditions:

(a) Agreement; Lender Consent Letters. The Administrative Agent shall have
received (i) copies of executed signature pages to this Agreement from each
Credit Party, from each Agent and from, or on behalf of, each Lender party to
this Agreement as of the Restatement Date, and (ii) copies of executed Lender
Consent Letters from the Requisite Lenders (as defined in the Existing Credit
Agreement).

 

79



--------------------------------------------------------------------------------

(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received (i) sufficient copies of each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, for each
Lender, each dated the Restatement Date or a recent date prior thereto;
(ii) signature and incumbency certificates of the officers of such Person
executing the Credit Documents to which it is a party; (iii) resolutions of the
Board of Directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement, the other
Credit Documents and such Related Agreements as are executed and/or delivered in
connection with the Third Wave Acquisition or otherwise on or about the
Restatement Date to which it is a party or by which it or its assets may be
bound as of the Restatement Date, certified as of the Restatement Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (iv) a good standing certificate from the applicable
Governmental Authority (A) of each Credit Party’s jurisdiction of incorporation,
organization or formation and (B) in each jurisdiction in which such Credit
Party is qualified as a foreign corporation or other entity to do business the
absence of which would reasonably be expected to have, individually or in the
aggregate, a Materially Adverse Effect, each dated a recent date prior to the
Restatement Date; and (v) such other documents as Administrative Agent may
reasonably request; provided that, in lieu of delivery of each of the documents
or certificates set forth in clauses (i), (ii) and (iii) of this Section 3.2(b),
each applicable Credit Party may deliver a certificate executed by an Authorized
Officer of such Credit Party certifying that, as of the Restatement Date, there
have been no material amendments to those documents previously delivered to the
Administrative Agent pursuant to Section 3.1(b) of the Existing Credit
Agreement.

(c) Organizational and Capital Structure. The organizational structure and
capital structure of the Borrower and its Subsidiaries, both before and after
giving effect to the Third Wave Acquisition and the Third Wave Merger, shall be
as set forth on Schedule 4.1.

(d) Consummation of Transactions Contemplated by Third Wave Agreements.

(i) (1) All conditions precedent to the Third Wave Acquisition as set forth in
the Third Wave Merger Agreement (and, in the event that the Third Wave Merger is
consummated on the Restatement Date, all conditions precedent to the Third Wave
Merger as set forth in the Third Wave Merger Agreement) shall have been
satisfied or waived (waivers by the Borrower shall require the prior consent of
the Administrative Agent if the Administrative Agent reasonably determines any
such waiver by the Borrower is adverse to the Lenders) and (2) the Third Wave
Acquisition (and, in the event that the Third Wave Merger is consummated on the
Restatement Date, the Third Wave Merger) shall have been effected (or, in the
case of the Third Wave Merger, become effective) in accordance with the terms of
the Third Wave Merger Agreement.

 

80



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall have received a fully executed or conformed
copy of each Related Agreement and any documents executed in connection
therewith.

(e) No Material Adverse Change. Since September 30, 2007, no change, effect,
event or circumstance has occurred that, in the reasonable judgment of the
Administrative Agent, has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, on a pro forma
basis after giving effect to Third Wave becoming a Subsidiary of the Borrower,
other than any change, effect, event or circumstance to the extent resulting
from (i) changes in general economic, financial market or geopolitical
conditions, (ii) general changes or developments in the industry in which the
Borrower and its Subsidiaries operate, (iii) any outbreak or escalation of
hostilities or war or any act of terrorism, (iv) any failure by the Borrower to
meet any published analyst estimates or expectations of the Borrower’s bookings,
backlog, revenue, earnings or other financial performance or results of
operations for any period, in and of itself, or any failure by the Borrower to
meet its internal or published projections, budgets, plans or forecasts of its
bookings, backlog, revenues, earnings or other financial performance or results
of operations, in and of itself (it being understood that the facts or
occurrences giving rise or contributing to such failure that are not otherwise
excluded from the definition of a “Material Adverse Effect” may be taken into
account in determining whether there has been a Material Adverse Effect),
(v) any change in the price or trading volume of the Borrower’s common stock, in
and of itself (it being understood that the facts or occurrences giving rise or
contributing to such change in price or trading volume that are not otherwise
excluded from the definition of a “Material Adverse Effect” may be taken into
account in determining whether there has been a Material Adverse Effect) or
(vi) any legal proceedings made or brought by any of the current, former or
future stockholders of Third Wave (on their own behalf or on behalf of Third
Wave) arising out of or related to the Third Wave Merger Agreement or the Third
Wave Merger; provided that, in the case of clauses (i), (ii) and (iii) of this
Section 3.2(e) of which this proviso is a part, such changes, effects, events or
circumstances do not affect the Borrower or its Subsidiaries disproportionately
relative to other companies operating in the same industry.

(f) Discharge of Third Wave Obligations. Such of the Third Wave Obligations as
are required by the terms of Section 5.16 to be discharged on the Restatement
Date shall have been discharged on terms satisfactory to the Administrative
Agent.

(g) Transaction Costs. On or prior to the Restatement Date, the Borrower shall
have delivered to the Administrative Agent the Borrower’s reasonable best
estimate of the Transaction Costs (other than fees payable to any Agent).

(h) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are material and necessary in connection with the transactions
contemplated by the Credit Documents and the Related Agreements and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent.

(i) Real Estate Assets. In respect of each Closing Date Mortgaged Property, the
Collateral Agent shall have received from the Borrower and each applicable
Guarantor:

(i) fully executed and notarized Mortgage Modification, in proper form for
recording in all appropriate places in all applicable jurisdictions;

 

81



--------------------------------------------------------------------------------

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
the Collateral Agent) in each state in which a Closing Date Mortgaged Property
is located with respect to the enforceability of the form(s) of Mortgage
Modification(s) to be recorded in such state, the continued enforceability of
the underlying Mortgage after giving effect to such Mortgage Modification, and
such other matters as the Collateral Agent may reasonably request, in each case
in form and substance reasonably satisfactory to the Collateral Agent (and the
Borrower and each applicable Guarantor hereby instructs such counsel to deliver
such opinions to the Agents and the Lenders as of the Restatement Date); and

(iii) (a) a date down search to the Title Policy of the Mortgage to each such
Closing Date Mortgaged Property, (b) an endorsement to the Title Policy of the
Mortgage to each such Closing Date Mortgaged Property amending the description
of such Mortgage to include the Mortgage Modification, in form and substance
reasonably satisfactory to the Collateral Agent, and (c) evidence satisfactory
to the Collateral Agent that such Credit Party has paid to the title company or
to the appropriate Governmental Authorities all expenses and premiums of the
title company and all other sums required in connection with the issuance of
each endorsement to each Title Policy and all recording and stamp taxes
(including mortgage recording and intangible taxes) payable in connection with
recording the Mortgage Modification for each Closing Date Mortgaged Property in
the appropriate real estate records.

(j) Personal Property Collateral. Each Credit Party shall have delivered to the
Collateral Agent:

(i) evidence that such Credit Party shall have taken or caused to be taken any
action, executed and delivered or caused to be executed and delivered any
agreement, document or instrument (including any Intellectual Property Security
Agreements, intercompany notes evidencing Indebtedness permitted to be incurred
pursuant to Section 6.1(b) or 6.1(w), UCC financing statements, originals of
securities, instruments and chattel paper, any agreements governing deposit
and/or securities accounts as provided under and subject to the provisions of
the Pledge and Security Agreement and any other Collateral Documents) and made
or caused to be made date down searches of UCC filings in the jurisdiction of
the chief executive office and state of incorporation of each Credit Party and
each jurisdiction where a filing would need to be made in order to perfect or
continue the perfection of the Collateral Agent’s security interest in the
Collateral, or any filing or recording in furtherance thereof or in connection
therewith, in each case, to the extent reasonably required by the Collateral
Agent and in each case, subject to the provisions of the Pledge and Security
Agreement and the other provisions hereof;

(ii) (x) completed Amended and Restated Collateral Questionnaire dated as of the
Restatement Date and executed by an Authorized Officer of each Credit Party,
together with all attachments contemplated thereby; and (y) the completed Third

 

82



--------------------------------------------------------------------------------

Wave Collateral Questionnaire dated as of the Restatement Date and executed by
an Authorized Officer of Third Wave and each Subsidiary of Third Wave organized
under the laws of the United States of America, any state thereof or the
District of Columbia, together with all attachments contemplated thereby; and

(iii) opinions of counsel (which counsel shall be reasonably satisfactory to the
Collateral Agent) with respect to the creation and perfection, or reaffirmation,
of the security interests in favor of the Collateral Agent in such Collateral
and such other matters governed by the laws of each jurisdiction in which such
Credit Party or any material personal property Collateral is located as the
Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Collateral Agent (and each Credit Party hereby
instructs such counsel to deliver such opinions to the Agents and the Lenders as
of the Restatement Date).

Notwithstanding the foregoing, the Third Wave Exception shall apply until the
Third Wave Condition is satisfied.

(k) Financial Statements; Projections. The Borrower shall, or shall cause Third
Wave to, deliver to the Lenders (i) the Historical Financial Statements,
(ii) pro forma consolidated balance sheets of the Borrower and its Subsidiaries
(including, for the avoidance of doubt, Third Wave and its Subsidiaries) as at
the Restatement Date, and reflecting the consummation of the Third Wave
Acquisition and the Third Wave Merger, the related financings and the other
transactions contemplated by the Credit Documents to occur on or prior to the
Third Wave Merger Effective Date, which pro forma financial statements shall
meet the requirements of Regulation S-X for a Form S-1 Registration Statement,
and (iii) a certificate executed by an Authorized Officer of the Borrower
certifying that the Borrower and its Subsidiaries shall be in compliance with
the financial covenants set forth in Section 6.7 on a pro forma basis after
giving effect to the Third Wave Acquisition and the Third Wave Merger as of the
last day of the Fiscal Quarter most recently ended.

(l) Opinions of Counsel to Credit Parties. The Agents and the Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of (i) Brown Rudnick LLP, New York and Massachusetts
counsel for the Credit Parties in the form of Exhibit D-1, (ii) Brown Rudnick
LLP, Connecticut and English counsel for the Credit Parties, in the form of
Exhibit D-2 and D-3, respectively, and (iii) Kemp Strang, Australian counsel for
the Credit Parties, Mourant du Feu & Jeune, Cayman Islands counsel for the
Credit Parties, Taylor Wessing, German counsel for the Credit Parties, Holman
Fenwick & Willan, Hong Kong counsel for the Credit Parties, Lexence, Dutch
counsel for the Credit Parties, Froriep Renggli, Swiss counsel for the Credit
Parties, Richards, Layton & Finger, P.A., Delaware counsel for the Credit
Parties, Dann Pecar Newman & Kleiman, P.C., Indiana counsel for the Credit
Parties, and Backus, Meyer, Solomon & Branch, LLP, New Hampshire counsel for the
Credit Parties, in the form of Exhibit D-4, D-5, D-6, D-7, D-8, D-9, D-10, D-11
and D-12, respectively, and as to such other matters as the Administrative Agent
may reasonably request, dated as of the Restatement Date and otherwise in form
and substance reasonably satisfactory to the Administrative Agent (and each
Credit Party hereby instructs such counsel to deliver such opinions to the
Agents and the Lenders as of the Restatement Date).

 

83



--------------------------------------------------------------------------------

(m) Fees, Costs and Expenses. The Borrower shall have paid (i) to the Agents the
fees payable on the Restatement Date referred to in Section 2.11(f) and (ii) all
costs and expenses owing to the Agents, the Lenders and their respective counsel
invoiced to the Borrower on or before the Restatement Date and reimbursable by
the Borrower under the terms of the Existing Credit Agreement.

(n) Existing Term Loans. The Borrower shall have repaid in full all existing
Term Loans made under and as defined in the Existing Credit Agreement.

(o) Solvency Certificate. On the Restatement Date, the Administrative Agent
shall have received a Solvency Certificate from the Borrower in form, scope and
substance satisfactory to the Administrative Agent, and demonstrating that after
giving effect to the consummation of the Third Wave Acquisition and any rights
of contribution, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

(p) Restatement Date Certificate. The Borrower shall have delivered to the
Administrative Agent an originally executed Restatement Date Certificate,
together with all attachments thereto.

(q) Credit Rating. A corporate credit rating and a corporate family rating shall
have been assigned by S&P and Moody’s, respectively.

(r) Deadline for Effectiveness of Amendments. The Lenders shall have made the
initial Term Loans to the Borrower on or before December 5, 2008.

(s) Letter of Direction. The Administrative Agent shall have received a duly
executed letter of direction from the Borrower addressed to the Administrative
Agent, on behalf of itself and Lenders, directing the disbursement on the
Restatement Date of the proceeds of the Loans made on such date.

(t) PATRIOT Act. At least 10 days prior to the Restatement Date, the
Administrative Agent shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the U.S.A. Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001), the
“PATRIOT Act”).

3.3. Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan, or the
Issuing Bank to issue any Letter of Credit, on any Credit Date is subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:

(i) the Administrative Agent shall have received a fully executed and delivered
Funding Notice or Letter of Credit Application, as the case may be;

(ii) with respect to the Revolving Commitments, after making the Credit
Extensions requested on such Credit Date, the Total Utilization of Revolving
Commitments shall not exceed the Revolving Commitments then in effect;

 

84



--------------------------------------------------------------------------------

(iii) with respect to the Revolving Commitments, the Term Loan Commitments and
the New Term Loans, as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, (A) in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof and (B) with respect to any Loans made on the Restatement Date or at any
time during the Availability Period, in each case, the proceeds of which are
used solely to fund the Third Wave Consideration and Related Expenditures, the
making of such representations and warranties the accuracy of which shall be a
condition to the funding of such Loans shall be limited to those set forth in
Sections 4.1(b)(ii), 4.3, 4.4(a)(i), 4.4(a)(ii), 4.4(b), 4.6, 4.17(a)(i),
4.17(b), 4.22, 4.24, 4.26 and 4.27 and, with respect to the Borrower only,
Section 4.1(a), and shall be made subject to the applicable materiality
qualifiers referenced above;

(iv) with respect to the Revolving Commitments, the Term Loan Commitments and
the New Term Loans, as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default; provided that
with respect to any Term Loan or Revolving Loan made on the Restatement Date or
at any time during the Availability Period, in each case, solely to fund the
Third Wave Consideration and Related Expenditures, no event shall have occurred
and be continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default (without giving
effect to the Third Wave Acquisition or the Third Wave Merger); and

(v) on or before the date of issuance of any Letter of Credit, the
Administrative Agent shall have received all other information required by the
applicable Letter of Credit Application, and such other documents or information
as the Issuing Bank may reasonably require in connection with the issuance of
such Letter of Credit.

Any Agent or the Requisite Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the good faith judgment of such
Agent or the Requisite Lenders, such request is warranted under the
circumstances.

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to the Administrative Agent. In lieu of delivering a Notice, the
Borrower may give the Administrative Agent telephonic notice by the required
time of any proposed borrowing, conversion/continuation or issuance of a Letter
of Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to the Administrative
Agent on or before the applicable date of borrowing, continuation/conversion or
issuance. Neither the Administrative Agent nor any Lender shall incur any
liability to the Borrower in acting upon any telephonic notice referred to above
that the Administrative Agent believes in good faith to have been given by a
duly authorized officer or other person authorized on behalf of the Borrower or
for otherwise acting in good faith.

 

85



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders and the Issuing Bank to enter into this Agreement and
to make each Credit Extension to be made thereby, each Credit Party represents
and warrants to each Lender and the Issuing Bank, on the Restatement Date and on
each Credit Date, that the following statements are true and correct (it being
understood and agreed that the representations and warranties made on the
Restatement Date are deemed to be made concurrently with the consummation of the
Third Wave Acquisition (and, in the event that the Third Wave Merger is
consummated on the Restatement Date, the Third Wave Merger)); provided, however,
that the only representations and warranties required to be made in connection
with (i) any Credit Extension made on the Restatement Date pursuant to
Section 3.2, (ii) any Term Loan made on any Term Loan Draw Date or (iii) any
Revolving Loan made on or prior to the Third Wave Merger Effective Date for any
of the purposes set forth in Section 3.3(a)(iii)(B) shall, in each case, be
limited to those set forth in clause (B) of the proviso to Section 3.3(iii):

4.1. Organization; Requisite Power and Authority; Qualification. Each of the
Borrower and its Subsidiaries (a) is duly organized, validly existing and (to
the extent the concept is applicable in such jurisdiction) in good standing
under the laws of its jurisdiction of organization as identified in
Schedule 4.1, (b) has all requisite power and authority to (i) own and operate
its properties and carry on its business as now conducted and as proposed to be
conducted except to the extent the combined effect of all such failures and
exceptions would not have a Material Adverse Effect, and (ii) to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (c) to the extent such concepts are applicable in such
jurisdictions, is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and would not be reasonably expected
to have, a Material Adverse Effect.

4.2. Equity Interests and Ownership. The Equity Interests of each Subsidiary of
the Borrower and the other Credit Parties have been duly authorized and validly
issued and is fully paid and non-assessable. Except as set forth on Schedule
4.2, as of the Restatement Date, there is no existing option, warrant, call,
right, commitment or other agreement to which the Borrower or any of its
Subsidiaries is a party requiring, and there is no membership interest or other
Equity Interests of the Borrower or any of its Subsidiaries outstanding which
upon conversion or exchange would require, the issuance by the Borrower or any
of its Subsidiaries of any additional membership interests or other Equity
Interests of the Borrower or any of its Subsidiaries or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Equity Interests of the Borrower or any
of its Subsidiaries. Schedule 4.2 correctly sets forth the ownership interest of
the Borrower and each of its Subsidiaries in their respective Subsidiaries as of
the Restatement Date both before and after giving effect to the Third Wave
Acquisition and the Third Wave Merger.

 

86



--------------------------------------------------------------------------------

4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4. No Conflict. The execution, delivery and performance by the Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate (i) in any material respect, any provision of any law or any
governmental rule or regulation applicable to the Borrower or any of its
Subsidiaries, (ii) any of the Organizational Documents of the Borrower or any of
its Subsidiaries, or (iii) in any material respect, any order, judgment or
decree of any court or other agency of government binding on the Borrower or any
of its Subsidiaries; (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of the Borrower or any of its Subsidiaries, except to the extent the
combined effect of all such breaches and defaults would not have a Material
Adverse Effect; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of the Borrower or any of its Subsidiaries
(other than any Liens permitted under any of the Credit Documents or created
under any of the Credit Documents in favor of the Collateral Agent, on behalf of
the Secured Parties); or (d) require any approval of stockholders, members or
partners or (except to the extent the combined effect of the failure to obtain
all such approvals and consents would not have a Material Adverse Effect) any
approval or consent of any Person under any Contractual Obligation of the
Borrower or any of its Subsidiaries, except for such approvals or consents which
will be obtained on or before the Restatement Date and disclosed in writing to
Lenders.

4.5. Governmental Consents. The execution, delivery and performance by the
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any material registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority except as
otherwise set forth in the Third Wave Merger Agreement, and except for filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to the Collateral Agent for filing and/or recordation, on or before the
Restatement Date.

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7. Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments, and the absence of footnotes. As of the Closing Date,
neither the Borrower nor any of its Subsidiaries has any contingent liability or
liability for taxes, long-term lease or unusual forward

 

87



--------------------------------------------------------------------------------

or long-term commitment that is required by GAAP to be reflected in the
Historical Financial Statements and is not reflected in the Historical Financial
Statements or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets or condition (financial
or otherwise) of the Borrower and any of its Subsidiaries taken as a whole.

4.8. Projections. On and as of the Restatement Date, the projections of the
Borrower and its Subsidiaries for the period of Fiscal Year 2008 through and
including Fiscal Year 2013 (the “Projections”) are based on good faith estimates
and assumptions made by the management of the Borrower; provided, the
Projections are not to be viewed as facts and that actual results during the
period or periods covered by the Projections may differ from such Projections
and that the differences may be material; provided further, as of the
Restatement Date, management of the Borrower believed that the Projections were
reasonable and attainable.

4.9. No Material Adverse Change. Since September 30, 2007, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

4.10. No Restricted Junior Payments. Since September 30, 2007, neither the
Borrower nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted pursuant to Section 6.4.

4.11. Adverse Proceedings, Etc. Except as set forth on Schedule 4.11, there are
no Adverse Proceedings, individually or in the aggregate, that would reasonably
be expected to have a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

4.12. Payment of Taxes. Except as otherwise permitted under Section 5.3, all
federal, state, and other material tax returns and reports of the Borrower and
its Subsidiaries required to be filed by any of them have been timely filed
(taking into account any extension of time granted to them), and all federal,
state, and other material taxes shown on such tax returns to be due and payable
and all federal, state, and other material assessments, fees and other
governmental charges upon the Borrower and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made or provided in accordance with GAAP. The Borrower has
not received notice of any proposed federal, state, or other material tax
assessment against the Borrower or any of its Subsidiaries which are not being
actively contested by the Borrower or such Subsidiary in good faith and by
appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

 

88



--------------------------------------------------------------------------------

4.13. Properties.

(a) Title. Each of the Borrower and its Subsidiaries has (i) good, sufficient
and legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), (iii) valid licensed rights in (in the case of licensed interests in
Intellectual Property) and (iv) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.8, except
for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except as permitted by
this Agreement or any Collateral Document, all such properties and assets are
free and clear of Liens in all material respects.

(b) Real Estate. As of the Restatement Date, Schedule 4.13(b) contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause
(ii) of the immediately preceding sentence is in full force and effect with
respect to the Credit Party and the Borrower does not have knowledge of any
default that has occurred and is continuing thereunder, except where such
defaults individually or in the aggregate would not reasonably be expected to
have a Material Adverse Effect, and each such agreement constitutes the legally
valid and binding obligation of each applicable Credit Party, enforceable
against such Credit Party in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles.

(c) Intellectual Property. Each of the Borrower and its Subsidiaries owns or is
validly licensed to use all Intellectual Property that is necessary for the
present conduct of its business, free and clear of Liens (other than Permitted
Liens), without conflict with the rights of any other Person unless the failure
to own or benefit from such valid license could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the best
knowledge of the Borrower and its Subsidiaries, except as set forth on Schedule
4.13(c), neither the Borrower nor any of its Subsidiaries is infringing,
misappropriating, diluting, or otherwise violating the Intellectual Property
rights of any other Person unless such infringement, misappropriation, dilution
or violation could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. There is no pending or, to the best knowledge
of the Borrower and its Subsidiaries, threatened claim or litigation against the
Borrower or any of its Subsidiaries alleging any such infringement,
misappropriation, dilution or other violation, except as set forth on Schedule
4.13(c). To the best knowledge of the Borrower and its Subsidiaries, except as
set forth on Schedule 4.13(c), during the past two (2) years (or earlier if
presently not resolved), no Person has infringed, misappropriated, diluted or
otherwise violated any Intellectual Property Assets unless such infringement,
misappropriation, dilution or violation could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse

 

89



--------------------------------------------------------------------------------

Effect. Each of the Borrower and each of its Subsidiaries has taken and are
taking commercially reasonable steps, consistent with industry standards, to
maintain and protect all Intellectual Property Assets that are material to the
conduct of its business.

4.14. Environmental Matters. Neither the Borrower nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries has received any letter or request for information
under Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law. Except as set
forth on Schedule 4.11, there are and, to each of the Borrower’s and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which would reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 4.11, neither the
Borrower nor any of its Subsidiaries nor, to any Credit Party’s knowledge, any
predecessor of the Borrower or any of its Subsidiaries has filed any notice
under any Environmental Law indicating past or present treatment, as defined in
42 U.S.C. § 6903 or any state equivalent, of Hazardous Materials at any
Facility, and none of the Borrower’s or any of its Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any state
equivalent that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect. Compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws would
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. Except as set forth on Schedule 4.11, no event or condition has
occurred or is occurring with respect to the Borrower or any of its Subsidiaries
relating to any Environmental Law, any Release of Hazardous Materials, or any
Hazardous Materials Activity which individually or in the aggregate has had, or
would reasonably be expected to have, a Material Adverse Effect.

4.15. No Defaults. Neither the Borrower nor any of its Subsidiaries is in
material default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, would not
reasonably be expected to have a Material Adverse Effect.

4.16. Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all agreement evidencing Contractual Obligations of the Borrower and its
Subsidiaries in effect on the Restatement Date which are required by U.S.
securities laws to be filed by the Borrower as exhibits to the periodic reports
it files with the U.S. Securities and Exchange Commission. Except as described
on Schedule 4.16, all Material Contracts are in full force and effect and, to
the Borrower’s knowledge, no defaults currently exist thereunder.

4.17. Governmental Regulation. (a) Neither the Borrower nor any of its
Subsidiaries is subject to regulation under (i) the Investment Company Act of
1940 or (ii) any other federal or

 

90



--------------------------------------------------------------------------------

state statute or regulation which, in each case, may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. (b) Neither the Borrower nor any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

4.18. Margin Stock. After applying the proceeds of the Term Loans, not more than
25% of the assets of the Borrower and its subsidiaries consist of Margin Stock.
Neither the Borrower nor any of its Subsidiaries owns any Margin Stock other
than the Third Wave Shares.

4.19. Employee Matters. Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that would reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against the Borrower or any of its Subsidiaries, or to the knowledge of the
Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against the Borrower or any
of its Subsidiaries or to the knowledge of the Borrower, threatened against any
of them, (b) no strike or work stoppage in existence or threatened involving the
Borrower or any of its Subsidiaries, and (c) to the knowledge of the Borrower,
no union representation question existing with respect to the employees of the
Borrower or any of its Subsidiaries and, to the knowledge of the Borrower, no
union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as would not reasonably be expected to have a Material Adverse
Effect.

4.20. Employee Benefit Plans. The Borrower, each of its Subsidiaries and each of
their respective ERISA Affiliates are in compliance in all material respects
with all applicable provisions and requirements of ERISA and the Internal
Revenue Code and the regulations and published interpretations thereunder with
respect to each Employee Benefit Plan, and have performed in all material
respects all their obligations under each Employee Benefit Plan. Each Employee
Benefit Plan which is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the Internal
Revenue Service indicating that such Employee Benefit Plan is so qualified and
nothing has occurred subsequent to the issuance of such determination letter
which would cause such Employee Benefit Plan to lose its qualified status. No
material liability to the PBGC (other than required premium payments), the
Internal Revenue Service, any Employee Benefit Plan or any trust established
under Title IV of ERISA has been or is expected to be incurred by the Borrower,
any of its Subsidiaries or any of their ERISA Affiliates. No ERISA Event has
occurred or is reasonably expected to occur. Except to the extent required under
Section 4980B of the Internal Revenue Code or similar state laws, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of the Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates. The present
value of the aggregate benefit liabilities under each Pension Plan sponsored,
maintained or contributed to by the Borrower, any of its Subsidiaries or any of
their ERISA Affiliates (determined as of the end of the most recent plan year on
the basis of the actuarial assumptions specified for funding purposes in the
most recent actuarial valuation for such Pension Plan), did not materially
exceed the aggregate current value of the assets of such Pension Plan. As of the
most recent valuation date for each Multiemployer Plan for which the actuarial
report is available, the potential liability of

 

91



--------------------------------------------------------------------------------

the Borrower, its Subsidiaries and their respective ERISA Affiliates for a
complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA is not materially more than zero. The
Borrower, each of its Subsidiaries and each of their ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in material “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

4.21. Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect to the transactions contemplated by the Related Agreements, except
as payable to the Agents and the Lenders and those fees and commissions payable
to the financial advisors of the Borrower and/or Third Wave (and their
respective Subsidiaries) in connection with the Third Wave Acquisition and the
Third Wave Merger.

4.22. Solvency. The Credit Parties are, in the aggregate, and, upon the
incurrence of any Obligation by any Credit Party on any date on which this
representation and warranty is made, will be, in the aggregate, Solvent.

4.23. Related Agreements.

(a) Delivery. The Borrower shall have delivered to the Administrative Agent
complete and correct copies of (i) each Related Agreement and of all exhibits
and schedules thereto as of the Restatement Date and (ii) copies of any material
amendment, restatement, supplement or other modification to or waiver of each
Related Agreement.

(b) Conditions Precedent. On the Restatement Date, (i) all conditions precedent
to the Third Wave Acquisition as set forth in the Third Wave Merger Agreement
(and, in the event that the Third Wave Merger is consummated on the Restatement
Date, all conditions precedent to the Third Wave Merger) as set forth in the
Third Wave Merger Agreement, shall have been satisfied or waived (which in the
case of waivers by the Borrower, shall be subject to the prior consent of the
Administrative Agent if the Administrative Agent reasonably determines any such
waiver is adverse to the Lenders), and (ii) the Third Wave Acquisition (and, in
the event that the Third Wave Merger is consummated on the Restatement Date, the
Third Wave Merger) shall be consummated pursuant to the terms of the Third Wave
Merger Agreement, and neither the price nor the structure of the Third Wave
Acquisition (or, in the event that the Third Wave Merger is consummated on the
Restatement Date, the Third Wave Merger) (including any reduction of the number
of Third Wave Shares representing the “Minimum Condition” (as therein defined)
nor any change to the definition, or any other provision affecting the meaning,
of “Material Adverse Effect on the Company” contained therein) shall have
changed without the consent of the Administrative Agent.

4.24. Compliance with Statutes, Etc. Except as set forth on Schedule 4.11, each
of the Borrower and its Subsidiaries is in compliance with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities, in respect of the conduct of its business and the
ownership of its property (including compliance with all applicable
Environmental Laws with respect to any Real Estate Asset or governing its
business

 

92



--------------------------------------------------------------------------------

and the requirements of any permits issued under such Environmental Laws with
respect to any such Real Estate Asset or the operations of the Borrower or any
of its Subsidiaries), except such non-compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

4.25. Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or written
statements furnished to any Agent or Lender by or on behalf of the Borrower or
any of its Subsidiaries for use in connection with the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state a
material fact (known to the Borrower, in the case of any document not furnished
by either of them) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
Borrower to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ materially from the projected results. There are no facts known (or which
should upon the reasonable exercise of diligence be known) to the Borrower
(other than matters of a general economic nature) that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

4.26. Senior Indebtedness. The Obligations constitute “Senior Indebtedness,”
“Designated Senior Indebtedness” or any similar designation under and as defined
in any agreement governing any Subordinated Indebtedness and the subordination
provisions set forth in each such agreement are legally valid and enforceable
against the Credit Parties party thereto except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

4.27. PATRIOT Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with (i) the United States Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the Untied
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
PATRIOT Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 5.

 

93



--------------------------------------------------------------------------------

5.1. Financial Statements and Other Reports. The Borrower will deliver to the
Administrative Agent and Lenders:

(a) [Intentionally Omitted].

(b) Quarterly Financial Statements. Promptly when available, and in any event
within 60 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year (and, at the Borrower’s option in its sole discretion, also for the
fourth Fiscal Quarter of each Fiscal Year), commencing with the Fiscal Quarter
in which the Closing Date occurs, the consolidated balance sheets of the
Borrower and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, together with a Financial Officer Certification with respect
thereto (it being agreed that the furnishing of the Borrower’s quarterly report
on Form 10-Q for such Fiscal Quarter, as filed with the U.S. Securities and
Exchange Commission, will satisfy the Borrower’s obligations under this
Section 5.1(b) with respect to such Fiscal Quarter).

(c) Annual Financial Statements. As soon as available, and in any event within
105 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Closing Date occurs, (i) the consolidated balance sheets of the
Borrower and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing selected by the Borrower, and
reasonably satisfactory to the Administrative Agent (which report and/or the
accompanying financial statements shall be unqualified as to going concern and
scope of audit, and shall be prepared in accordance with audit standards of the
Public Accounting Oversight Board and applicable Laws (it being agreed that the
furnishing of the Borrower’s annual report on Form 10-K for such year, as filed
with the U.S. Securities and Exchange Commission, will satisfy the Borrower’s
obligation under this Section 5.1(c) with respect to such year).

(d) Compliance Certificate. Together with each delivery of financial statements
of the Borrower and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a
duly executed and completed Compliance Certificate.

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of the Borrower and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in compliance in all material respects with and to the
extent such reconciliation is required by GAAP.

 

94



--------------------------------------------------------------------------------

(f) Notice of Default. Promptly upon any Authorized Officer of the Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to the Borrower with respect
thereto; (ii) that any Person has given any notice to the Borrower or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.1(b); or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of an Authorized Officer specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action the Borrower
has taken, is taking and proposes to take with respect thereto.

(g) Notice of Litigation. Promptly upon any Authorized Officer of the Borrower
obtaining knowledge of (i) any Adverse Proceeding not previously disclosed in
writing by the Borrower to Lenders, or (ii) any development in any Adverse
Proceeding that, in the case of either clause (i) or (ii), if adversely
determined would be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to the Borrower to enable Lenders and their counsel to evaluate such
matters; provided that the Borrower shall not be required to compromise in any
way its attorney-client privilege.

(h) ERISA. Provided that the Borrower shall not be required to compromise in any
way its attorney-client privilege, (i) promptly upon becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) all
notices received by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (3) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as the Administrative Agent shall
reasonably request.

(i) Business Plan. Promptly and in any event no later than ninety (90) days
after the beginning of each Fiscal Year, a consolidated business plan and
projected operating budget for such Fiscal Year (a “Business Plan”), including
(i) a consolidated balance sheet and consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, together with
pro forma Compliance Certificates for such Fiscal Year and an explanation of the
assumptions on which such Business Plan is based (ii) a demonstration of
compliance with the requirements of Section 6.7 through the earliest to occur of
(A) the last day of such Fiscal Year; or (B) the final maturity date of the
Loans.

 

95



--------------------------------------------------------------------------------

(j) [Intentionally Omitted].

(k) [Intentionally Omitted].

(l) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a certificate from the Borrower’s insurance broker(s)
outlining all material insurance coverage maintained as of the date of such
certificate by the Borrower and its Subsidiaries.

(m) Information Regarding Collateral. (a) The Borrower will furnish to the
Collateral Agent prompt written notice of any change (i) in any Credit Party’s
corporate name, (ii) in any Credit Party’s identity or corporate structure,
(iii) in any Credit Party’s jurisdiction of organization or (iv) in any Credit
Party’s Federal Taxpayer Identification Number or state organizational
identification number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all material respects in all the
Collateral as contemplated in the Collateral Documents. The Borrower also agrees
promptly to notify the Collateral Agent if any material portion of the
Collateral is damaged or destroyed.

(n) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), the Borrower shall deliver to the Collateral Agent a certificate
of its Authorized Officer (A) either confirming that there has been no change to
the information provided in (i) the Amended and Restated Collateral
Questionnaire and the Third Wave Collateral Questionnaire, since the Restatement
Date or (ii) any other certificate, since the date of the most recent
certificate delivered pursuant to this Section and/or, in each applicable case,
identifying the changes to such information, and (B) certifying that all Uniform
Commercial Code financing statements (including fixtures filings, as applicable)
and all supplemental intellectual property security agreements or other
appropriate filings, recordings or registrations, have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction
identified in the Amended and Restated Collateral Questionnaire, the Third Wave
Collateral Questionnaire or such other certificate delivered pursuant to clause
(ii) above, as the case may be, to the extent necessary to effect, protect and
perfect the security interests under the Collateral Documents for a period of
not less than 18 months after the Restatement Date or the date of such other
certificate delivered pursuant to clause (ii) above, as the case may be (except
as noted therein with respect to any continuation statements to be filed within
such period).

(o) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders acting in such
capacity or by any Subsidiary of the Borrower to its security holders other than
the Borrower or another Subsidiary of the Borrower, (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by the Borrower or any of its Subsidiaries with any securities exchange or with
the U.S. Securities and Exchange Commission or any governmental or private
regulatory authority provided that the Borrower shall not be required to
compromise in any way its attorney-client

 

96



--------------------------------------------------------------------------------

privilege, (iii) all press releases and other statements made available
generally by the Borrower or any of its Subsidiaries to the public concerning
material developments in the business of the Borrower or any of its
Subsidiaries, and (B) such other information and data with respect to the
Borrower or any of its Subsidiaries as from time to time may be reasonably
requested by the Administrative Agent or any Lender provided that the Borrower
shall not be required to compromise in any way its attorney-client privilege.

(p) Certification of Public Information. The Borrower and each Lender
acknowledge that certain of the Lenders may be “public-side” Lenders (Lenders
that do not wish to receive material non-public information with respect to the
Borrower, its Subsidiaries or their securities) and, if documents or notices
required to be delivered pursuant to this Section 5.1 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that the
Borrower has indicated contains Non-Public Information shall not be posted on
that portion of the Platform designated for such “public-side” Lenders. The
Borrower agrees to clearly designate all information provided to the
Administrative Agent by or on behalf of the Borrower which is suitable to make
available to “public-side” Lenders. If the Borrower has not indicated whether a
document or notice delivered pursuant to this Section 5.1 contains Non-Public
Information, the Administrative Agent reserves the right to post such document
or notice solely on that portion of the Platform designated for Lenders who wish
to receive material non-public information with respect to the Borrower, its
Subsidiaries and their securities.

(q) Foreign Subsidiaries; Immaterial Domestic Subsidiaries. Together with each
delivery of financial statements of the Borrower and its Subsidiaries pursuant
to Section 5.1(b) or 5.1(c), a certificate of an Authorized Officer of the
Borrower:

(i) designating any Foreign Subsidiary that qualifies as an Immaterial Foreign
Subsidiary, and certifying that (A) all Foreign Subsidiaries organized under the
laws of the same Foreign Jurisdiction as such Immaterial Foreign Subsidiary
(x) have consolidated assets comprising in the aggregate less than 5% of Total
Assets on the last day of the Fiscal Quarter or Fiscal Year to which such
financial statements relate and (y) contribute in the aggregate less than 5% of
Consolidated Adjusted EBITDA for the period of four consecutive Fiscal Quarters
ending on the last day of the Fiscal Quarter or Fiscal Year to which such
financial statements relate, and (B) all Immaterial Foreign Subsidiaries
(x) have consolidated assets comprising in the aggregate less than 15% of Total
Assets on the last day of the Fiscal Quarter or Fiscal Year to which such
financial statements relate and (y) contribute in the aggregate less than 15% of
Consolidated Adjusted EBITDA for the period of four consecutive Fiscal Quarters
ending on the last day of the Fiscal Quarter or Fiscal Year to which such
financial statements relate, which certificate shall be deemed to supplement
Schedule 1.1F for all purposes hereof, provided that any Foreign Subsidiary that
is diligently endeavoring to become a Credit Party pursuant to the provisions of
Section 5.13(c) within the deadlines applicable thereto shall be excluded from
the calculations set forth above;

(ii) designating any Domestic Subsidiary that qualifies as an Immaterial
Domestic Subsidiary, and certifying that such Immaterial Domestic Subsidiary,
together with all other Immaterial Domestic Subsidiaries, (x) has assets
comprising less than 2% of Total Assets on the last day of the Fiscal Quarter or
Fiscal Year to which such financial statements relate and (y) contributes less
than 2% of Consolidated Adjusted EBITDA for the period of four consecutive
Fiscal Quarters

 

97



--------------------------------------------------------------------------------

ending on the last day of the Fiscal Quarter or Fiscal Year to which such
financial statements relate, which certificate shall be deemed to supplement
Schedule 1.1G for all purposes hereof, provided that any Subsidiary that shall
have satisfied the requirements of clauses (i) and (ii) of Section 5.10(c)
(subject, in the case of Third Wave and its Subsidiaries, to the grace period
therefor set forth in the proviso thereto) shall be excluded from the
calculations set forth above; and

(iii) certifying that the consolidated revenues derived from the operations of
the Borrower and its Subsidiaries for the four Fiscal Quarter period ending on
the last day of the Fiscal Quarter or Fiscal Year, as the case may be, to which
such financial statements relate (x) in any single Foreign Jurisdiction in
respect of which the filing requirements of Section

4.3(d) of the Pledge and Security Agreement have not been satisfied in
accordance with the terms of such provision, is less than 5% of the consolidated
revenues derived from all operations of the Borrower and its Subsidiaries for
such period (unless such filings remain subject to the expiration of any grace
period therefor contained in Section 4.3(d) and/or Section 4.5 of the Pledge and
Security Agreement or Section 5.10(a) of this Agreement); and (y) in all Foreign
Jurisdictions in respect of which the filing requirements of Section 4.3(d) of
the Pledge and Security Agreement have not been satisfied in accordance with the
terms of such provision, is less than 15% of the consolidated revenues derived
from all operations of the Borrower and its Subsidiaries for such period (unless
such filings remain subject to the expiration of any grace period therefor
contained in Section 4.3(d) and/or Section 4.5 of the Pledge and Security
Agreement or Section 5.10(a) of this Agreement).

(r) Electronic Delivery. Documents required to be delivered pursuant to
Section 5.1(b), 5.1(c), 5.1(e) or 5.1(o) (to the extent any such documents are
included in materials otherwise filed with the U.S. Securities and Exchange
Commission) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the internet
and, other than information required to be delivered pursuant to Section 5.1(o),
informs the Administrative Agent in writing on the same date of such posting; or
(ii) on which such documents are posted on the Borrower’s behalf on an internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial or governmental, third-party website or
whether sponsored by the Administrative Agent) and, other than information
required to be delivered pursuant to Section 5.1(o), informs the Administrative
Agent in writing on the same date of such posting. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
electronic or paper copies of the Compliance Certificates required by
Section 5.1(d) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it from the Administrative Agent or maintaining its
copies of such documents.

5.2. Existence. Except as otherwise permitted under Section 6.8, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, no Credit Party (other
than the Borrower with respect to existence) or any of its Subsidiaries shall be
required to preserve any such existence, right or franchise, licenses and
permits if such Person’s board of directors (or similar governing body) shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Person, and that the loss thereof is not disadvantageous in
any material respect to such Person or to Lenders.

 

98



--------------------------------------------------------------------------------

5.3. Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay all material Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any material penalty or fine accrues thereon, and all material
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any material penalty or
fine shall be incurred with respect thereto; provided, no such Tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, and which is not permitted pursuant
to Section 6.2, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim. No Credit Party
will, nor will it permit any of its Subsidiaries to, file or consent to the
filing of any consolidated income tax return with any Person (other than the
Borrower or any of its Subsidiaries).

5.4. Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
reasonably necessary in the operation of used or useful in the business of the
Borrower and its Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof. Nothing in this
Section 5.4 shall prevent (a) dispositions, consolidations or mergers in
accordance with Section 6.8 or (b) the abandonment by any Credit Party or any of
its Subsidiaries in the ordinary course of business consistent with past
practice of any rights, franchises, licenses, trademarks, trade names,
copyrights, patents or other Intellectual Property that such Person reasonably
determines are not useful to its business.

5.5. Insurance. The Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such insurance, in respect of the
assets, properties and businesses of the Borrower and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Without
limiting the generality of the foregoing, the Borrower will maintain or cause to
be maintained (a) to the extent required by law flood insurance with respect to
each Flood Hazard Property that is located in a community that participates in
the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the Board of Governors, and (b) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons engaged in similar businesses. Each such policy of insurance shall
(i) name the Collateral Agent, on behalf of the Secured Parties, as an
additional insured thereunder as its interests may appear, (ii) in the case of
each casualty insurance policy, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to the Collateral Agent, that
names the Collateral Agent, on behalf of the Secured Parties, as the loss payee
thereunder and provide for at least thirty (30) days’ prior written notice to
the Collateral Agent of any modification or cancellation of such policy;
provided that, unless an Event of Default shall have occurred and be continuing,
the Collateral Agent shall turn over to

 

99



--------------------------------------------------------------------------------

the Borrower any amounts received by it as loss payee under any casualty
insurance maintained by the Borrower or its Subsidiaries, the disposition of
such amounts to be subject to the provisions of Section 2.14(b), and, unless an
Event of Default shall have occurred and be continuing, the Collateral Agent
agrees that the Borrower and/or the applicable Subsidiary shall have the sole
right to adjust or settle any claims under such insurance.

5.6. Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, keep proper books of record and accounts in which full,
true and correct entries in conformity in all material respects with GAAP shall
be made of all dealings and transactions in relation to its business and
activities. Each Credit Party will, and will cause each of its Subsidiaries to,
permit any authorized representatives designated by any Lender at the expense of
such Lender to visit and inspect any of the properties of any Credit Party and
any of its respective Subsidiaries, to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may reasonably be requested.

5.7. Lenders Meetings. The Borrower will, upon the request of the Administrative
Agent or the Requisite Lenders, participate in a meeting of the Administrative
Agent and Lenders once during each Fiscal Year to be held at the Borrower’s
corporate offices (or at such other location as may be agreed to by the Borrower
and the Administrative Agent) at such time as may be agreed to by the Borrower
and the Administrative Agent (the expense of conducting such meeting to be borne
by the Borrower, provided that each Person shall pay her or its travel expenses
and the fees and expenses of her or its advisors).

5.8. Compliance with Laws. Each Credit Party will comply, and shall cause each
of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), except in such instances in which (a) such requirement of
law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

5.9. Environmental.

(a) Environmental Disclosure. Provided that the Borrower shall not be required
to compromise in any way its attorney-client privilege, the Borrower will
deliver to the Administrative Agent and the Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of the Borrower or any of its
Subsidiaries or by independent consultants, governmental authorities or any
other Persons, with respect to significant environmental matters at any Facility
or with respect to any Environmental Claims;

 

100



--------------------------------------------------------------------------------

(ii) promptly upon an Authorized Officer obtaining knowledge thereof, written
notice describing in reasonable detail (1) any Release required to be reported
to any federal, state or local governmental or regulatory agency under any
applicable Environmental Laws unless the Borrower reasonably determines that the
total environmental costs arising out of such Release would not reasonably be
expected to have a Material Adverse Effect, (2) any remedial action taken by the
Borrower or any other Person in response to (A) any Hazardous Materials
Activities the existence of which would reasonably be expected to result in one
or more Environmental Claims having, individually or in the aggregate, a
Material Adverse Effect, or (B) any Environmental Claims that, individually or
in the aggregate, would reasonably be expected to result in a Material Adverse
Effect, and (3) the Borrower’s discovery of any occurrence or condition on any
real property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws;

(iii) as soon as practicable following the sending or receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect, (2) any material Release required to be reported to any federal,
state or local governmental or regulatory agency, and (3) any request for
information from any governmental agency that suggests such agency is
investigating whether the Borrower or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity;

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by the Borrower or any of its
Subsidiaries that would reasonably be expected to (A) expose the Borrower or any
of its Subsidiaries to, or result in, Environmental Claims that would reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (B) affect the ability of the Borrower or any of its Subsidiaries to maintain
in full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by the Borrower or any of its Subsidiaries to modify current
operations in a manner that would reasonably be expected to subject the Borrower
or any of its Subsidiaries to any additional material obligations or
requirements under any Environmental Laws; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.9(a).

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

101



--------------------------------------------------------------------------------

5.10. Subsidiaries.

(a) Unless such Person qualifies as an Excluded Subsidiary, in the event that
any Person becomes a Domestic Subsidiary of the Borrower:

(i) the Borrower shall promptly cause such Subsidiary to become a Guarantor
hereunder and a Grantor under the Pledge and Security Agreement by executing and
delivering to the Administrative Agent and the Collateral Agent a Counterpart
Agreement; and

(ii) the Borrower and such Subsidiary shall take all such actions and execute
and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements and certificates as are similar to those described in
Sections 3.2(b), 3.2(j)(i) and 3.2(j)(iii) hereof and Section 3.1(i) of the
Existing Credit Agreement;

provided that, to the extent Third Wave or any of its Subsidiaries (to the
extent such Subsidiary does not constitute an Excluded Subsidiary) is required
pursuant to the provisions of Section 4.3(d) of the Pledge and Security
Agreement to perfect in any Foreign Jurisdiction the grant of its Lien in favor
of the Collateral Agent, for the benefit of the Secured Parties, in any
Intellectual Property owned by or licensed to Third Wave or any of its
Subsidiaries as of the Restatement Date, such perfection actions shall not be
required to be taken until the later of (x) ten (10) Business Days after the
Third Wave Merger Effective Date and (y) ninety (90) days after the Restatement
Date.

(b) Unless such Person is an Immaterial Foreign Subsidiary or an Excluded
Foreign Subsidiary, in the event that any Person is or becomes a First-Tier
Foreign Subsidiary:

(i) the Borrower shall deliver all such documents, instruments, agreements, and
certificates as are similar to those described in Section 3.2(b); and

(ii) the Borrower and such Subsidiary shall take all of the actions referred to
in Section 3.1(i)(i) of the Existing Credit Agreement, necessary to grant and to
perfect a First Priority Lien in favor of the Collateral Agent, for the benefit
of the Secured Parties, under the Pledge and Security Agreement in 65% of the
Equity Interests of such First-Tier Foreign Subsidiary.

(c) (i) With respect to any Person that becomes a Subsidiary of the Borrower,
the Borrower shall promptly send to the Administrative Agent written notice
setting forth with respect to such Person (x) the date on which such Person
became a Subsidiary of the Borrower, and (y) all of the data required to be set
forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of the Borrower,
and such written notice shall be deemed to supplement Schedules 4.1 and 4.2 for
all purposes hereof. (ii) The Borrower hereby gives notice to the Administrative
Agent that, upon the satisfaction of the Third Wave Condition, each of Third
Wave Agbio, Inc., a Delaware corporation, and Third Wave Japan, Inc., an entity
organized in Japan (together, the “Third Wave Subsidiaries”) shall automatically
become, without any

 

102



--------------------------------------------------------------------------------

further action by any other Person, Subsidiaries of the Borrower. All of the
data required to be set forth on Schedules 4.1 and 4.2 in respect of the Third
Wave Subsidiaries have been included on such Schedules as of the Restatement
Date.

(d) Notwithstanding anything in this Section 5.10 to the contrary, the Third
Wave Exception shall apply until the Third Wave Condition is satisfied.

5.11. Additional Material Real Estate Assets. In the event that any Credit Party
other than a Foreign Subsidiary acquires a Material Real Estate Asset or a Real
Estate Asset owned or leased on the Restatement Date becomes a Material Real
Estate Asset and such interest has not otherwise been made subject to the Lien
of the Collateral Documents in favor of the Collateral Agent, for the benefit of
the Secured Parties, then such Credit Party shall promptly take all such actions
and execute and deliver, or cause to be executed and delivered, all such
Mortgages, documents, instruments, agreements, opinions and certificates similar
to those described in Section 3.1(h) of the Existing Credit Agreement with
respect to each such Material Real Estate Asset that the Collateral Agent shall
reasonably request to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority Lien in such Material Real Estate
Assets; provided that no such Lien shall be required to be granted as
contemplated by this Section 5.11 on any owned Real Estate Asset or fixtures the
acquisition of which is financed, or is to be financed in whole or in part
through the incurrence of Indebtedness permitted by Section 6.1(r) or
Section 6.10, until such Indebtedness is repaid in full (without giving effect
to any refinancing thereof) or, as the case may be, the Borrower determines not
to proceed with such financing or refinancing. In addition to the foregoing, the
Borrower shall, at the request of the Collateral Agent, deliver, from time to
time, to the Collateral Agent such appraisals as are required by law or
regulation of Real Estate Assets with respect to which the Collateral Agent has
been granted a Lien. Notwithstanding anything in this Section to the contrary,
Third Wave shall not be required to execute or deliver a Mortgage in respect of
the Third Wave Leasehold Facility.

5.12. Interest Rate Protection. No later than eighteen (18) months following the
Closing Date and at all times thereafter until the third anniversary of the
Closing Date, the Borrower shall obtain and cause to be maintained protection
against fluctuations in interest rates pursuant to one or more Interest Rate
Agreements in form and substance reasonably satisfactory to the Administrative
Agent, to the extent necessary to ensure that no less than 50% of the aggregate
principal amount of the total Indebtedness for borrowed money of the Borrower
and its Subsidiaries then outstanding is either (i) subject to such Interest
Rate Agreements or (ii) Indebtedness that bears interest at a fixed rate.

5.13. Further Assurances.

(a) At any time or from time to time upon the request of the Administrative
Agent, each Credit Party will, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as the
Administrative Agent or the Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents. In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as the
Administrative Agent or the Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by each Domestic Subsidiary
that is

 

103



--------------------------------------------------------------------------------

not an Excluded Subsidiary and are secured by substantially all of the assets of
the Borrower and its Subsidiaries and all of the outstanding Equity Interests of
the Borrower and its Subsidiaries, subject, in each case, to the provisions set
forth herein, in the Pledge and Security Agreement and the other Credit
Documents.

(b) If, at any time and from time to time after the Restatement Date, any
Domestic Subsidiary that is not a Credit Party, together with all other
Immaterial Domestic Subsidiaries, (i) has assets comprising more than 2% of
Total Assets on the last day of the most recent Fiscal Quarter or Fiscal Year
for which financial statements are required to be delivered pursuant to this
Agreement or (ii) contributes more than 2% of the Consolidated Adjusted EBITDA
for the period of four Fiscal Quarters ending on the last day of the Fiscal
Quarter or Fiscal Year most recently ended for which financial statements are
required to be delivered pursuant to this Agreement, then the Borrower shall,
not later than 30 days after the date by which financial statements for such
Fiscal Quarter or Fiscal Year are required to be delivered pursuant to this
Agreement, cause one or more Domestic Subsidiaries to become Credit Parties such
that the conditions contained in clauses (i) and (ii) of this Section 5.13(b)
cease to be true. Notwithstanding anything in this Section to the contrary, the
Third Wave Exception shall apply until the Third Wave Condition is satisfied.

(c) If, at any time and from time to time after the Restatement Date, any
Foreign Subsidiary of the Borrower that is not a Credit Party, (i) together with
all other Foreign Subsidiaries organized in the same Foreign Jurisdiction as
such Foreign Subsidiary, (x) have consolidated assets comprising in the
aggregate more than 5% of Total Assets on the last day of the most recent Fiscal
Quarter or Fiscal Year for which financial statements are required to be
delivered pursuant to this Agreement or (y) contribute in the aggregate more
than 5% of Consolidated Adjusted EBITDA for the period of four Fiscal Quarters
ending on the last day of the Fiscal Quarter or Fiscal Year most recently ended
for which financial statements are required to be delivered pursuant to this
Agreement, or, (ii) together with all other Foreign Subsidiaries, (x) have
consolidated assets comprising in the aggregate more than 15% of Total Assets on
the last day of the most recent Fiscal Quarter or Fiscal Year for which
financial statements are required to be delivered pursuant to this Agreement or
(y) contribute in the aggregate more than 15% of the Consolidated Adjusted
EBITDA for the period of four Fiscal Quarters ending as of the last day of the
Fiscal Quarter or Fiscal Year most recently ended for which financial statements
are required to be delivered pursuant to this Agreement, then the Borrower
shall, not later than 90 days after the date by which financial statements for
such Fiscal Quarter or Fiscal Year are required to be delivered pursuant to this
Agreement, cause one or more such Foreign Subsidiaries to become Credit Parties
(notwithstanding that such Subsidiary may, individually, be an Immaterial
Foreign Subsidiary) such that the conditions contained in clauses (i) and
(ii) of this Section 5.13(c) cease to be true; provided, that the time for
compliance therewith may be extended with the consent of the Administrative
Agent for an additional 90 day period in order to provide equivalent credit
support with a view toward minimizing the tax consequences to the Borrower
thereof. Notwithstanding anything in this Section 5.13 to the contrary, the
Third Wave Exception shall apply until the Third Wave Condition is satisfied.

 

104



--------------------------------------------------------------------------------

5.14. Third Wave Merger.

(a) The Borrower shall cause the Third Wave Merger to occur pursuant to the
terms of the Third Wave Merger Agreement.

(b) Promptly following the consummation of the Third Wave Merger, Third Wave
Offer Subsidiary, being the surviving corporation in such merger, will (i) cause
the Third Wave Shares to be delisted from the Nasdaq Global Select Market and
deregistered under the Exchange Act and (ii) withdraw all registration
statements filed pursuant to the Securities Act in respect of the Third Wave
Shares.

(c) On or before the Third Wave Merger Effective Date, the Borrower shall have
used, or shall have caused Third Wave to use, commercially reasonable efforts to
deliver in respect of the Third Wave Leasehold Facility a Landlord Personal
Property Collateral Access Agreement executed by Third Wave and the landlord of
the Third Wave Leasehold Facility.

(d) Upon the consummation of the Third Wave Merger, the Borrower shall cause
each of Third Wave and its Subsidiaries to (i) become a Guarantor hereunder and
a Grantor under the Pledge and Security Agreement and (ii) satisfy all of the
obligations of a Credit Party under Section 5.10, 5.11 or 5.13, subject to the
exceptions (if any) contained therein.

(e) Such of the Third Wave Obligations as are required by the terms of
Section 5.16 to be discharged on or before the Third Wave Merger Effective Date
shall have been discharged on or before the Third Wave Merger Effective Date on
terms satisfactory to the Administrative Agent.

5.15. Miscellaneous Covenants. Unless otherwise consented to by the
Administrative Agent:

(a) Maintenance of Ratings. At all times, the Borrower shall use commercially
reasonable efforts to maintain ratings issued by Moody’s and S&P with respect to
its senior secured debt.

(b) Cash Management Systems. The cash management systems of the Borrower and its
Subsidiaries are acceptable in form to the Administrative Agent. The Borrower
and its Subsidiaries shall not materially change these systems unless such
change is reasonably acceptable to the Administrative Agent.

5.16. Discharge of Third Wave Obligations.

(a) The Borrower (i) shall have made, or shall have caused Third Wave to have
made, payment in full of all extensions of credit made under the Third Wave
Facility Agreement; (ii) shall have terminated, or shall have caused Third Wave
to have terminated, any commitments to lend or make any other extensions of
credit under the Third Wave Facility Agreement; and (iii) shall have delivered,
or shall have caused Third Wave to have delivered, to the Administrative Agent
all documents or instruments necessary to release all Liens securing the
obligations of Third Wave or any of its subsidiaries under the Third Wave
Facility Agreement, in each case, no later than the earlier of (x) the due date
for the payment of such extensions of credit pursuant to the demand therefor
made by the Third Wave Facility Lenders on or after the Restatement Date and
(y) the Third Wave Merger Effective Date, all on terms satisfactory to the
Administrative Agent.

 

105



--------------------------------------------------------------------------------

(b) The Borrower shall have, or shall have caused Third Wave to have taken all
action reasonably necessary to facilitate the conversion or redemption of the
Third Wave Convertible Note on the Third Wave Merger Effective Date; provided
that to the extent the Third Wave Convertible Note shall not have been converted
or redeemed on or before the Third Wave Merger Effective Date, an amount that
does not exceed the lesser of (i) $25,000,000 and (ii) the sum of the
outstanding principal amount of and interest due on the Third Wave Convertible
Note as of the Third Wave Merger Effective Date shall be deposited and
maintained in the Third Wave Convertible Note Escrow Account, with such funds to
be used solely to convert or redeem the Third Wave Convertible Note if tendered
for conversion or redemption after the Third Wave Merger Effective Date;
provided, further, that to the extent the Third Wave Convertible Note is not
converted or redeemed within thirty (30) days after the Third Wave Merger
Effective Date, the Borrower shall be permitted to withdraw such funds from the
Third Wave Convertible Note Escrow Account and use such funds for the purposes
set forth in Section 2.6. For the avoidance of doubt, it is acknowledged that
whether or not the Third Wave Convertible Note shall be required to be
refinanced is governed by the terms of the Third Wave Convertible Note.

(c) Promptly and in any event no later than two (2) Business Days immediately
succeeding the Restatement Date, the Borrower shall have paid, or shall have
caused Third Wave to have paid, the Third Wave Warrant Redemption Price under
each Third Wave Warrant, the holder of which has required Third Wave to redeem
such Third Wave Warrant in accordance with the terms thereof, whereupon each
such Third Wave Warrant will be redeemed in full and the obligations of Third
Wave thereunder shall thereupon no longer have any further force or effect.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.

 

106



--------------------------------------------------------------------------------

6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Guarantor to the Borrower or to any other Guarantor, or
of the Borrower to any Guarantor; provided, (i) all such Indebtedness shall be
evidenced by the Intercompany Note, which shall be subject to a First Priority
Lien pursuant to the Pledge and Security Agreement, (ii) all such Indebtedness
shall be unsecured and subordinated in right of payment to the payment in full
of the Obligations pursuant to the terms of the Intercompany Note, and (iii) any
payment by any such Guarantor under any guaranty of the Obligations shall result
in a pro tanto reduction of the amount of any Indebtedness owed by such
Subsidiary to the Borrower or to any of its Subsidiaries for whose benefit such
payment is made;

(c) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(d) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(e) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries (other than, in each such case, the obligations of Persons to whom
transfers have been made or licenses granted pursuant to Section 6.8(i));

(f) Indebtedness incurred by the Borrower or any of its Subsidiaries arising
from bonds or otherwise in connection with the settlement or appeal of any of
those certain Adverse Proceedings listed in Schedule 4.11 or from agreements
providing for indemnification, adjustment of purchase price or similar
obligations (including the Agilent Deferred Payment Obligations and other
Indebtedness consisting of the deferred purchase price of property or services
acquired in a Permitted Acquisition or Prior Acquisition), or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
the Borrower or any such Subsidiary pursuant to such agreements, in connection
with Permitted Acquisitions or permitted dispositions of any business, assets or
Subsidiary of the Borrower or any of its Subsidiaries;

(g) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by the Borrower or any of its Subsidiaries, in each case after
the Closing Date as the result of a Permitted Acquisition, in an aggregate
amount not to exceed $50,000,000 at any one time outstanding, provided that
(x) such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
anticipation thereof and (y) such Indebtedness is not guaranteed in any respect
by the Borrower or any Subsidiary (other than by any such person that so becomes
a Subsidiary), and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i)

 

107



--------------------------------------------------------------------------------

above, provided, that (1) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension, (2) the direct and contingent
obligors with respect to such Indebtedness are not changed and (3) such
Indebtedness shall not be secured by any assets other than the assets securing
the Indebtedness being renewed, extended or refinanced and the proceeds of such
asset or supporting obligations in connection therewith;

(h) guaranties by the Borrower of Indebtedness of a Guarantor or guaranties by a
Guarantor of Indebtedness of the Borrower or another Guarantor with respect, in
each case, to Indebtedness otherwise permitted to be incurred pursuant to this
Section 6.1; provided, that if the Indebtedness that is being guarantied is
unsecured and/or subordinated to the Obligations, the guaranty shall also be
unsecured and/or subordinated to the Obligations;

(i) Indebtedness described in Schedule 6.1, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not materially
less favorable to the obligor thereon or to the Lenders than the Indebtedness
being refinanced or extended, and the average life to maturity thereof is
greater than or equal to that of the Indebtedness being refinanced or extended;
provided, such Indebtedness permitted under the immediately preceding clause
(i) or (ii) above shall not (A) include Indebtedness of an obligor that was not
an obligor with respect to the Indebtedness being extended, renewed or
refinanced, (B) exceed in a principal amount the Indebtedness being renewed,
extended or refinanced or (C) be incurred, created or assumed if any Default or
Event of Default has occurred and is continuing or would result therefrom;

(j) Indebtedness (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Hedge Agreements, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view,” and
(ii) such Hedge Agreement does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(k) Indebtedness of any Immaterial Foreign Subsidiary or Excluded Foreign
Subsidiary to any other Immaterial Foreign Subsidiary, so long as the obligee is
not a Guarantor (provided that Indebtedness of any Excluded Foreign Subsidiary
shall be limited to such bona fide costs and expenses as are actually incurred
in connection with its winding-down or dissolution);

(l) the Hologic Convertible Notes;

(m) Indebtedness of the Borrower or its Subsidiaries in respect of those certain
capitalized leases set forth on Schedule 6.1 in connection with the
manufacturing facilities located in Marlborough, Massachusetts and Alajuela,
Costa Rica and the Third Wave Leasehold Facility;

 

108



--------------------------------------------------------------------------------

(n) unsecured Indebtedness of the Borrower (including Indebtedness convertible
into equity of the Borrower) that is (i) issued on terms customary at the time
for senior unsecured debt securities issued in a public offering or a Rule 144A
offering, (ii) matures after, and does not require any scheduled amortization or
other scheduled or mandatory payments of principal or first scheduled put right
prior to, the date which is at least 120 days after the latest maturity date of
the Term Loans (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirement of
clause (iii) hereof), (iii) has terms and conditions (other than interest rate
and redemption premiums) that, taken as a whole, are not materially less
favorable to the Borrower than the terms and conditions customary at the time
for senior unsecured debt securities issued in a public offering or a Rule 144A
offering and (iv) is incurred by the Borrower; provided that (1) both
immediately prior and after giving effect to the incurrence thereof, (x) no
Default or Event of Default shall exist or result therefrom and (y) the Borrower
will be in compliance, on a pro forma basis after giving effect to the
incurrence of such Indebtedness and the application of the proceeds thereof in
accordance with the terms and conditions hereof, with the covenants set forth in
Section 6.7 and (2) the proceeds thereof shall be used either (A) to prepay Term
Loans or (B) in the event the Acquisition Condition is satisfied, to make
Permitted Acquisitions; provided further that a certificate of an Authorized
Officer delivered to the Administrative Agent at least 10 days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirements of this clause
(n) shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within 5 days of receipt of such certificate that it disagrees with such
determination;

(o) Subordinated Indebtedness (including Indebtedness convertible into equity of
the Borrower) that is (i) subordinated to the Obligations on terms customary at
the time for subordinated debt securities issued in a public offering or a Rule
144A offering, (ii) matures after, and does not require any scheduled
amortization or other scheduled or mandatory payments of principal or first
scheduled put right prior to, the date which is at least 120 days after the
latest maturity date of the Term Loans (it being understood that such
Indebtedness may have mandatory prepayment, repurchase or redemption provisions
satisfying the requirement of clause (iii) hereof), (iii) has terms and
conditions (other than interest rate, redemption premiums and subordination
terms), taken as a whole, that are not materially less favorable to the Borrower
as the terms and conditions customary at the time for subordinated debt
securities issued in a public offering or a Rule 144A offering and (iv) is
incurred by the Borrower; provided that (1) both immediately prior and after
giving effect to the incurrence thereof, (x) no Default or Event of Default
shall exist or result therefrom and (y) the Borrower will be in compliance, on a
pro forma basis after giving effect to the incurrence of such Indebtedness and
the application of the proceeds thereof in accordance with the terms and
conditions hereof, with the covenants set forth in Section 6.7 and (2) the
proceeds thereof may be used for the general corporate purposes of the Borrower
and its Subsidiaries to the extent permitted by this Agreement; provided further
that a certificate of an Authorized Officer delivered to the Administrative
Agent at least 10 days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions

 

109



--------------------------------------------------------------------------------

satisfy the requirements of this clause (o) shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within 5 days of receipt of such
certificate that it disagrees with such determination;

(p) Indebtedness of any Foreign Subsidiary to Persons other than a Credit Party
in an aggregate amount not to exceed at any time $40,000,000;

(q) Indebtedness of a Foreign Subsidiary (other than an Immaterial Foreign
Subsidiary or an Excluded Foreign Subsidiary) to a Credit Party; provided that
the aggregate amount of all such Indebtedness permitted by this clause (q) when
aggregated with all Investments by any Credit Party in any Foreign Subsidiary
permitted under Section 6.6(m) shall not exceed $50,000,000 at any time;

(r) Indebtedness of the Borrower and any of its Subsidiaries incurred to finance
or refinance the acquisition, leasing, construction or improvement of fixed or
capital assets (whether pursuant to a loan, a Capital Lease or otherwise)
otherwise permitted pursuant to this Agreement, and any other Capital Leases and
purchase money Indebtedness, in an aggregate principal amount not exceeding in
the aggregate as to the Borrower and its Subsidiaries $25,000,000 at any one
time outstanding, that such amount shall be increased by an amount equal to
$10,000,000 on each anniversary of the Closing Date, so long as no Default or
Event of Default shall have occurred and be continuing on any date on which such
amount is to be increased;

(s) Indebtedness evidenced by the Third Wave Convertible Note, subject to the
discharge requirements of the Borrower and Third Wave pursuant to Section 5.16;

(t) Indebtedness evidenced by the Third Wave Rights Agreement;

(u) Indebtedness evidenced by the Third Wave Facility Agreement, subject to the
discharge requirements of the Borrower and Third Wave pursuant to Section 5.16;

(v) Indebtedness evidenced by the Third Wave Warrants, subject to the discharge
requirements of the Borrower and Third Wave pursuant to Section 5.16; and

(w) other unsecured Indebtedness of the Borrower and its Subsidiaries in an
aggregate amount not to exceed $50,000,000 outstanding at any time (including,
without limitation, any intercompany Indebtedness owed by Third Wave to the
Borrower, the proceeds of which are used to make payments of principal,
interest, fees or any other amounts payable under the Third Wave Facility
Agreement, in an amount not to exceed $5,000,000, which Indebtedness may,
notwithstanding any other provision set forth herein, be cancelled upon the
consummation of the Third Wave Merger).

6.2. Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of the Borrower or any of
its Subsidiaries, whether now owned or hereafter acquired, created or licensed,
or any income, profits or royalties therefrom, or file or permit the filing of,
or

 

110



--------------------------------------------------------------------------------

permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income, profits or royalties
under the UCC of any State or under any similar recording or notice statute or
under any applicable intellectual property laws, rules or procedures, except:

(a) Liens in favor of the Collateral Agent for the benefit of the Secured
Parties granted pursuant to any Credit Document;

(b) Liens for Taxes not yet due or for Taxes if obligations with respect to such
Taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or ERISA or a violation of Section 436 pf the Internal
Revenue Code), in each case incurred in the ordinary course of business (i) for
amounts not yet more than 30 days overdue or (ii) for amounts that are more than
30 days overdue and that (in the case of any such amounts overdue for a period
in excess of 30 days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

111



--------------------------------------------------------------------------------

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) Liens consisting of the licensing out by the Borrower and its Subsidiaries
of Intellectual Property rights in transactions permitted by Section 6.8(h);

(l) Liens described in Schedule 6.2;

(m) Liens securing Indebtedness permitted pursuant to Section 6.1(g); provided,
any such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness and the proceeds of such asset or supporting obligations in
connection therewith;

(n) Liens securing Indebtedness permitted pursuant to Section 6.1(c), 6.1(d),
6.1(i), 6.1(k), 6.1(m), 6.1(q) or 6.1(r) or Section 6.8(i);

(o) Liens securing judgments for the payment of money not constituting an Event
of Default;

(p) Liens on property of a Foreign Subsidiary that secure Indebtedness of such
Foreign Subsidiary permitted under Section 6.1(p);

(q) three-way technology escrow agreements entered into in the ordinary course
of business using reputable escrow agents in connection with the license,
development and distribution agreements of the Borrower and its Subsidiaries,
pursuant to which Intellectual Property of the Borrower and its Subsidiaries, as
applicable, are placed in escrow for the benefit of the agreement party;
provided that (i) the escrowed technology is only released to the agreement
party upon the bankruptcy, cessation of business, repudiation of material
obligations or similar industry standard trigger events of the Borrower and its
Subsidiaries and (ii) upon such release, the agreement party’s use is limited to
its internal use only, consistent with the manner in which the technology was
used by the Borrower and/or its Subsidiaries on behalf on the agreement party
prior to the technology’s release from escrow;

(r) Liens on the Intellectual Property purchased as part of the Agilent
Acquisition to the extent securing the Agilent Deferred Payment Obligations; and

(s) other Liens on assets other than the Collateral securing Indebtedness in an
aggregate amount not to exceed $5,000,000 at any time outstanding.

6.3. No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale,
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) and (c) restrictions identified on Schedule 6.3 or in
connection with Permitted Acquisitions only to the extent such restrictions are
permitted under Section 6.1(g), no Credit Party nor any of its Subsidiaries
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired, to secure the Obligations.

 

112



--------------------------------------------------------------------------------

6.4. Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment, except (a) so long as no Default or Event of Default shall have
occurred and be continuing or shall be caused thereby, the Borrower may make
regularly scheduled payments of interest in respect of Senior Unsecured
Indebtedness in accordance with the terms of, and only to the extent required
by, the indenture or other agreement pursuant to which any such Indebtedness was
issued, (b) the Borrower may make cash payments in connection with conversions
pursuant to the terms of the Hologic Convertible Notes or other convertible
Indebtedness issued as permitted by Section 6.1(n) so long as (i) no Default or
Event of Default shall have occurred and be continuing or shall be caused
thereby and (ii) the Borrower shall have delivered to the Administrative Agent a
compliance certificate signed by an Authorized Officer demonstrating compliance
with the financial covenants hereunder and a Minimum Liquidity of not less than
$100,000,000, in each case, after giving effect to the subject Restricted Junior
Payment and reaffirming that the representations and warranties made hereunder
are true and complete in all material respects as of such date, (c) so long as
no Default or Event of Default shall have occurred and be continuing or shall be
caused thereby, the Borrower may make regularly scheduled payments of interest
in respect of any Subordinated Indebtedness permitted hereby in accordance with
the terms of, and only to the extent required by, and subject to the
subordination provisions contained in, the indenture or other agreement pursuant
to which such Subordinated Indebtedness was issued, (d) so long as no Default or
Event of Default shall have occurred and be continuing or shall be caused
thereby, the Borrower may repurchase, redeem or otherwise acquire or retire for
value any Equity Interests of the Borrower or any of its Subsidiaries held by
any current or former officer, director, consultant or employee of the Borrower
or any of its Subsidiaries, or his or her estate, spouse, former spouse, or
family member (or pay principal or interest on any Indebtedness issued in
connection with such repurchase, redemption or other acquisition) pursuant to
any equity subscription agreement, stock option agreement, shareholders’
agreement or similar agreement or benefit plan of any kind, (e) the Borrower and
its Subsidiaries may repurchase Equity Interests which repurchase is deemed to
occur upon any “cashless” exercise of stock options, warrants or other
convertible securities, (f) so long as no Default or Event of Default shall have
occurred and be continuing or shall be caused thereby, the Borrower and its
Subsidiaries may perform their obligations to support the price per share of the
Borrower common stock in respect of price protection agreements entered into
with sellers under Prior Acquisitions and Permitted Acquisitions, (g) the
Borrower may make payments pursuant to the terms of Indebtedness incurred in
connection with the settlement of Adverse Proceedings listed on Schedule 4.11,
(h) Equity Interests surrendered to the Borrower or its Subsidiaries in
connection with any indemnification or withholding obligation, (i) the Borrower
may make cash payments in the form of cash settlements with respect to the
Spread Overlay Agreements in accordance with the terms thereof, and only to the
extent required thereby, so long as the Borrower receives contemporaneously with
or within ninety (90) days preceding such distribution aggregate cash payments
in connection with such Spread Overlay Agreements of not less than the amount of
such distribution and (j) as set forth on Schedule 6.4 hereof.

 

113



--------------------------------------------------------------------------------

6.5. Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of the
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by the Borrower or any other Subsidiary of
the Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
the Borrower or any other Subsidiary of the Borrower, (c) make loans or advances
to the Borrower or any other Subsidiary of the Borrower, or (d) transfer, lease
or license any of its property or assets to the Borrower or any other Subsidiary
of the Borrower other than restrictions (i) in agreements evidencing
Indebtedness permitted by Section 6.1(g) that impose restrictions on the
property so acquired, (ii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, (iii) that are or were created by virtue of any transfer of, agreement
to transfer or option or right with respect to any property, assets or Equity
Interests not otherwise prohibited under this Agreement or (iv) described on
Schedule 6.5.

6.6. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents;

(b)(i) equity Investments owned as of or made prior to the Closing Date in any
Subsidiary and Investments made after the Closing Date in the Borrower, any
wholly-owned Massachusetts securities corporation, and any Guarantor of the
Borrower and (ii) Investments owned as of or made prior to the Third Wave Merger
Effective Date in Third Wave and/or any of its Subsidiaries;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business of the Borrower and its Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.1(b) and/or
6.1(w);

(e) Investments made by any Foreign Subsidiary that is not a Guarantor in
another Foreign Subsidiary that is not an Immaterial Foreign Subsidiary or an
Excluded Foreign Subsidiary; provided that the amount of such Investments, when
combined with (x) the Indebtedness created, incurred or assumed pursuant to
Section 6.1(p) does not exceed $40,000,000 at any time and (y) the Indebtedness
created, incurred or assumed pursuant to Section 6.1(w) does not exceed
$50,000,000 at any time;

(f) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

 

114



--------------------------------------------------------------------------------

(g) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

(h) Investments representing non-cash consideration received by the Borrower or
any of its Subsidiaries in connection with any Asset Sale effected in accordance
with Sections 6.8(c) and 6.8(g), provided that any such non-cash consideration
received by the Borrower or any other Credit Party is pledged to the Collateral
Agent for the benefit of the Secured Parties pursuant to the Collateral
Documents;

(i) Investments by the Borrower or any of its Subsidiaries in a Person in an
aggregate amount not to exceed at any time an amount equal to $25,000,000;
provided that such amount shall be increased by an amount equal to $5,000,000 on
each anniversary of the Closing Date, so long as no Default or Event of Default
shall have occurred and be continuing on any date on which such amount is to be
increased;

(j) loans and advances to employees and directors of the Borrower and its
Subsidiaries made in the ordinary course of business in an aggregate principal
amount not to exceed $5,000,000 at any time outstanding in the aggregate;

(k) Permitted Acquisitions permitted pursuant to Section 6.8;

(l) Investments described in Schedule 6.6(l) in an aggregate amount not to
exceed $15,000,000 at any time and any modification, replacement, renewal or
extension thereof so long as the amount of such Investment is not increased
thereby other than as otherwise permitted by this Section 6.6;

(m) other Investments in Subsidiaries (other than Guarantors) in an aggregate
amount not to exceed at any time $50,000,000, provided that the aggregate amount
of such Investments permitted by this clause (m) when aggregated with all
Indebtedness of such Subsidiaries permitted under Section 6.1(q) shall not
exceed $50,000,000 at any time;

(n) the Spread Overlay Agreements to the extent constituting an Investment;

(o) Investments made by a Massachusetts securities corporation as permitted by
Section 6.16;

(p) all Investments existing or arising under any Hedge Agreement, provided that
(i) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view,” and
(ii) such Hedge Agreement does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(q) Investments described in Schedule 6.6(q); and

 

115



--------------------------------------------------------------------------------

(r) Investments permitted pursuant to Section 6.8(i).

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment that results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4.

6.7. Financial Covenants.

(a) Interest Coverage Ratio. The Borrower shall not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending with the last Saturday in September 2008, to be less than the
correlative ratio indicated:

 

Fiscal Quarter

   Interest Coverage Ratio

September 27, 2008

   2.250:1.00

December 27, 2008

   2.250:1.00

March 28, 2009

   2.375:1.00

June 27, 2009

   2.375:1.00

September 26, 2009

   2.500:1.00

December 26, 2009

   2.500:1.00

March 27, 2010

   2.625:1.00

June 26, 2010

   2.625:1.00

September 25, 2010 and thereafter

   2.750:1.00

(b) Leverage Ratio. The Borrower shall not permit the Leverage Ratio as of the
last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending with
the last Saturday in September 2008, to exceed the correlative ratio indicated:

 

Fiscal Quarter

   Leverage Ratio

September 27, 2008

   5.50:1.00

December 27, 2008

   5.25:1.00

March 28, 2009

   4.25:1.00

June 27, 2009

   4.00:1.00

September 26, 2009

   3.75:1.00

December 26, 2009

   3.50:1.00

March 27, 2010

   3.25:1.00

June 26, 2010

   3.25:1.00

September 25, 2010 and thereafter

   3.00:1.00

 

116



--------------------------------------------------------------------------------

(c) Certain Calculations. With respect to any period during which a Permitted
Acquisition, an Asset Sale or any prepayments of the Term Loans under
Section 2.13 or 2.14 hereof has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
this Section 6.7, Consolidated Adjusted EBITDA and the components of Adjusted
Consolidated Interest Expense shall be calculated with respect to such period on
a pro forma basis (in accordance with Regulation S-X under the Securities Act or
as otherwise reasonably satisfactory to the Administrative Agent, but in any
case such pro forma adjustments shall be certified by the chief financial
officer of the Borrower) using historical financial statements or other
financial data reasonably acceptable to the Administrative Agent of any business
so acquired or to be acquired or sold or to be sold and the consolidated
financial statements of the Borrower and its Subsidiaries which shall be
reformulated as if such Subject Transaction, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans during such period); provided that, for the purpose of
calculating Consolidated Net Income or Consolidated Adjusted EBITDA included in
the definition of Consolidated Excess Cash Flow in connection with any such
Subject Transaction, the Third Wave Acquisition, the Third Wave Merger or any
acquisition completed prior to the Restatement Date, the income (or loss) of any
Person or business accrued prior to the date it becomes a Subsidiary of the
Borrower, shall not be included.

6.8. Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or license,
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, created, leased or licensed, or acquire
by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and Capital Expenditures in the ordinary
course of business) the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:

(a)(i) any Subsidiary of the Borrower may be merged with or into the Borrower or
any Guarantor, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to the
Borrower or any Guarantor; provided, in the case of such a merger, the Borrower
or such Guarantor, as applicable shall be the continuing or surviving Person;
(ii) any Massachusetts securities corporation may be merged with or into any
other Massachusetts securities corporation, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to any other Massachusetts securities corporation;
and (iii) any Foreign Subsidiary may be merged with or into any other Foreign
Subsidiary (provided that (x) the surviving entity shall not be an Excluded
Foreign Subsidiary and (y) the surviving entity shall be in compliance with
Sections 5.10(b) and 5.10(c), as applicable, as of the date such merger is
consummated, without giving effect to any grace

 

117



--------------------------------------------------------------------------------

periods contained therein or referenced thereby), or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to any other Foreign Subsidiary (other than an
Excluded Foreign Subsidiary);

(b) sales or other dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds) (i) are
less than $25,000,000 with respect to any single Asset Sale or series of related
Asset Sales during any Fiscal Year and (ii) when aggregated with the proceeds of
all other Asset Sales made within the same Fiscal Year, are less than
$50,000,000; provided (1) the consideration received for such assets shall be in
an amount at least equal to the fair market value thereof (determined in good
faith by the board of directors of the Borrower (or similar governing body)),
(2) no less than 70% thereof shall be paid in Cash, and (3) the Net Asset Sale
Proceeds thereof shall be applied as required by Section 2.14(a);

(d) disposals of obsolete, worn out or surplus property;

(e) Permitted Acquisitions;

(f) Investments made in accordance with Sections 6.4, 6.6 and 6.10;

(g) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under Section 6.8; provided that (i) at the time of such Disposition, no Default
or Event of Default shall have occurred and be continuing or shall result from
such Disposition, (ii) the Borrower will be in compliance, on a pro forma basis
after giving effect to such Disposition, with the financial covenants set forth
in Section 6.7, (iii) for any four consecutive Fiscal Quarter periods, the
aggregate of all property Disposed of in reliance on this clause (g) shall not
constitute assets generating more than $10,000,000 of Consolidated Adjusted
EBITDA for such period, as evidenced by a certificate of an Authorized Officer
in form satisfactory to the Administrative Agent delivered concurrently with
each such disposition, and (iv) the net proceeds thereof shall be calculated in
the same manner as Net Asset Sale Proceeds and shall be applied to prepayment of
the Obligations in accordance with Section 2.14(a), without regard to whether
such disposition is an Asset Sale and provided that such proceeds shall not be
reinvested in the business of the Borrower and its Subsidiaries;

(h)(A) the abandonment of patents, trademarks or other Intellectual Property
that are, in the reasonable judgment of the Borrower, either no longer
economically practicable to maintain or no longer useful in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole,
(B) non-exclusive licensing of Intellectual Property (1) in the ordinary course
of business consistent with past practice, that does not, in any case, interfere
in any respect with the ordinary conduct of or materially detract from the value
of the business of the Borrower and the Subsidiaries or (2) listed separately
(or as part of a transaction listed) on Schedule 1.1A, (C) exclusive outbound
licenses of patents, copyrights, trademarks and other Intellectual Property
rights granted by the Borrower or any of its Subsidiaries that is listed
(separately or as part of a transaction listed) on Schedule 1.1A or that
otherwise does not

 

118



--------------------------------------------------------------------------------

constitute an Asset Sale, (D) non-exclusive outbound licenses for aggregate
consideration of less than $10,000,000 with respect to any transaction or series
of related transactions and less than $20,000,000 in the aggregate during any
Fiscal Year and (E) the exclusive and/or non-exclusive outbound license of
patents, copyrights, trademarks and other Intellectual Property rights granted
by the Borrower or any of its Subsidiaries otherwise permitted under this
Section 6.8 (including without limitation, as part of a Permitted Acquisition);
and

(i) with the consent of the Administrative Agent, the transfer or licensing of
any non-core technology, or the licensing of any technology for an application
not material to the business or operations of the Borrower and its Subsidiaries,
to any Person; provided that at the time of such transfer, no Default or Event
of Default shall have occurred and be continuing or shall result from such
transfer or such licensing and after giving effect to such transfer or such
licensing, the representations and warranties contained in Section 4.13 shall be
true and complete in all material respects as of the date of such transfer or
such licensing.

6.9. Disposal of Subsidiary Interests. Except as permitted by Section 5.2 or for
any sale of all of its interests in the Equity Interests of any of its
Subsidiaries in compliance with the provisions of Section 6.8, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, (a) directly or
indirectly sell, assign, pledge or otherwise encumber or dispose of any Equity
Interests of any of its Subsidiaries, except to qualify directors if required by
applicable law; or (b) permit any of its Subsidiaries directly or indirectly to
sell, assign, pledge or otherwise encumber or dispose of any Equity Interests of
any of its Subsidiaries, except to another Credit Party (subject to the
restrictions on such disposition otherwise imposed hereunder), or to qualify
directors if required by applicable law.

6.10. Sales and Lease-Backs. Except as set forth on Schedule 6.10, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which such Credit Party (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
Borrower or any of its Subsidiaries), or (b) intends to use for substantially
the same purpose as any other property which has been or is to be sold or
transferred by such Credit Party to any Person (other than the Borrower or any
of its Subsidiaries) in connection with such lease, unless (a) the Borrower
shall be in compliance, on a pro forma basis after giving effect to the
consummation of the Sale and Leaseback Transaction and the application of the
proceeds thereof, with the Leverage Ratio set forth in subsection 6.7,
recomputed as at the last day of the most recently ended Fiscal Quarter of the
Borrower for which the relevant information is available as if such Sale and
Leaseback Transaction had been consummated on the first day of the relevant
period for testing such compliance (such calculation to be made in a manner
reasonably satisfactory to the Administrative Agent and to be evidenced by a
certificate in form and substance reasonably satisfactory to the Administrative
Agent signed by an Authorized Officer of the Borrower and delivered to the
Administrative Agent (which shall promptly deliver copies to each Lender) at
least three (3) Business Days prior to the consummation of such Sale and
Leaseback Transaction), (b) the lease entered into by the Borrower or any of its
Subsidiaries in connection with such Sale and Leaseback Transaction is either
(i) a Capital Lease or (ii) a lease the payments under which will be treated as
an operating expense for purposes of determining Consolidated Adjusted EBITDA
and (c) an amount equal to 100% of the Net Cash Proceeds of such Sale and
Leaseback Transaction is applied in accordance with Section 2.14(a).

 

119



--------------------------------------------------------------------------------

6.11. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any material transaction (including the purchase, sale, lease
or exchange of any property or the rendering of any service) with any Affiliate
of the Borrower on terms that are less favorable to the Borrower or that
Subsidiary, as the case may be, than those that might be obtained at the time
from a Person who is not such a holder or Affiliate; provided, the foregoing
restriction shall not apply to (a) any transaction between the Borrower and any
Guarantor; (b) customary fees paid to members of the board of directors (or
similar governing body) of the Borrower and its Subsidiaries; (c) compensation
arrangements for officers and other employees of the Borrower and its
Subsidiaries entered into in the ordinary course of business; (d) transactions
described in Schedule 6.11; (e) the payment of transaction expenses in
connection with this Agreement; and (f) entering into, making payments pursuant
to and otherwise performing an indemnification and contribution agreement in
favor of any Person and each Person who is or becomes a director, officer, agent
or employee of the Borrower or any of its Subsidiaries, in respect of
liabilities (i) arising under the Securities Act, the Exchange Act and any other
applicable securities laws or otherwise, in connection with any offering of
securities by the Borrower, (ii) incurred to third parties for any action or
failure to act of the Borrower or any of its Subsidiaries, predecessors or
successors, (iii) arising out of the fact that any indemnitee was or is a
director, officer, agent or employee of the Borrower or any of its Subsidiaries,
or is or was serving at the request of any such corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or enterprise or (iv) to the fullest extent permitted by Delaware or other
applicable state law, arising out of any breach or alleged breach by such
indemnitee of his or her fiduciary duty as a director or officer of the Borrower
or any of its Subsidiaries.

For purposes of this Section 6.11, (A) any transaction with any Affiliate shall
be deemed to have satisfied the standard set forth in the first sentence hereof
if (i) such transaction is approved by a majority of the Disinterested Directors
of the board of directors of the Borrower or such Subsidiary, or (ii) in the
event that at the time of any such transaction, there are not Disinterested
Directors serving on the board of directors of the Borrower or such Subsidiary,
such transaction shall be approved by a nationally recognized expert with
expertise in appraising the terms and conditions of the type of transaction for
which approval is required, and (B) “Disinterested Director” shall mean, with
respect to any Person and transaction, a member of the board of directors of
such Person who does not have any material direct or indirect financial interest
in or with respect to such transaction.

6.12. Conduct of Business. From and after the Restatement Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party on the Restatement
Date including, without limitation, any medical, pharmaceutical, diagnostic or
other health oriented business and any businesses similar, related, ancillary or
incidental thereto or a reasonable extension, development or expansion thereof;
(ii) any other business acquired in connection with a Permitted Acquisition and
any businesses similar, related, ancillary or incidental thereto, or that is an
adjunct thereto (provided that the Administrative Agent consents to such adjunct
if material), or a reasonable extension, development or expansion thereof, and
(iii) such other lines of business as may be consented to by the Requisite
Lenders.

 

120



--------------------------------------------------------------------------------

6.13. Amendments or Waivers of Organizational Documents and Certain Related
Agreements. Except as contemplated by Section 3.2(d)(i), no Credit Party shall
nor shall it permit any of its Subsidiaries to, agree to any material amendment,
restatement, supplement or other modification to, or waiver of, any of its
Organizational Documents or any of its material rights under any Related
Agreement if such amendment, restatement, supplement, modification, or waiver
would have a Material Adverse Effect on the rights or remedies of the Lenders
under the Credit Documents or with respect to the Credit Parties, without in
each case obtaining the prior written consent of the Requisite Lenders to such
amendment, restatement, supplement or other modification or waiver.

6.14. Amendments or Waivers of with respect to Senior Unsecured Indebtedness and
Subordinated Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, amend or otherwise change the terms of any Senior Unsecured
Indebtedness or Subordinated Indebtedness, or make any payment consistent with
an amendment thereof or change thereto, if the effect of such amendment or
change is to increase the interest rate on such Senior Unsecured Indebtedness or
Subordinated Indebtedness, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions of such Senior Unsecured Indebtedness or
Subordinated Indebtedness (or of any guaranty thereof), or if the effect of such
amendment or change, together with all other amendments or changes made, is to
increase materially the obligations of the obligor thereunder or to confer any
additional rights on the holders of such Senior Unsecured Indebtedness or
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be adverse to any Credit Party or Lenders.

6.15. Fiscal Year. The Borrower shall not change its Fiscal Year-end for SEC
reporting purposes from the last Saturday in September.

6.16. Massachusetts Securities Corporation. Notwithstanding any other provision
of this Section 6, (a) no Credit Party shall permit any Subsidiary that is a
Massachusetts securities corporation to create, incur, assume or suffer to exist
any Liens or any Indebtedness, Dispose of any assets (other than (i) in
compliance with Section 6.8(a)(ii) or (ii) Dispositions to the Borrower or a
Subsidiary Guarantor or in connection with the sale and purchase of
Investments), make any Investments or engage in any other business operations,
other than Investments permitted by Section 6.6(a), in each case in accordance
with Massachusetts General Laws Chapter 63, § 38B and, in addition, (b) no
Credit Party shall permit any Subsidiary that is a Massachusetts securities
corporation to engage in any business other than (i) investing in assets and
securities of all kinds, including but not limited to debt securities and
securities sold in transactions originated by it or its manager and (ii) other
activities required by law to maintain tax advantaged status under Massachusetts
General Laws Chapter 63, § 38B.

 

121



--------------------------------------------------------------------------------

SECTION 7. GUARANTY

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to the Administrative Agent for the ratable benefit of the Beneficiaries the due
and punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the

 

122



--------------------------------------------------------------------------------

failure of the Borrower to pay any of the Guaranteed Obligations when and as the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon demand pay, or
cause to be paid, in Cash, to the Administrative Agent for the ratable benefit
of Beneficiaries, an amount equal to the sum of the unpaid principal amount of
all Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for the Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against the
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between the
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations;

 

123



--------------------------------------------------------------------------------

(ii) settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
the Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Credit Documents or any Hedge
Agreements; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or any Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the Hedge Agreements
or any agreement or instrument executed pursuant thereto, or of any other
guaranty or security for the Guaranteed Obligations, in each case whether or not
in accordance with the terms hereof or such Credit Document, such Hedge
Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedge Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of the Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any

 

124



--------------------------------------------------------------------------------

defenses, set-offs or counterclaims which the Borrower may allege or assert
against any Beneficiary in respect of the Guaranteed Obligations, including
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury; and (viii) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.

7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against the Borrower,
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from the Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of the Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in Section 7.4 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

7.6. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor hereby waives any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
the Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against the Borrower with

 

125



--------------------------------------------------------------------------------

respect to the Guaranteed Obligations, (b) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against the Borrower, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
the Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against the
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for the
Administrative Agent on behalf of the Beneficiaries and shall forthwith be paid
over to the Administrative Agent for the benefit of the Beneficiaries to be
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.

7.7. Subordination of Other Obligations. Any Indebtedness of the Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for the
Administrative Agent on behalf of the Beneficiaries and shall forthwith be paid
over to the Administrative Agent for the benefit of the Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Revolving Commitments shall have terminated and all Letters of
Credit shall have expired or been cancelled. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.

7.9. Authority of Guarantors or Borrower. It is not necessary for the
enforcement of this Section 7 for any Beneficiary to inquire into the capacity
or powers of any Guarantor or the Borrower or the officers, directors or any
agents acting or purporting to act on behalf of any of them.

7.10. Financial Condition of Borrower. Any Credit Extension may be made to the
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the

 

126



--------------------------------------------------------------------------------

financial or other condition of the Borrower at the time of any such grant or
continuation or at the time such Hedge Agreement is entered into, as the case
may be. No Beneficiary shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of the Borrower. Each Guarantor has adequate means to obtain
information from the Borrower on a continuing basis concerning the financial
condition of the Borrower and its ability to perform its obligations under the
Credit Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of the Borrower now known or hereafter
known by any Beneficiary.

7.11. Bankruptcy, Etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of the
Administrative Agent acting pursuant to the instructions of the Requisite
Lenders, commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against the Borrower or
any other Guarantor. The obligations of Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of the
Borrower or any other Guarantor or by any defense which the Borrower or any
other Guarantor may have by reason of the order, decree or decision of any court
or administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve the Borrower of any portion
of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the

 

127



--------------------------------------------------------------------------------

Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
sale.

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due any Installment or payment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to the Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five (5) days after
the date due; or

(b) Default in Other Agreements. (i) Except for the failure to fund the disputed
portion of a payment in connection with an earn-out that is the subject of a
good faith dispute and for which adequate reserve or other appropriate provision
shall have been made in accordance with GAAP, failure of any of the Credit
Parties or any of their respective Subsidiaries to pay when due any principal of
or interest on or any other amount, including any payment in settlement, payable
in respect of one or more items of Indebtedness (other than Indebtedness
referred to in Section 8.1(a)) individually or in the aggregate in an amount (or
Net Mark-to-Market Exposure) of $25,000,000 or more, in each case beyond the
grace period, if any, provided therefor; or (ii) breach or default by any Credit
Party with respect to any other material term of (1) one or more items of
Indebtedness in the individual or aggregate amounts (or Net Mark-to-Market
Exposure) referred to in clause (i) above or (2) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; provided that the mere occurrence of a default or event of default
under the Third Wave Facility Agreement as a result of the fact that the Third
Wave Acquisition and/or the Third Wave Merger may constitute a change of control
as defined therein shall not in and of itself constitute an Event of Default
hereunder; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, Sections 5.1(b),
5.1(c), 5.1(d) and 5.1(f), Section 5.2 or Section 6; or

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

 

128



--------------------------------------------------------------------------------

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or in any of the
other Credit Documents, other than any such term referred to in any other
Section of this Section 8.1, and such default shall not have been remedied or
waived within thirty (30) days after the earlier of (i) an Authorized Officer of
such Credit Party becoming aware of such default or (ii) receipt by the Borrower
of notice from the Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any of its Subsidiaries (other than an Excluded Foreign
Subsidiary) in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against the Borrower or any of its Subsidiaries (other than
an Excluded Foreign Subsidiary) under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect; or
a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower or any of its Subsidiaries
(other than an Excluded Foreign Subsidiary), or over all or a substantial part
of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
the Borrower or any of its Subsidiaries (other than an Excluded Foreign
Subsidiary) for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of the Borrower or any of its Subsidiaries
(other than an Excluded Foreign Subsidiary), and any such event described in
this clause (ii) shall continue for sixty days without having been dismissed,
bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) the Borrower or any
of its Subsidiaries (other than an Excluded Foreign Subsidiary) shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or the Borrower or any of its
Subsidiaries (other than an Excluded Foreign Subsidiary) shall make any
assignment for the benefit of creditors; or (ii) the Borrower or any of its
Subsidiaries (other than an Excluded Foreign Subsidiary) shall be unable, or
shall fail generally, or shall admit in writing its general inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of the Borrower or any of its Subsidiaries (or any committee
thereof) (other than with respect to an Excluded Foreign Subsidiary) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in any individual case or in the aggregate in an
amount in excess of $25,000,000 (in either case to the extent not adequately
covered by insurance as to which a solvent and unaffiliated insurance company
has acknowledged coverage) shall be entered or filed against the Borrower or any
of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty days (or in
any event later than five (5) days prior to the date of any proposed sale
thereunder); or

 

129



--------------------------------------------------------------------------------

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in liability of the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $15,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest pursuant to
Section 430(k) of the Internal Revenue Code or ERISA or a violation of
Section 436 of the Internal Revenue Code; or

(k) Change of Control; Designated Event. There occurs any Change of Control; or

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, except as otherwise
provided in any Collateral Document, in each case for any reason other than the
failure of the Collateral Agent or any Secured Party to take any action within
its control, or (iii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party or shall contest the validity
or perfection of any Lien in any Collateral purported to be granted by the
Collateral Documents; or

(m) Subordination Provisions. The Borrower or any Credit Party shall make any
payment in violation of any subordination terms or conditions, if any, with
respect to any Subordinated Indebtedness;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during
the continuance of any other Event of Default, at the request of (or with the
consent of) the Requisite Lenders, upon notice to the Borrower by the
Administrative Agent, (A) the Revolving Commitments, Tranche A Term Loan
Commitments and Tranche B Term Loan Commitments, if any, of each Lender having
such Revolving Commitments, Tranche A Term Loan Commitments and Tranche B Term
Loan Commitments, respectively, and the obligation of the Issuing Bank to issue
any Letter of Credit shall immediately terminate; (B) each of the following
shall immediately become due and

 

130



--------------------------------------------------------------------------------

payable, in each case without presentment, demand, protest or other requirements
of any kind, all of which are hereby expressly waived by each Credit Party:
(I) the unpaid principal amount of and accrued interest on the Loans, (II) an
amount equal to the maximum amount that may at any time be drawn under all
Letters of Credit then outstanding (regardless of whether any beneficiary under
any such Letter of Credit shall have presented, or shall be entitled at such
time to present, the drafts or other documents or certificates required to draw
under such Letters of Credit), and (III) all other Obligations; provided, the
foregoing shall not affect in any way the obligations of Lenders under
Section 2.3(b)(v) or Section 2.4(e); (C) the Administrative Agent may cause the
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents; and (D) the Administrative Agent shall direct
the Borrower to pay (and the Borrower hereby agrees upon receipt of such notice,
or upon the occurrence of any Event of Default specified in Sections 8.1(f) and
8.1(g) to pay) to the Administrative Agent such additional amounts of cash as
reasonably requested by the Issuing Bank, to be held as security for the
Borrower’s reimbursement Obligations in respect of Letters of Credit then
outstanding. Any Event of Default under clause (d) of Section 8.1 deriving from
a representation relating to the business or operations of Third Wave or its
Subsidiaries (whether such representation is made alone or is made as part of
a representation concerning the Borrower and its Subsidiaries, taken as a
whole) made in connection with the funding of Revolving Loans on the Restatement
Date or during the Availability Period the proceeds of which are used for
purposes other than Third Wave Consideration and Related Expenditures shall not
affect the availability of Revolving Loans or Term Loans that otherwise would be
available to fund Third Wave Consideration and Related Expenditures during the
Availability Period and the Restatement Date.

SECTION 9. AGENTS

9.1. Appointment of Agents. Each of GSCP, JPM and Citizens is hereby appointed a
Co-Syndication Agent hereunder, and each Lender hereby authorizes each of GSCP,
JPM and Citizens to act as a Co-Syndication Agent in accordance with the terms
hereof and the other Credit Documents. GSCP is hereby appointed the
Administrative Agent and the Collateral Agent hereunder and under the other
Credit Documents and each Lender hereby authorizes GSCP to act as the
Administrative Agent and the Collateral Agent in accordance with the terms
hereof and the other Credit Documents. RBC is hereby appointed the Documentation
Agent hereunder, and each Lender hereby authorizes RBC to act as the
Documentation Agent in accordance with the terms hereof and the other Credit
Documents. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of the
Agents and the Lenders and no Credit Party shall have any rights as a third
party beneficiary of any of the provisions thereof. In performing its functions
and duties hereunder, each Agent shall act solely as an agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for the Borrower or any of its
Subsidiaries. Each of the Co-Syndication Agents and the Documentation Agent,
without consent of or notice to any party hereto, may assign any and all of its
rights or obligations hereunder to any of its Affiliates. None of GSCP, JPM or
Citizens in their capacities as Co-Syndication Agents, nor RBC in its capacity
as the Documentation Agent, shall have any obligations but shall be entitled to
all benefits of this Section 9.

 

131



--------------------------------------------------------------------------------

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; nothing herein or
any of the other Credit Documents, expressed or implied, is intended to or shall
be so construed as to impose upon any Agent any obligations in respect hereof or
any of the other Credit Documents except as expressly set forth herein or
therein.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made
available by any Agent to Lenders or by or on behalf of any Credit Party or to
any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, the Administrative Agent shall
not have any liability arising from confirmations of the amount of outstanding
Loans or the Letter of Credit Usage or the component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from the
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from the
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Borrower and its

 

132



--------------------------------------------------------------------------------

Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of the Requisite Lenders (or such other Lenders as may be required
to give such instructions under Section 10.5).

(c) Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 9.3 and of Section 9.6 shall apply to any the
Affiliates of the Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent. All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9.3 and of Section 9.6 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by the Administrative Agent, (i) such sub-agent shall
be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.

 

133



--------------------------------------------------------------------------------

9.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement or a Joinder Agreement and funding its Tranche A Term Loan,
Tranche B Term Loan and/or Revolving Loans on the Restatement Date or any Term
Loan Draw Date or by the funding of any New Term Loans or New Revolving Loans,
as the case may be, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, the Requisite Lenders or the Lenders, as applicable
on the Restatement Date, on any such Term Loan Draw Date or as of the date of
funding of such New Loans.

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

9.7. Successor Administrative Agent, Collateral Agent and Swing Line Lender.

(a) The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to the Lenders and the Borrower and the
Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Borrower and
the Administrative Agent and signed by the Requisite Lenders. The Administrative
Agent shall have the right to appoint a financial institution to act as

 

134



--------------------------------------------------------------------------------

the Administrative Agent and/or Collateral Agent hereunder, subject to the
reasonable satisfaction of the Borrower and the Requisite Lenders, and the
Administrative Agent’s resignation shall become effective on the earlier of
(i) the acceptance of such successor Administrative Agent by the Borrower and
the Requisite Lenders or (ii) the thirtieth (30th) day after such notice of
resignation. Upon any such notice of resignation or any such removal, if a
successor Administrative Agent has not already been appointed by the retiring
Administrative Agent, the Requisite Lenders shall have the right, upon five
(5) Business Days’ notice to the Borrower, to appoint a successor Administrative
Agent. If neither the Requisite Lenders nor the Administrative Agent shall have
appointed a successor Administrative Agent, the Requisite Lenders shall be
deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that, until
a successor Administrative Agent is so appointed by the Requisite Lenders or the
Administrative Agent, the Administrative Agent, by notice to the Borrower and
the Requisite Lenders, may retain its role as the Collateral Agent under any
Collateral Document. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to any successor Collateral Agent all sums, Securities and
other items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of such successor Collateral Agent under the Credit
Documents, and (ii) execute and deliver to such successor Collateral Agent such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the security interests created under the Collateral
Documents, whereupon such retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder. Except as provided above,
any resignation or removal of GSCP or its successor as the Administrative Agent
pursuant to this Section shall also constitute the resignation or removal of
GSCP or its successor as the Collateral Agent. After any retiring or removed
Administrative Agent’s resignation or removal hereunder as the Administrative
Agent, the provisions of this Section shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
hereunder. Any successor Administrative Agent appointed pursuant to this Section
shall, upon its acceptance of such appointment, become the successor Collateral
Agent for all purposes hereunder. If GSCP or its successor as the Administrative
Agent pursuant to this Section has resigned as the Administrative Agent but
retained its role as the Collateral Agent and no successor Collateral Agent has
become the Collateral Agent pursuant to the immediately preceding sentence, GSCP
or its successor may resign as the Collateral Agent upon notice to the Borrower
and the Requisite Lenders at any time.

(b) In addition to the foregoing, the Collateral Agent may resign at any time by
giving thirty (30) days’ prior written notice thereof to the Lenders and the
Grantors, and the Collateral Agent may be removed at any time with or without
cause by an instrument or concurrent instruments in writing delivered to the
Grantors and the Collateral Agent signed by the Requisite Lenders. The
Administrative Agent shall have the rights to appoint a financial institution as
the Collateral Agent hereunder, subject to the reasonable satisfaction of the
Borrower and the Requisite Lenders and the Collateral Agent’s resignation shall
become effective on the earlier of (i) the acceptance of such successor
Collateral Agent by the Borrower

 

135



--------------------------------------------------------------------------------

and the Requisite Lenders or (ii) the thirtieth (30th) day after such notice of
resignation. Upon any such notice of resignation or any such removal, the
Requisite Lenders shall have the right, upon five (5) Business Days’ notice to
the Administrative Agent, to appoint a successor Collateral Agent. Upon the
acceptance of any appointment as the Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent under this Agreement and the Collateral Documents,
and the retiring or removed Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder or under the Collateral Documents, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Collateral Agent under this
Agreement and the Collateral Documents, and (ii) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents. After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder.

9.8. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Guaranty, the Collateral and the Collateral Documents; provided that neither the
Administrative Agent nor the Collateral Agent shall owe any fiduciary duty, duty
of loyalty, duty of care, duty of disclosure or any other obligation whatsoever
to any holder of Obligations with respect to any Hedge Agreement. Subject to
Section 10.5, without further written consent or authorization from any Secured
Party, the Administrative Agent or the Collateral Agent, as applicable may
execute any documents or instruments necessary to (i) in connection with a sale
or disposition of assets permitted by this Agreement, release any Lien
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets or to which the Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which the Requisite Lenders (or such other
Lenders as may be required to give such consent under Section 10.5) have
consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent, the Collateral Agent and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies to realize upon any of the Collateral or to
enforce the guaranty may be exercised solely by the Administrative Agent and/or
the Collateral Agent, as provided herein and in the other Credit Documents, on

 

136



--------------------------------------------------------------------------------

behalf of the Secured Parties in accordance with the terms hereof, and (ii) in
the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral Agent
or any Lender may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any Collateral
at such sale or other disposition.

(c) Rights under Hedge Agreements and Cash Management Agreements. No Hedge
Agreement will create (or be deemed to create) in favor of any Lender
Counterparty that is party thereto and no Cash Management Agreement will create
(or be deemed to create) in favor of any Cash Management Provider that is a
party thereto, any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Credit Documents,
except as expressly provided in Section 10.5(c)(v) and Section 10.5(c)(vi)
respectively of this Agreement and Section 9.2 of the Pledge and Security
Agreement. By accepting the benefits of the Collateral, such Lender Counterparty
and Cash Management Provider shall be deemed to have appointed the Collateral
Agent as its agent and agreed to be bound by the Credit Documents as a Secured
Party, subject to the limitations set forth in this clause (c).

(d) Release of Collateral and Guarantees, Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations (other than obligations in respect of any Hedge
Agreement) have been paid in full, all Commitments have terminated or expired
and no Letter of Credit shall be outstanding, upon request of the Borrower, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Hedge Agreement)
take such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations provided for in any Credit
Document, whether or not on the date of such release there may be outstanding
Obligations in respect of Hedge Agreements. Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

(e) Parallel Debt. For the purposes of taking and ensuring the continuing
validity of security (“Parallel Debt Security”) under the Credit Documents
subject to the laws of Germany and the Netherlands, notwithstanding any contrary
provision in this Agreement:

(i) each Obligor irrevocably undertakes, by way of an abstract acknowledgement
of debt and as an independent payment obligation (such undertakings, the
“Parallel Obligations”), to pay to the Collateral Agent amounts equal to all
present and future amounts owing by it to a Secured Party under and in
connection with the Credit Documents, including, for the avoidance of doubt, any
obligations resulting from

 

137



--------------------------------------------------------------------------------

unjustified enrichment or tort, (the “Original Obligations”), provided that this
shall not, at any time, result in an Obligor incurring an aggregate obligation
to the Secured Parties which is greater than its obligations to the Secured
Parties under the Credit Documents;

(ii) the Collateral Agent shall have its own independent right to demand and
receive payment of the Parallel Obligations;

(iii) the Parallel Obligations shall not limit or affect the existence of the
Original Obligations for which the Secured Parties shall have an independent
right to demand payment;

(iv) notwithstanding Section 9.8(d)(i), payment by an Obligor of its Parallel
Obligations shall to the same extent decrease and be a good discharge of the
corresponding Original Obligations owing to the relevant Secured Party and
payment by an Obligor of its Original Obligations to the relevant Secured Party
shall to the same extent decrease and be a good discharge of the Parallel
Obligations owing by it to the Collateral Agent;

(v) the Parallel Obligations are owed to the Collateral Agent in its own name on
behalf of itself and not as agent or representative of any other person nor as
trustee and the Parallel Debt Security shall secure the Parallel Obligations so
owing;

(vi) without limiting or affecting the Collateral Agent’s right to protect,
preserve or enforce its rights in relation to any Secured Obligations, the
Collateral Agent undertakes to each Secured Party not to exercise its rights in
respect of the Parallel Obligations without the consent of the relevant Secured
Party; and

(vii) the Collateral Agent undertakes to pay to the Secured Parties any amount
collected or received by it in payment or partial payment of the Parallel
Obligations and shall distribute any amount so received to the Secured Parties
in accordance with the terms of the Pledge and Security Agreement as if such
amounts had been received in respect of the Original Obligations.

9.9. Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

 

138



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

10.1. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, the Co-Syndication Agents, the
Collateral Agent, the Administrative Agent, the Swing Line Lender, the Issuing
Bank or the Documentation Agent, shall be sent to such Person’s address as set
forth on Appendix B or in the other relevant Credit Document, and in the case of
any Lender, the address as indicated on Appendix B or otherwise indicated to the
Administrative Agent in writing. Except as otherwise set forth in paragraph
(b) below, each notice hereunder shall be in writing and may be personally
served, telexed or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three (3) Business Days after depositing it in the
United States mail with postage prepaid and properly addressed; provided, no
notice to any Agent shall be effective until received by such Agent; provided
further, any such notice or other communication shall at the request of the
Administrative Agent be provided to any sub-agent appointed pursuant to
Section 9.3(c) hereto as designated by the Administrative Agent from time to
time.

(b) Electronic Communications.

(i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to service of process or to notices to any Lender or the Issuing
Bank pursuant to Section 2 if such Lender or the Issuing Bank, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(ii) Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence, as determined by a final,
non-appealable judgment of a court of competent jurisdiction, of the
Administrative Agent.

 

139



--------------------------------------------------------------------------------

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available.” None of the Agents nor any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Each Credit Party, each Lender, the Issuing Bank and each Agent agrees that
the Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Borrower agrees to pay promptly (a) all the actual and
reasonable costs and expenses of the Agents for the preparation of the Credit
Documents and any consents, amendments, waivers or other modifications thereto;
(b) all the costs of the Agents for the furnishing all opinions by counsel for
the Borrower and the other Credit Parties; (c) the reasonable fees, expenses and
disbursements of counsel to the Agents in connection with the negotiation,
preparation, execution and administration of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by the Borrower; provided that prior to the
occurrence, and during the continuance, of a Default or Event of Default,
reasonable attorney’s fees shall be limited to one primary counsel and, if
reasonably required by the Administrative Agent, local or specialist counsel,
provided further that no such limitation shall apply if counsel for the
Administrative Agent determines in good faith that there is an actual or
potential conflict of interest that requires separate representation for any
Agent; (d) all the actual costs and reasonable expenses of creating, perfecting
and recording Liens in favor of the Collateral Agent, for the benefit of the
Secured Parties, including filing and recording fees, expenses and taxes, stamp
or documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or the Requisite Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) all
the actual costs and reasonable fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers retained by the Agents; (f) all
the actual costs and reasonable expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by the Collateral Agent and its counsel) in connection with
the custody or preservation of any of the Collateral; (g) all other actual and
reasonable costs and expenses incurred by each Agent in connection with the
syndication of the Loans and Commitments and the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (h) after
the occurrence of a Default or an Event of

 

140



--------------------------------------------------------------------------------

Default, all costs and expenses, including reasonable attorneys’ fees and costs
of settlement, incurred by any Agent and the Lenders in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder
or under the other Credit Documents by reason of such Default or Event of
Default (including in connection with the sale, lease or license of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty) or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings.

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, the Sole Lead Arranger, the Agent and the Lender and the
officers, partners, members, directors, trustees, advisors, employees, agents,
sub-agents and the Affiliates of the Sole Lead Arranger, the Agent and each
Lender (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against the Sole Lead Arranger, each
Lender, each Agent and their respective Affiliates, directors, employees,
attorneys, agents or sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
arising out of, as a result of, or in any way related to, this Agreement or any
Credit Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection herewith or therewith, and the Borrower hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender (and its respective Affiliates)
are hereby authorized by each Credit Party at any time or from time to time
subject to the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), without notice to any Credit Party or to any
other Person (other than the Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness

 

141



--------------------------------------------------------------------------------

evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts) and any other Indebtedness at any time held or owing
by such Lender or its Affiliates to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender or its Affiliates hereunder, the Letters of Credit
and participations therein and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto, the
Letters of Credit and participations therein or with any other Credit Document,
irrespective of whether or not (a) such Lender (or any of its Affiliates) shall
have made any demand hereunder or (b) the principal of or the interest on the
Loans or any amounts in respect of the Letters of Credit or any other amounts
due hereunder shall have become due and payable pursuant to Section 2 and
although such obligations and liabilities, or any of them, may be contingent or
unmatured.

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Except as provided in Sections 2.24 or 5.10,
subject to the additional requirements of Sections 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders;
provided that the Administrative Agent may, with the consent of the Borrower
only, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or the Issuing
Bank.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be directly affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;

(v) extend the time for payment of any interest or fees;

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii) amend, modify, terminate or waive any provision of Section 2.13(b), this
Section 10.5(b), Section 10.5(c) or any provision of this Agreement that
expressly provides that the consent of all Lenders is required;

 

142



--------------------------------------------------------------------------------

(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of the Requisite Lenders, additional extensions of
credit pursuant hereto may be included in the determination of “Requisite
Lenders” or “Pro Rata Share” on substantially the same terms and conditions as
the Term Loan Commitments, the Term Loans, the Revolving Commitments and the
Revolving Loans are included on the Restatement Date;

(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly provided in the
Credit Documents; or

(x) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vii),
(viii), (ix) and (x).

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of the Swing
Line Lender;

(iii) alter the required application of any repayments or prepayments as among
Classes pursuant to Section 2.15 without the consent of Lenders holding more
than 50% of the aggregate Tranche A Term Loan Exposure, Tranche B Term Loan
Exposure of all Lenders, Revolving Exposure of all Lenders or New Term Loan
Exposure of all Lenders, as applicable, of each Class which is being allocated a
lesser repayment or prepayment as a result thereof; provided, Requisite Lenders
may waive, in whole or in part, any prepayment so long as the application, as
among Classes, of any portion of such prepayment which is still required to be
made is not altered;

(iv) amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.4(e)
without the written consent of the Administrative Agent and of the Issuing Bank;

(v) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Hedge Agreements or the definition of
“Lender Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured

 

143



--------------------------------------------------------------------------------

Obligations” (as defined in any applicable Collateral Document) in each case in
a manner adverse to any Lender Counterparty with Obligations then outstanding
without the written consent of any such Lender Counterparty;

(vi) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Hedge Agreements or the definition of
“Cash Management Provider,” “Lender Counterparty,” “Cash Management Agreement,”
“Cash Management Obligations,” “Obligations” or “Secured Obligations” (as
defined in any applicable Collateral Document) in each case in a manner adverse
to any Cash Management Provider with Obligations then outstanding without the
written consent of any such Cash Management Provider; or

(vii) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

(d) Execution of Amendments, Etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, each Credit
Party signatory thereto.

10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each Agent and each Lender) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b) Register. The Borrower, the Administrative Agent and the Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and, subject to Section 10.6(h) hereof, no assignment or
transfer of any such Commitment or Loan shall be effective, in each case, unless
and until recorded in the Register following receipt of an Assignment Agreement
effecting the assignment or transfer thereof, together with the required forms
and certificates regarding tax matters and any fees payable in connection with
such assignment, in each case, as provided in Section 10.6(d). Each assignment
shall be recorded in the Register on the Business Day the Assignment Agreement
is received by the Administrative Agent, if received by 12:00 noon New York City
time, and on the following Business Day if

 

144



--------------------------------------------------------------------------------

received after such time, prompt notice thereof shall be provided to the
Borrower and a copy of such Assignment Agreement shall be maintained, as
applicable. The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.” Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans or other
Obligations owing to it (provided, however, that pro rata assignments shall not
be required and each assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any applicable
Loan and any related Commitments):

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to the Borrower and the
Administrative Agent; and

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon giving of notice to the Borrower and the
Administrative Agent and, in the case of assignments of Revolving Loans or
Revolving Commitments to any such Person (except in the case of assignments made
by or to GSCP), consented to by each of the Borrower and the Administrative
Agent (such consents not to be (x) unreasonably withheld or delayed or, (y) in
the case of the Borrower, required at any time an Event of Default shall have
occurred and then be continuing); provided, further each such assignment
pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount of not less
than (A) $2,500,000 (or such lesser amount as may be agreed to by the Borrower
and the Administrative Agent or as shall constitute the aggregate amount of the
Revolving Commitments and Revolving Loans of the assigning Lender) with respect
to the assignment of the Revolving Commitments and Revolving Loans and
(B) $1,000,000 (or such lesser amount as may be agreed to by the Borrower and
the Administrative Agent or as shall constitute the aggregate amount held by the
assigning Lender of the Tranche A Term Loans, Tranche B Term Loans or New Term
Loans of a Series) with respect to the assignment of Term Loans; provided that
Related Funds shall be aggregated for purposes of determining compliance with
such minimum assignment amounts.

(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to the Administrative Agent
of an Assignment Agreement. Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to the Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c), together with payment to
the Administrative Agent of a registration and processing fee of $3,500 (except
that (i) no such registration and processing fee shall be payable (y) in
connection with an assignment by or to GSCP or any Affiliate thereof or (z) in
the case of an assignee which is already a Lender

 

145



--------------------------------------------------------------------------------

or is an Affiliate or Related Fund of a Lender or a Person under common
management with a Lender and (ii) no more than one such fee shall be payable in
connection with simultaneous assignments to or by two (2) or more Related
Funds).

(e) Representations and Warranties of Assignee. Each assignee Lender succeeding
to an interest in the Commitments and Loans by assignment and assumption
represents and warrants as of the Closing Date or as of the Assignment Effective
Date that (i) it is an Eligible Assignee; (ii) it has experience and expertise
in the making of or investing in commitments or loans such as the applicable
Commitments or Loans, as the case may be; and (iii) it will make or invest in,
as the case may be, its Commitments or Loans for its own account in the ordinary
course and without a view to distribution of such Commitments or Loans within
the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Commitments or Loans or any interests
therein shall at all times remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the applicable “Assignment Effective Date” with respect to
any assignee and assignor (i) such assignee shall have the rights and
obligations of a “Lender” hereunder to the extent of its interest in the Loans
and Commitments as reflected in the Register and shall be a party hereto and a
“Lender” for all purposes hereof with respect to the interest assigned, in
addition to any interests hereunder it may theretofore hold as a Lender;
(ii) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned to the assignee, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.8)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) the Issuing Bank shall continue
to have all rights and obligations with respect to such Letters of Credit until
the cancellation or expiration of such Letters of Credit and the reimbursement
of any amounts drawn thereunder and (z) such assigning Lender shall continue to
be entitled to the benefit of all indemnities of a Lender hereunder as specified
herein with respect to matters arising out of the prior involvement of such
assigning Lender as a Lender hereunder); (iii) the Commitments shall be modified
to reflect any Commitment of such assignee and of such assigning Lender, if any;
and (iv) if any such assignment occurs after the issuance of any Note to the
assigning Lender, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to the Administrative Agent for cancellation, and thereupon the Borrower
shall issue and deliver new Notes, if so requested by the assignee and/or
assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new Revolving Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than the Borrower, any of its Subsidiaries
or any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation.

 

146



--------------------------------------------------------------------------------

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan, Note or Letter of Credit (unless such Letter of Credit is not extended
beyond the Revolving Commitment Termination Date) in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (C) release all or substantially
all of the Collateral under the Collateral Documents (except as expressly
provided in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.

(iii) The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with the Borrower’s prior written consent and (y) a participant that would be a
Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless the Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of the Borrower, to
comply with Section 2.20 as though it were a Lender; provided further that,
except as specifically set forth in clauses (x) and (y) of this sentence,
nothing herein shall require any notice to the Borrower or any other Person in
connection with the sale of any participation. To the extent permitted by law,
each participant also shall be entitled to the benefits of Section 10.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.17 as though it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign and/or pledge all or any portion of its Loans, the other Obligations
owed to such Lender, and its Notes, if any, to secure obligations of such Lender
including obligations to any Federal Reserve Bank as collateral security
pursuant to Regulation A of the Board of Governors and any operating circular
issued by such Federal Reserve Bank; provided, that no Lender, as between the
Borrower and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge; and provided further, that in no
event shall the applicable Federal Reserve Bank, pledgee or trustee, be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

 

147



--------------------------------------------------------------------------------

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of the Agents and the Lenders set forth in
Sections 2.17, 9.3(b), 9.6 and 10.17 shall survive the payment of the Loans, the
cancellation or expiration of the Letters of Credit and the reimbursement of any
amounts drawn thereunder, and the termination hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Hedge Agreements. Any forbearance or failure to
exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to the
Administrative Agent or Lenders (or to the Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or

 

148



--------------------------------------------------------------------------------

Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. The amounts payable at any time
hereunder to each Lender shall be a separate and independent debt, and each
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and the other Credit Documents and it shall not be necessary for any
Agent or any other Lender to be joined as an additional party in any proceeding
for such purpose.

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW, SECTION
5-1401).

10.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT
IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY,
FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS; PROVIDED, HOWEVER, IF ALL SUCH COURTS SHALL BE UNABLE TO ASSUME
JURISDICTION OR SHALL REFUSE JURISDICTION OVER ANY SUCH PROCEEDINGS, THEN THE
SUBMISSION TO JURISDICTION HEREUNDER SHALL NOT BE EXCLUSIVE AND SUCH PROCEEDING
MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

149



--------------------------------------------------------------------------------

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

10.17. Confidentiality. Each Agent and each Lender (which term shall for the
purposes of this Section 10.17 include the Issuing Bank) shall hold all
non-public information regarding the Borrower and its Subsidiaries and their
businesses identified as such by the Borrower and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s and
such Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by the Borrower that, in any event, the
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender, subject to and in accordance with such customary procedures for
having confidential information, may make (i) disclosures of such information to
Affiliates of such Lender or such Agent and to their respective directors,
officers, employees, agents and advisors (and to other Persons authorized by a
Lender or an Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.17), (ii) disclosures of such information reasonably required by any
bona fide or potential assignee, transferee or participant in connection with
the contemplated assignment, transfer or participation of any Loans or any
participations therein or to any pledgee referred to in Section 10.6(h) or by
any direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to the Borrower and its
obligations (provided, such assignees, transferees, participants, pledgees,
counterparties and advisors are

 

150



--------------------------------------------------------------------------------

advised of and agree to be bound by either the provisions of this Section 10.17
or other provisions at least as restrictive as this Section 10.17),
(iii) disclosure to any rating agency when required by it, provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to any Credit Party
received by it from any Agent or any Lender, (iv) disclosures in connection with
the exercise of any remedies hereunder or under any other Credit Document and
(v) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender and each Agent shall make reasonable efforts to notify the Borrower of
any request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information. In addition, each Agent and each Lender may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10.20. Effectiveness; Entire Agreement. This Agreement shall become effective
upon the execution of a counterpart hereof by each of the parties hereto and
receipt by the Borrower and the Administrative Agent of written or telephonic
notification of such execution and authorization of delivery thereof. With the
exception of those terms contained in Sections 7 and

 

151



--------------------------------------------------------------------------------

Annex A of that certain Commitment Letter, dated June 8, 2008, among GSCP and
the Borrower (the “Commitment Letter”), which by the terms of the Commitment
Letter remain in full force and effect all of GSCP’s and its Affiliates
obligations under the Commitment Letter shall terminate and be superseded by the
Credit Documents and GSCP and its Affiliates and the Borrower and its
Subsidiaries shall be released from all liability in connection therewith,
including any claim for injury or damages, whether consequential, special,
direct, indirect, punitive or otherwise.

10.21. PATRIOT Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Credit Party
in accordance with the PATRIOT Act.

10.22. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.23. No Fiduciary Duty. Each Agent, the Sole Lead Arranger, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrower. The Borrower agrees that nothing in the Credit Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between the Lenders and the Borrower, its
stockholders or its affiliates. The Credit Parties acknowledge and agree that
(i) the transactions contemplated by the Credit Documents are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Borrower,
on the other, (ii) in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of the Borrower, its management, stockholders, creditors or
any other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its affiliates has advised or is currently advising the
Borrower on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Credit Documents and (iv) the Borrower
has consulted its own legal and financial advisors to the extent deemed
appropriate. The Borrower further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto. The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower, in connection with such transaction
or the process leading thereto.

10.24. Amendment and Restatement. It is the intention of each of the parties
hereto that the Existing Credit Agreement be amended and restated so as to
preserve the perfection and

 

152



--------------------------------------------------------------------------------

priority of all security interests securing all indebtedness and obligations of
the Credit Parties under the Existing Credit Agreement, that all indebtedness
and obligations of the Borrower and its Subsidiaries hereunder and thereunder be
secured by the Liens created by the Collateral Documents and that this Agreement
not constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement. The parties hereto further acknowledge and agree that
this Agreement constitutes an amendment of the Existing Credit Agreement made
under and in accordance with the terms of Section 10.5 of the Existing Credit
Agreement. In addition, unless specifically amended hereby or in connection
herewith, each of the Credit Documents shall continue in full force and effect
and that, from and after the Restatement Date, all references to the “Credit
Agreement” contained therein shall be deemed to refer to this Agreement.

10.25. Reaffirmation and Grant of Security Interests.

(a) Each Credit Party, subject to the terms and conditions contained herein and
in the other Credit Documents, has (i) guarantied the Obligations and
(ii) created Liens in favor of the Collateral Agent for the benefit of the
Secured Parties on certain Collateral to secure its obligations hereunder, under
Section 7 hereof and under each other Credit Document, respectively (and as
applicable). Each Credit Party hereby acknowledges that it has reviewed the
terms and provisions of this Agreement and consents to the amendment and
restatement of the Existing Credit Agreement effected pursuant to this
Agreement. Each Credit Party hereby (i) confirms that each Credit Document to
which it is a party or is otherwise bound and all Collateral encumbered thereby
will continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with such Credit Document, the payment and performance of
the Obligations, as the case may be, including, without limitation, the payment
and performance of all such applicable Obligations that are joint and several
obligations of any Credit Party now or hereafter existing, and (ii) grants to
the Collateral Agent for the benefit of the Secured Parties a continuing Lien on
and security interest in and to such Credit Party’s right, title and interest
in, to and under all Collateral as collateral security for the prompt payment
and performance in full when due of all applicable Obligations subject to the
terms and conditions contained herein and in the Collateral Documents (whether
at stated maturity, by acceleration or otherwise).

(b) Each Credit Party acknowledges and agrees that the Credit Documents (as
amended, restated, amended and restated, supplemented or otherwise modified in
connection herewith) to which it is a party or otherwise bound shall continue in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of the amendment and restatement of the Existing Credit Agreement.

[Remainder of page intentionally left blank]

 

153



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers or representatives thereunto
duly authorized as of the date first written above.

 

HOLOGIC, INC.,

as Borrower

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Finance and  
Administration, Chief Financial Officer and   Treasurer and Assistant Secretary
AEG PHOTOCONDUCTOR CORPORATION, as Guarantor By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

BIOLUCENT, LLC,

as Guarantor

 

By: Hologic, Inc.,

Its Sole Member and Manager

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Finance and  
Administration, Chief Financial Officer and   Treasurer and Assistant Secretary

CRUISER, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and  
Secretary

CYTYC CORPORATION,

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary



--------------------------------------------------------------------------------

CYTYC DEVELOPMENT COMPANY LLC,

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and  
Secretary

CYTYC INTERIM, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and  
Secretary

CYTYC INTERNATIONAL, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and  
Secretary

CYTYC LIMITED LIABILITY COMPANY,

as Guarantor

 

By: Cytyc Corporation,

Its Sole Member

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and  
Secretary

CYTYC PRENATAL PRODUCTS CORP.,

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and  
Secretary

CYTYC SURGICAL PRODUCTS II, LIMITED PARTNERSHIP,

as Guarantor

 

By: Cytyc Corporation,

Its General Partner

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and  
Secretary



--------------------------------------------------------------------------------

CYTYC SURGICAL PRODUCTS III, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and  
Secretary

CYTYC SURGICAL PRODUCTS, LIMITED PARTNERSHIP,

as Guarantor

 

By: Cytyc Corporation,

Its General Partner

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and  
Secretary

DIRECT RADIOGRAPHY CORP.,

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and  
Secretary

HOLOGIC LIMITED PARTNERSHIP,

as Guarantor

 

By: Cytyc Corporation,

Its General Partner

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and  
Secretary

R2 TECHNOLOGY, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and  
Secretary

SST MERGER CORP.,

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and  
Secretary



--------------------------------------------------------------------------------

SUROS SURGICAL SYSTEMS, INC.,

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and  
Secretary

THUNDER TECH CORP.,

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Treasurer and Secretary



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Sole Lead Arranger, Administrative Agent, Collateral Agent, a Co-Syndication
Agent and a Lender

By:  

/s/ Bruce Mendelsohn

 

Authorized Signatory

Bruce Mendelsohn



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Co-Syndication Agent and a Lender

By:  

/s/ Peter M. Killea

Name:   Peter M. Killea Title:   Vice President



--------------------------------------------------------------------------------

RBS CITIZENS, NATIONAL ASSOCIATION,

as a Co-Syndication Agent and a Lender

By:  

/s/ R. Scott Haskell

Name:   R. Scott Haskell Title:   Senior Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Documentation Agent and a Lender

By:  

/s/ James F. Disher

Name:   James F. Disher Title:   Authorized Signatory



--------------------------------------------------------------------------------

APPENDIX A-1

TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

Tranche A Term Loan Commitments

 

Lender

   Tranche A
Term Loan Commitment    Pro
Rata Share  

Goldman Sachs Credit Partners L.P.

   $ 265,000,000.00    66.25 %

JPMorgan Chase Bank, N.A.

   $ 45,000,000.00    11.25 %

RBS Citizens, National Association

   $ 45,000,000.00    11.25 %

Royal Bank of Canada

   $ 45,000,000.00    11.25 %

Total

   $ 400,000,000.00    100.00 %

 

APPENDIX A-1-1



--------------------------------------------------------------------------------

APPENDIX A-2

TO CREDIT AND GUARANTY AGREEMENT

Tranche B Term Loan Commitments

 

Lender

   Tranche B
Term Loan Commitment    Pro
Rata Share  

Goldman Sachs Credit Partners L.P.

   $ 193,000,000.00    96.50 %

RBS Citizens, National Association

   $ 7,000,000.00    3.50 %

Total

   $ 200,000,000.00    100.00 %

 

APPENDIX A-2-1



--------------------------------------------------------------------------------

APPENDIX A-3

TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

 

Lender

   Revolving Commitment    Pro
Rata Share  

Fifth Third Bank an Ohio Banking Corporation

   $ 25,500,000.00    12.75 %

RBS Citizens, National Association

   $ 23,000,000.00    11.50  

DnB NOR Bank ASA

   $ 16,750,000.00    8.38 %

The Bank of Nova Scotia

   $ 15,000,000.00    7.50 %

Raymond James Bank, FSB

   $ 12,500,000.00    6.25 %

Royal Bank of Canada

   $ 12,500,000.00    6.25 %

Bank of America, N.A.

   $ 10,000,000.00    5.00 %

Citicorp North America, Inc.

   $ 10,000,000.00    5.00 %

Goldman Sachs Credit Partners L.P.

   $ 10,000,000.00    5.00 %

JP Morgan Chase Bank, N.A.

   $ 10,000,000.00    5.00 %

KeyBank National Association

   $ 10,000,000.00    5.00 %

Sovereign Bank

   $ 10,000,000.00    5.00 %

Cathay United Bank

   $ 8,750,000.00    4.38 %

Union Bank of California, N.A.

   $ 5,000,000.00    2.50 %

TDBanknorth, N.A.

   $ 7,500,000.00    3.75 %

Commerce Bank, N.A.

   $ 3,750,000.00    1.88 %

Shore Bank

   $ 3,750,000.00    1.88 %

Taiwan Cooperative Bank

   $ 3,500,000.00    1.75 %

State Bank of India

   $ 2,500,000.00    1.25 %

Total

   $ 200,000,000.00    100.00 %

 

APPENDIX A-3-1



--------------------------------------------------------------------------------

APPENDIX B

TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

Notice Addresses

Borrower:

Hologic, Inc.

35 Crosby Drive

Bedford, MA 01730

Attention: Glenn P. Muir, Executive Vice President, Finance and Administration

Facsimile: +1 781 282-0669

Guarantors:

AEG Photoconductor Corporation

BioLucent LLC

Cruiser, Inc.

Cytyc Corporation

Cytyc Development Company LLC

Cytyc Interim, Inc.

Cytyc International, Inc.

Cytyc Limited Liability Company

Cytyc Prenatal Products Corp.

Cytyc Surgical Products II, Limited Partnership

Cytyc Surgical Products III, Inc.

Cytyc Surgical Products Limited Partnership

Direct Radiography Corp.

Hologic Limited Partnership

R2 Technology, Inc.

SST Merger Corp.,

Suros Surgical Systems, Inc.

Thunder Tech Corp.

in each case, to:

Hologic, Inc.

35 Crosby Drive

Bedford, MA 01730

Attention: Glenn P. Muir, Executive Vice President, Finance and Administration

Facsimile: +1 (781) 282-0669

in each case, with a copy to:

Brown Rudnick LLP

One Financial Center, Boston MA 02111

Attention: Philip J. Flink, Esq.

Facsimile: +1 (617) 856-8201

 

APPENDIX B-1



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

Administrative Agent’s and Collateral Agent’s Principal Office, as a
Co-Syndication Agent and as a Lender:

Goldman Sachs Credit Partners L.P.

c/o Goldman, Sachs & Co.

30 Hudson Street, 36th Floor

Jersey City, NJ 07302

Attention: SBD Operations

Attention: Andrew Caditz

Telecopier: +1 (212) 428-1243

Email and for delivery of final financial statements for posting:
gsd.link@gs.com

in each case, with a copy to:

Goldman Sachs Credit Partners L.P.

1 New York Plaza

42nd Floor

New York, New York 10004

Attention: James Balcom, Vice President

Telecopier: +1 (212) 902-3000

Telephone: +1 (212) 902-3063

Email: james.balcom@gs.com

JPMORGAN CHASE BANK, N.A.,

as a Co-Syndication Agent

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 7

Chicago, IL 60603-2003

Attention: Marlene Zanoria

Facsimile: +1 (312) - 385 - 7096

RBS CITIZENS, NATIONAL ASSOCIATION,

as a Co-Syndication Agent

RBS Citizens, National Association

Technology Banking Division

RBS Citizens, National Association

53 State St. MBS830

Boston, MA 02109

Attention: R. Scott Haskell, Senior Vice President

Facsimile: +1 (617) 994-7129

Telephone: +1 (617) 994-7129

 

APPENDIX B-2



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Documentation Agent

Royal Bank of Canada

Corporate Banking

3 World Financial Center

200 Vesey Street, 12th Floor

New York, NY 10281-8098

Attention: Gordon MacArthur, Managing Director

Telephone: +1 (212) 428-2324

Facsimile: +1 (212) 428-6459

E-mail: gordon.macarthur@rbccm.com

and

Attention: Dean Sas, Associate

Telephone: +1 (212) 428-6298

Facsimile: +1 (212) 428-6459

E-mail: dean.sas@rbccm.com

 

APPENDIX B-3